Exhibit 10.1
[Published CUSIP Number: ____]
CREDIT AGREEMENT
Dated as of April 26, 2011
among
TESORO LOGISTICS LP,
as the Borrower
BANK OF AMERICA, N.A.,
as Administrative Agent and
L/C Issuer,
and
The Other Lenders Party Hereto
MERRILL, LYNCH, PIERCE, FENNER & SMITH INCORPORATED,
as Sole Lead Arranger and Sole Book Manager

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

                      Page  
 
            ARTICLE I DEFINITIONS AND ACCOUNTING TERMS     1  
1.01
  Defined Terms     1  
1.02
  Other Interpretive Provisions     28  
1.03
  Accounting Terms     28  
1.04
  Rounding     29  
1.05
  Times of Day     29  
1.06
  Letter of Credit Amounts     29  
1.07
  Currency Equivalents Generally     29   ARTICLE II THE COMMITMENTS AND CREDIT
EXTENSIONS     30  
2.01
  The Loans     30  
2.02
  Borrowings, Conversions and Continuations of Loans     30  
2.03
  Letters of Credit     31  
2.04
  Prepayments     40  
2.05
  Termination or Reduction of Commitments     40  
2.06
  Repayment of Revolving Credit Loans     41  
2.07
  Interest     41  
2.08
  Fees     41  
2.09
  Computation of Interest and Fees; Retroactive Adjustments of Applicable Rate  
  42  
2.10
  Evidence of Debt     43  
2.11
  Payments Generally; Administrative Agent’s Clawback     43  
2.12
  Sharing of Payments by Lenders     45  
2.13
  Increase in Commitments     46  
2.14
  Cash Collateral     47  
2.15
  Defaulting Lenders     48   ARTICLE III TAXES, YIELD PROTECTION AND ILLEGALITY
    50  
3.01
  Taxes     50  
3.02
  Illegality     54  
3.03
  Inability to Determine Rates     54  
3.04
  Increased Costs; Reserves on Eurodollar Rate Loans     55  

-i-



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
(continued)

                      Page  
 
           
3.05
  Compensation for Losses     57  
3.06
  Mitigation Obligations; Replacement of Lenders     57  
3.07
  Survival     58   ARTICLE IV CONDITIONS PRECEDENT TO CREDIT EXTENSIONS     58
 
4.01
  Conditions of Initial Credit Extension     58  
4.02
  Conditions to all Credit Extensions     62   ARTICLE V REPRESENTATIONS AND
WARRANTIES     63  
5.01
  Existence, Qualification and Power     63  
5.02
  Authorization; No Contravention     63  
5.03
  Governmental Authorization; Other Consents     63  
5.04
  Binding Effect     64  
5.05
  Financial Statements; No Material Adverse Effect     64  
5.06
  Litigation     64  
5.07
  No Default     65  
5.08
  Title; Etc     65  
5.09
  Environmental Compliance; Permits     67  
5.10
  Insurance     68  
5.11
  Taxes     68  
5.12
  ERISA Compliance     68  
5.13
  Subsidiaries; Equity Interests; Loan Parties     69  
5.14
  Margin Regulations; Investment Company Act     69  
5.15
  Disclosure     69  
5.16
  Compliance with Laws     70  
5.17
  Intellectual Property; Licenses, Etc     70  
5.18
  Solvency     70  
5.19
  [Intentionally Omitted]     70  
5.20
  Labor Matters     70  
5.21
  Collateral Documents     70  
5.22
  State and Federal Regulation     71  
5.23
  Title to Crude Oil and Refined Products     73  

-ii-



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
(continued)

                      Page  
 
            ARTICLE VI AFFIRMATIVE COVENANTS     73  
6.01
  Financial Statements     74  
6.02
  Certificates; Other Information     74  
6.03
  Notices     77  
6.04
  Payment of Obligations     77  
6.05
  Preservation of Existence, Etc     78  
6.06
  Maintenance of Properties     78  
6.07
  Maintenance of Insurance; Insurance Proceeds     79  
6.08
  Compliance with Laws     79  
6.09
  Books and Records     80  
6.10
  Inspection Rights     80  
6.11
  Use of Proceeds     80  
6.12
  Covenant to Guarantee Obligations and Give Security     80  
6.13
  Compliance with Environmental Laws     83  
6.14
  Further Assurances     83  
6.15
  Compliance with Terms of Leaseholds     84  
6.16
  Material Contracts     84  
6.17
  Utah FERC Jurisdictional Requirement     84  
6.18
  Post Closing Agreement     85   ARTICLE VII NEGATIVE COVENANTS     85  
7.01
  Liens     85  
7.02
  Indebtedness     86  
7.03
  Investments     88  
7.04
  Fundamental Changes     89  
7.05
  Dispositions     89  
7.06
  Restricted Payments     90  
7.07
  Change in Nature of Business     91  
7.08
  Transactions with Affiliates     91  
7.09
  Burdensome Agreements     91  
7.10
  Use of Proceeds     91  

-iii-



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
(continued)

                      Page  
 
           
7.11
  Financial Covenants     91  
7.12
  [Intentionally Omitted]     92  
7.13
  Amendments of Organization Documents     92  
7.14
  Accounting Changes     92  
7.15
  Prepayments, Etc     92  
7.16
  Amendment, Etc     92  
7.17
  Limitation on Speculative Hedging     92   ARTICLE VIII EVENTS OF DEFAULT AND
REMEDIES     92  
8.01
  Events of Default     92  
8.02
  Remedies upon Event of Default     95  
8.03
  Application of Funds     95   ARTICLE IX ADMINISTRATIVE AGENT     97  
9.01
  Appointment and Authority     97  
9.02
  Rights as a Lender     97  
9.03
  Exculpatory Provisions     97  
9.04
  Reliance by Administrative Agent     98  
9.05
  Delegation of Duties     99  
9.06
  Resignation of Administrative Agent     99  
9.07
  Non-Reliance on Administrative Agent and Other Lenders     100  
9.08
  No Other Duties, Etc     100  
9.09
  Administrative Agent May File Proofs of Claim     100  
9.10
  Collateral and Guaranty Matters     101  
9.11
  Secured Cash Management Agreements and Secured Hedge Agreements     102  
ARTICLE X MISCELLANEOUS     102  
10.01
  Amendments, Etc     102  
10.02
  Notices; Effectiveness; Electronic Communications     104  
10.03
  No Waiver; Cumulative Remedies; Enforcement     106  
10.04
  Expenses; Indemnity; Damage Waiver     106  
10.05
  Payments Set Aside     108  
10.06
  Successors and Assigns     108  

-iv-



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
(continued)

                      Page  
 
           
10.07
  Treatment of Certain Information; Confidentiality     113  
10.08
  Right of Setoff     113  
10.09
  Interest Rate Limitation     114  
10.10
  Counterparts; Integration; Effectiveness     114  
10.11
  Survival of Representations and Warranties     115  
10.12
  Severability     115  
10.13
  Replacement of Lenders     115  
10.14
  Governing Law; Jurisdiction; Etc     116  
10.15
  Waiver of Jury Trial     117  
10.16
  No Advisory or Fiduciary Responsibility     117  
10.17
  Electronic Execution of Assignments and Certain Other Documents     117  
10.18
  USA PATRIOT Act     118  
10.19
  ENTIRE AGREEMENT     118  

-v-



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
(continued)

             
 
            SCHEDULES          
2.01
  Commitments and Applicable Percentages        
4.01(a)(iv)
  Leased Real Properties        
5.06
  Litigation        
5.09
  Environmental Matters        
5.11
  Certain Tax Information        
5.13
  Subsidiaries and Other Equity Investments; Loan Parties        
5.22(a)
  Federal Regulation Matters        
6.12
  Subsidiary Guarantors        
7.01
  Existing Liens        
7.02
  Existing Indebtedness        
7.03
  Existing Investments        
7.09
  Burdensome Agreements        
10.02
  Administrative Agent’s Office, Certain Addresses for Notices        
 
            EXHIBITS        
 
           
Form of
           
A
  Revolving Credit Loan Notice        
B
  Note        
C
  Compliance Certificate        
D-1
  Assignment and Assumption        
D-2
  Administrative Questionnaire        
E
  Uniform System of Accounts        

-vi-



--------------------------------------------------------------------------------



 



CREDIT AGREEMENT
This CREDIT AGREEMENT (“Agreement”) is entered into as of April 26, 2011, among
TESORO LOGISTICS LP, a Delaware limited partnership (the “Borrower”), each
lender from time to time party hereto (collectively, the “Lenders” and
individually, a “Lender”), and BANK OF AMERICA, N.A., as Administrative Agent
and L/C Issuer.
PRELIMINARY STATEMENTS:
The Borrower has requested that the Lenders provide a revolving credit facility,
and the Lenders have indicated their willingness to lend and the L/C Issuer has
indicated its willingness to issue letters of credit, in each case, on the terms
and subject to the conditions set forth herein.
In consideration of the mutual covenants and agreements herein contained, the
parties hereto covenant and agree as follows:
ARTICLE I
DEFINITIONS AND ACCOUNTING TERMS
     1.01 Defined Terms. As used in this Agreement, the following terms shall
have the meanings set forth below:
     “Acquisition” means the acquisition, directly or indirectly, by any Person
of (a) a majority of the Equity Interests of another Person, (b) all or
substantially all of the assets of another Person or (c) all or substantially
all of a line of business or division of another Person, in each case
(i) whether or not involving a merger or a consolidation with such other Person
and (ii) whether in one transaction or a series of related transactions.
     “Acquisition Consideration” means, in connection with any Acquisition, the
total cash and noncash consideration (including the fair market value of all
Equity Interests issued or transferred to the sellers thereof, earnouts and
other contingent payment obligations to, and all assumptions of debt,
liabilities and other obligations in connection therewith) paid by or on behalf
of the Borrower and its Subsidiaries for such Acquisition; provided, that any
contingent future payment shall be considered Acquisition Consideration only to
the extent of the reserve, if any, required under GAAP at the time of such sale
to be established in respect thereof by the Borrower or any Subsidiary.
     “Administrative Agent” means Bank of America in its capacity as
administrative agent under any of the Loan Documents, or any successor
administrative agent.
     “Administrative Agent’s Office” means the Administrative Agent’s address
and, as appropriate, account as set forth on Schedule 10.02, or such other
address or account as the Administrative Agent may from time to time notify to
the Borrower and the Lenders.
     “Administrative Questionnaire” means an Administrative Questionnaire in
substantially the form of Exhibit D-2 or any other form approved by the
Administrative Agent.

 



--------------------------------------------------------------------------------



 



     “Affiliate” means, with respect to any Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.
     “Aggregate Commitments” means the Commitments of all the Lenders.
     “Agreement” means this Credit Agreement.
     “Applicable Fee Rate” means, at any time, 0.50% per annum.
     “Applicable Percentage” means, with respect to any Lender at any time, the
percentage (carried out to the ninth decimal place) of the Aggregate Commitments
represented by such Lender’s Commitment at such time, subject to adjustment as
provided in Section 2.15. If the commitment of each Lender to make Loans and the
obligation of the L/C Issuers to make L/C Credit Extensions have been terminated
pursuant to Section 8.02, or if the Commitments have expired, then the
Applicable Percentage of each Lender in respect of the Aggregate Commitments
shall be determined based on the Applicable Percentage of such Lender in respect
of the Aggregate Commitments most recently in effect, giving effect to any
subsequent assignments. The initial Applicable Percentage of each Lender is set
forth opposite the name of such Lender on Schedule 2.01 or in the Assignment and
Assumption pursuant to which such Lender becomes a party hereto, as applicable.
     “Applicable Rate” means (i) from the Closing Date to the date on which the
Administrative Agent receives a Compliance Certificate pursuant to
Section 6.02(b) for the fiscal quarter ending June 30, 2011, 1.50% per annum for
Base Rate Loans and 2.50% per annum for Eurodollar Rate Loans and Letter of
Credit Fees and (ii) thereafter, the applicable percentage per annum set forth
below determined by reference to the Consolidated Leverage Ratio as set forth in
the most recent Compliance Certificate received by the Administrative Agent
pursuant to Section 6.02(b):
Applicable Rate

                                      Eurodollar Rate     Pricing   Consolidated
Leverage   (Letters of     Level   Ratio   Credit)   Base Rate
1
  < 2.25:1     2.50 %     1.50 %
2
  ≥ 2.25:1 but < 3.00:1     2.75 %     1.75 %
3
  ≥ 3.00:1 but < 3.75:1     3.00 %     2.00 %
4
  ≥ 3.75:1     3.25 %     2.25 %

Any increase or decrease in the Applicable Rate resulting from a change in the
Consolidated Leverage Ratio shall become effective as of the third Business Day
immediately following the date a Compliance Certificate is delivered pursuant to
Section 6.02(b); provided, however, that if a Compliance Certificate is not
delivered when due in accordance with such Section, then Pricing Level 4 shall
apply as of the first Business Day after the date on which such Compliance
Certificate was required to have been delivered and in each case shall remain in
effect until the date on which such Compliance Certificate is delivered.

-2-



--------------------------------------------------------------------------------



 



Notwithstanding anything to the contrary contained in this definition, the
determination of the Applicable Rate for any period shall be subject to the
provisions of Section 2.09(b).
     “Approved Fund” means any Fund that is administered or managed by (a) a
Lender, (b) an Affiliate of a Lender or (c) an entity or an Affiliate of an
entity that administers or manages a Lender.
     “Arranger” means Merrill, Lynch, Pierce, Fenner & Smith Incorporated, in
its capacity as sole lead arranger and sole book manager.
     “Assignee Group” means two or more Eligible Assignees that are Affiliates
of one another or two or more Approved Funds managed by the same investment
advisor.
     “Assignment and Assumption” means an assignment and assumption entered into
by a Lender and an Eligible Assignee (with the consent of any party whose
consent is required by Section 10.06(b)), and accepted by the Administrative
Agent, in substantially the form of Exhibit D-1 or any other form approved by
the Administrative Agent.
     “Attributable Indebtedness” means, on any date, (a) in respect of any
Capitalized Lease of any Person, the capitalized amount thereof that would
appear on a balance sheet of such Person prepared as of such date in accordance
with GAAP, (b) in respect of any Synthetic Lease Obligation, the capitalized
amount of the remaining lease or similar payments under the relevant lease or
other applicable agreement or instrument that would appear on a balance sheet of
such Person prepared as of such date in accordance with GAAP if such lease or
other agreement or instrument were accounted for as a Capitalized Lease and
(c) all Synthetic Debt of such Person.
     “Audited Financial Statements” means the audited combined balance sheet of
Borrower’s Predecessor and its Subsidiaries for the fiscal year ended
December 31, 2010, and the related combined statements of income or operations,
partners’ capital, retained earnings and cash flows for such fiscal year of
Borrower’s Predecessor and its Subsidiaries, including the notes thereto.
     “Availability Period” means the period from and including the Closing Date
to the earliest of (i) the Maturity Date, (ii) the date of termination of the
Commitments pursuant to Section 2.05, and (iii) the date of termination of the
commitment of each Lender to make Revolving Credit Loans and of the obligation
of the L/C Issuers to make L/C Credit Extensions pursuant to Section 8.02.
     “Available Cash” has the meaning set forth in the Borrower Partnership
Agreement.
     “Bank of America” means Bank of America, N.A. and its successors.
     “Base Rate” means for any day a fluctuating rate per annum equal to the
highest of (a) the Federal Funds Rate plus 1/2 of 1%, (b) the rate of interest
in effect for such day as publicly announced from time to time by Bank of
America as its “prime rate”, and (c) the Eurodollar Rate plus 1.00%. The “prime
rate” is a rate set by Bank of America based upon various factors including Bank
of America’s costs and desired return, general economic conditions and other
factors, and is used as a reference point for pricing some loans, which may be
priced at, above, or below such announced rate. Any change in such prime rate
announced by Bank of America shall

-3-



--------------------------------------------------------------------------------



 



take effect at the opening of business on the day specified in the public
announcement of such change.
     “Base Rate Loan” means a Revolving Credit Loan that bears interest based on
the Base Rate.
     “Borrower” has the meaning specified in the introductory paragraph hereto.
     “Borrower Partnership Agreement” means that certain First Amended and
Restated Agreement of Limited Partnership of Tesoro Logistics LP dated as of
April 26, 2011, among the General Partner, Tesoro, Tesoro Alaska, TRMC and the
other limited partners party thereto.
     “Borrower’s Predecessor” means Tesoro Logistics LP Predecessor, the
Borrower’s predecessor for accounting purposes as set forth in the Registration
Statement.
     “Business” means the ownership, operation, development and acquisition of
Crude Oil and Refined Products logistics assets.
     “Business Day” means any day other than a Saturday, Sunday or other day on
which commercial banks are authorized to close under the Laws of, or are in fact
closed in, the state where the Administrative Agent’s Office is located and, if
such day relates to any Eurodollar Rate Loan, means any such day that is also a
London Banking Day.
     “Capitalized Leases” means all leases that have been or should be, in
accordance with GAAP, recorded as capitalized leases.
     “Cash Collateralize” means to pledge and deposit with or deliver to the
Administrative Agent, for the benefit of the Administrative Agent or an L/C
Issuer (as applicable) and the Lenders, as collateral for L/C Obligations or
obligations of Lenders to fund participations in respect thereof (as the context
may require), cash or deposit account balances or, if the applicable L/C Issuer
shall agree in its sole discretion, other credit support, in each case pursuant
to documentation in form and substance satisfactory to (a) the Administrative
Agent and (b) the applicable L/C Issuer. “Cash Collateral” shall have a meaning
correlative to the foregoing and shall include the proceeds of such cash
collateral and other credit support.
     “Cash Equivalents” means any of the following types of Investments, to the
extent owned by the Borrower or any of its Subsidiaries free and clear of all
Liens (other than Liens created under the Collateral Documents and other Liens
permitted hereunder):
     (a) readily marketable obligations issued or directly and fully guaranteed
or insured by the United States of America or any agency or instrumentality
thereof having maturities of not more than 360 days from the date of acquisition
thereof; provided that the full faith and credit of the United States of America
is pledged in support thereof;
     (b) Dollar-denominated time deposits with, or Dollar-denominated insured
certificates of deposit or Dollar-denominated bankers’ acceptances of, any
commercial bank that (i) (A) is a Lender, or (B) is organized under the laws of
the United States of America, any state thereof or the District of Columbia or
is the principal banking subsidiary of a bank holding

-4-



--------------------------------------------------------------------------------



 



company organized under the laws of the United States of America, any state
thereof or the District of Columbia, and is a member of the Federal Reserve
System; (ii) issues (or the parent of which issues) commercial paper rated as
described in clause (c) of this definition; and (iii) has combined capital and
surplus of at least $1,000,000,000, in each case with maturities of not more
than 180 days from the date of acquisition thereof;
     (c) commercial paper issued by any Person organized under the laws of any
state of the United States of America and rated at least “Prime-1” (or the then
equivalent grade) by Moody’s or at least “A-1” (or the then equivalent grade) by
S&P, in each case with maturities of not more than 180 days from the date of
acquisition thereof; and
     (d) Investments, classified in accordance with GAAP as current assets of
the Borrower or any of its Subsidiaries, in money market investment programs
registered under the Investment Company Act of 1940, which are administered by
financial institutions that have the highest rating obtainable from either
Moody’s or S&P, and the portfolios of which are limited solely to Investments of
the character, quality and maturity described in clauses (a), (b) and (c) of
this definition.
     “Cash Management Agreement” means any agreement to provide cash management
services, including treasury, depository, overdraft, credit or debit card,
electronic funds transfer and other cash management arrangements.
     “Cash Management Bank” means any Person that, at the time it enters into a
Cash Management Agreement, is a Lender or an Affiliate of a Lender, in its
capacity as a party to such Cash Management Agreement.
     “CERCLA” means the Comprehensive Environmental Response, Compensation and
Liability Act of 1980.
     “CERCLIS” means the Comprehensive Environmental Response, Compensation and
Liability Information System maintained by the U.S. Environmental Protection
Agency.
     “CFC” means a Person that is a controlled foreign corporation under
Section 957 of the Code.
     “Change in Law” means the occurrence, after the date of this Agreement, of
any of the following: (a) the adoption or taking effect of any law, rule,
regulation or treaty, (b) any change in any law, rule, regulation or treaty or
in the administration, interpretation or application thereof by any Governmental
Authority or (c) the making or issuance of any request, guideline or directive
(whether or not having the force of law) by any Governmental Authority; provided
that notwithstanding anything herein to the contrary, the Dodd-Frank Wall Street
Reform and Consumer Protection Act and all requests, rules, guidelines or
directives thereunder or issued in connection therewith shall be deemed to be a
“Change in Law”, regardless of the date enacted, adopted or issued.
     “Change of Control” means any of the following events or conditions:
(a) the General Partner shall cease to be the sole general partner of the
Borrower; (b) Tesoro shall cease, directly or indirectly, to own and control
legally and beneficially more than 50% of the Equity Interests

-5-



--------------------------------------------------------------------------------



 



in the General Partner; or (c) the Borrower shall cease, directly or indirectly,
to own and control legally and beneficially all of the Equity Interests of Opco,
Tesoro High Plains or any other Subsidiary Guarantor.
     “Closing Date” means the first date all the conditions precedent in Section
4.01 are satisfied or waived in accordance with Section 10.01.
     “Closing Date Distribution” means (a) the $50,000,000 distribution from the
Borrower to the General Partner on the date of the initial Revolving Credit
Borrowing under this Agreement and (b) the distributions of the net proceeds of
the Common Units offering (after certain deductions) from the Borrower to Tesoro
and certain of its Affiliates on the date of the initial Revolving Credit
Borrowing under this Agreement, as further described in the Registration
Statement.
     “Code” means the Internal Revenue Code of 1986.
     “Collateral” means all of the “Collateral” and “Mortgaged Property”
referred to in the Collateral Documents and all of the other property that is or
is intended under the terms of the Collateral Documents to be subject to Liens
in favor of the Administrative Agent for the benefit of the Secured Parties.
     “Collateral Documents” means, collectively, the Security Agreement, the
Mortgages, each of the mortgages, collateral assignments, Security Agreement
Supplements, IP Security Agreement Supplements, security agreements, pledge
agreements or other similar agreements delivered to the Administrative Agent
pursuant to Section 6.12, and each of the other agreements, instruments or
documents that creates or purports to create a Lien in favor of the
Administrative Agent for the benefit of the Secured Parties.
     “Collateral Loss” means any loss, damage, destruction or other casualty to,
or any condemnation of, any Collateral.
     “Commitment” means, as to each Lender, its obligation to (a) make Revolving
Credit Loans to the Borrower pursuant to Section 2.01 and (b) purchase
participations in L/C Obligations, in an aggregate principal amount at any one
time outstanding not to exceed the amount set forth opposite such Lender’s name
on Schedule 2.01 under the caption “Commitment” or opposite such caption in the
Assignment and Assumption pursuant to which such Lender becomes a party hereto,
as applicable, as such amount may be adjusted from time to time in accordance
with this Agreement.
     “Common Units” means the common units and subordinated units representing
limited partner interests in the Borrower.
     “Compliance Certificate” means a certificate substantially in the form of
Exhibit C.
     “Consolidated EBITDA” means, at any date of determination, an amount equal
to Consolidated Net Income of the Borrower and its Subsidiaries on a
consolidated basis for the most recently completed Measurement Period plus
(a) the following to the extent deducted in calculating such Consolidated Net
Income: (i) Consolidated Interest Charges, (ii) the provision

-6-



--------------------------------------------------------------------------------



 



for Federal, state, local and foreign income taxes payable, (iii) depreciation
and amortization expense, (iv) any charges or expenses (other than depreciation
or amortization expense) directly incurred in connection with any Acquisition or
Disposition permitted by this Agreement, in an aggregate amount not to exceed
10% of Consolidated EBITDA (as shown on the consolidated financial statements of
the Borrower and its Subsidiaries most recently delivered to the Administrative
Agent in accordance with Section 6.01 but without giving effect to this clause
(iv) in such calculation) for any Measurement Period, and (v) other expenses
reducing such Consolidated Net Income which do not represent a cash item in such
period or any future period (in each case of or by the Borrower and its
Subsidiaries for such Measurement Period) and minus (b) the following to the
extent included in calculating such Consolidated Net Income: (i) Federal, state,
local and foreign income tax credits and (ii) all non-cash items increasing
Consolidated Net Income (in each case of or by the Borrower and its Subsidiaries
for such Measurement Period). Consolidated EBITDA shall be calculated for each
Measurement Period, on a pro forma basis, after giving effect to, without
duplication, any Acquisition, Disposition or Uncovered Collateral Loss occurring
during each period commencing on the first day of such period to and including
the date of such transaction (the “Reference Period”) as if such Acquisition,
Disposition or Uncovered Collateral Loss and any related incurrence or repayment
of Indebtedness occurred on the first day of the Reference Period. In making the
calculation contemplated by the preceding sentence, Consolidated EBITDA
generated or to be generated by such acquired, divested or damaged or condemned
property or Person shall be determined in good faith by the Borrower based on
reasonable assumptions; provided, however, that (A) such pro forma calculations
shall be reasonably acceptable to the Administrative Agent if such pro forma
adjustments to Consolidated EBITDA exceed the lesser of (x) $20,000,000 for any
one Acquisition or Disposition or Uncovered Collateral Loss, as applicable, and
(y) thirty percent (30%) of the Consolidated EBITDA for the Borrower and its
Subsidiaries on a consolidated basis prior to such adjustment and (B) no such
pro forma adjustments shall be allowed unless, not less than thirty (30) days
after the end of such period, the Administrative Agent shall have received such
written documentation as the Administrative Agent may reasonably request, all in
form and substance reasonably satisfactory to the Administrative Agent,
supporting such pro forma adjustments.
     “Consolidated Funded Indebtedness” means, as of any date of determination,
for the Borrower and its Subsidiaries on a consolidated basis, the sum of
(a) the outstanding principal amount of all obligations, whether current or
long-term, for borrowed money (including Obligations hereunder) and all
obligations evidenced by bonds, debentures, notes, loan agreements or other
similar instruments, (b) all purchase money Indebtedness, (c) all direct
obligations arising under letters of credit (including standby and commercial),
bankers’ acceptances, bank guaranties, surety bonds and similar instruments,
(d) all obligations in respect of the deferred purchase price of property or
services (other than trade accounts payable in the ordinary course of business),
(e) all Attributable Indebtedness, (f) without duplication, all Guarantees with
respect to outstanding Indebtedness of the types specified in clauses
(a) through (e) above of Persons other than the Borrower or any Subsidiary, and
(g) all Indebtedness of the types referred to in clauses (a) through (f) above
of any partnership or joint venture (other than a joint venture that is itself a
corporation or limited liability company) in which the Borrower or a Subsidiary
is a general partner or joint venturer, unless such Indebtedness is expressly
made non-recourse to the Borrower or such Subsidiary.

-7-



--------------------------------------------------------------------------------



 



     “Consolidated Interest Charges” means, for any Measurement Period, the sum
of (a) all interest, premium payments, debt discount, fees, charges and related
expenses in connection with borrowed money (including capitalized interest) or
in connection with the deferred purchase price of assets, in each case to the
extent (i) paid in cash or required to have been paid in cash and (ii) treated
as interest in accordance with GAAP, (b) all interest paid or payable with
respect to discontinued operations and (c) the portion of rent expense under
Capitalized Leases that is treated as interest in accordance with GAAP, in each
case, of or by the Borrower and its Subsidiaries on a consolidated basis for the
most recently completed Measurement Period.
     “Consolidated Interest Coverage Ratio” means, as of any date of
determination, the ratio of (a) Consolidated EBITDA to (b) Consolidated Interest
Charges, in each case, of or by the Borrower and its Subsidiaries on a
consolidated basis for the most recently completed Measurement Period.
     “Consolidated Leverage Ratio” means, as of any date of determination, the
ratio of (a) Consolidated Funded Indebtedness as of such date to
(b) Consolidated EBITDA of the Borrower and its Subsidiaries on a consolidated
basis for the most recently completed Measurement Period.
     “Consolidated Net Income” means, at any date of determination, the net
income (or loss) of the Borrower and its Subsidiaries on a consolidated basis
for the most recently completed Measurement Period; provided that Consolidated
Net Income shall exclude (a) extraordinary gains and extraordinary losses for
such Measurement Period, (b) the net income of any Subsidiary during such
Measurement Period to the extent that the declaration or payment of dividends or
similar distributions by such Subsidiary of such income is not permitted by
operation of the terms of its Organization Documents or any agreement,
instrument or Law applicable to such Subsidiary during such Measurement Period,
except that the Borrower’s equity in any net loss of any such Subsidiary for
such Measurement Period shall be included in determining Consolidated Net
Income, and (c) any income (or loss) for such Measurement Period of any Person
if such Person is not a Subsidiary, except that the Borrower’s equity in the net
income of any such Person for such Measurement Period shall be included in
Consolidated Net Income up to the aggregate amount of cash actually distributed
by such Person during such Measurement Period to the Borrower or a Subsidiary as
a dividend or other distribution (and in the case of a dividend or other
distribution to a Subsidiary, such Subsidiary is not precluded from further
distributing such amount to the Borrower as described in clause (b) of this
proviso).
     “Contractual Obligation” means, as to any Person, any provision of any
security issued by such Person or of any agreement, instrument or other
undertaking to which such Person is a party or by which it or any of its
property is bound.
     “Contributed Assets” means the assets contributed or otherwise transferred
by the applicable Contributing Affiliate to any Loan Party, whether prior to or
after the Closing Date, including without limitation the assets contributed by
certain Contributing Affiliates to the Loan Parties on or prior to the Closing
Date as described in the Registration Statement.

-8-



--------------------------------------------------------------------------------



 



     “Contributing Affiliates” means Tesoro, TRMC, Tesoro Alaska and any other
Affiliate of Tesoro that contributes or otherwise transfers assets to any Loan
Party, whether prior to or after the Closing Date.
     “Contribution Agreement” means the Contribution, Conveyance and Assumption
Agreement, dated as of April 26, 2011 among the Borrower, the General Partner,
OpCo, Tesoro, Tesoro Alaska, TRMC and Tesoro High Plains.
     “Control” means the possession, directly or indirectly, of the power to
direct or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.
     “Credit Extension” means each of the following: (a) a Revolving Credit
Borrowing and (b) an L/C Credit Extension.
     “Crude Oil” means the unrefined mixture of liquid hydrocarbons, of any
grade or specific gravity, commonly known as petroleum or oil.
     “Debtor Relief Laws” means the Bankruptcy Code of the United States, and
all other liquidation, conservatorship, bankruptcy, assignment for the benefit
of creditors, moratorium, rearrangement, receivership, insolvency,
reorganization, or similar debtor relief Laws of the United States or other
applicable jurisdictions from time to time in effect and affecting the rights of
creditors generally.
     “Default” means any event or condition that constitutes an Event of Default
or that, with the giving of any notice, the passage of time, or both, would,
unless cured or waived during any applicable grace or cure period, be an Event
of Default.
     “Default Rate” means (a) when used with respect to Obligations other than
Letter of Credit Fees, an interest rate equal to (i) the Base Rate plus (ii) the
Applicable Rate, if any, applicable to Base Rate Loans plus (iii) 2% per annum;
provided, however, that with respect to a Eurodollar Rate Loan, the Default Rate
shall be an interest rate equal to the interest rate (including any Applicable
Rate) otherwise applicable to such Loan plus 2% per annum and (b) when used with
respect to Letter of Credit Fees, a rate equal to the Applicable Rate plus 2%
per annum.
     “Defaulting Lender” means, subject to Section 2.15(b), any Lender that, as
determined by the Administrative Agent, (a) has failed to perform any of its
funding obligations hereunder, including in respect of its Loans or
participations in respect of Letters of Credit, within three Business Days of
the date required to be funded by it hereunder unless such Lender notifies the
Administrative Agent and the Borrower in writing that such failure is the result
of such Lender’s good faith determination that one or more conditions precedent
to funding (each of which conditions precedent, together with any applicable
Default, shall be specifically identified in such writing) has not been
satisfied, (b) has notified the Borrower, or the Administrative Agent or any
Lender in writing that it does not intend to comply with its funding obligations
or has made a public statement to that effect with respect to its funding
obligations hereunder or generally under other agreements in which it commits to
extend credit, (c) has failed, within

-9-



--------------------------------------------------------------------------------



 



three Business Days after written request by the Administrative Agent, to
confirm in writing to the Administrative Agent that it will comply with its
funding obligations, or (d) has, or has a direct or indirect parent company that
has, (i) become the subject of a proceeding under any Debtor Relief Law,
(ii) had a receiver, conservator, trustee, administrator, assignee for the
benefit of creditors or similar Person charged with reorganization or
liquidation of its business or a custodian appointed for it, or (iii) taken any
action in furtherance of, or indicated its consent to, approval of or
acquiescence in any such proceeding or appointment; provided that a Lender shall
not be a Defaulting Lender solely by virtue of the ownership or acquisition of
any equity interest in that Lender or any direct or indirect parent company
thereof by a Governmental Authority.
     “Disclosed Litigation” has the meaning set forth in Section 5.06.
     “Disposition” or “Dispose” means the sale, transfer, license, lease or
other disposition (including any sale and leaseback transaction) of any property
by any Person (or the granting of any option or other right to do any of the
foregoing), including any sale, assignment, transfer or other disposal, with or
without recourse, of any notes or accounts receivable or any rights and claims
associated therewith.
     “Distribution Payments” means any cash distribution or dividend by the
Borrower on, or in respect of any retirement, purchase, redemption, or other
acquisition of, any Equity Interests.
     “Dollar” and “$” mean lawful money of the United States.
     “Domestic Subsidiary” means any Subsidiary that is organized under the laws
of any political subdivision of the United States.
     “Eligible Assignee” means any Person that meets the requirements to be an
assignee under Section 10.06(b)(iii) and (v) (subject to such consents, if any,
as may be required under Section 10.06(b)(iii)).
     “Energy Policy Act” means the Energy Policy Act of 1992, Pub. L.
No. 102-486, 106 Stat. 2776 (codified as amended in scattered sections of 15,
16, 25, 20, 42 U.S.C.).
     “Environmental Laws” means any and all Federal, state, local, and foreign
statutes, laws, regulations, ordinances, rules, judgments, orders, decrees,
permits, or governmental restrictions relating to pollution and the protection
of the environment or the release of any materials into the environment,
including those related to hazardous substances or wastes, air emissions and
discharges to waste or public systems.
     “Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Borrower, any other Loan Party, any of their
respective Subsidiaries or any Contributing Affiliate directly or indirectly
resulting from or based upon (a) violation of any Environmental Law, (b) the
generation, use, handling, transportation, storage, treatment or disposal of any
Hazardous Materials, (c) exposure to any Hazardous Materials, (d) the release or
threatened release of any Hazardous Materials into the environment or (e) any
contract, agreement or other consensual arrangement pursuant to which liability
is assumed or imposed with respect to any of the foregoing.

-10-



--------------------------------------------------------------------------------



 



     “Environmental Permit” means any permit, approval, identification number,
license or other authorization required under any Environmental Law.
     “Equity Interests” means, with respect to any Person, all of the shares of
capital stock of (or other ownership or profit interests in) such Person, all of
the warrants, options or other rights for the purchase or acquisition from such
Person of shares of capital stock of (or other ownership or profit interests in)
such Person, all of the securities convertible into or exchangeable for shares
of capital stock of (or other ownership or profit interests in) such Person or
warrants, rights or options for the purchase or acquisition from such Person of
such shares (or such other interests), and all of the other ownership or profit
interests in such Person (including partnership, member or trust interests
therein), whether voting or nonvoting, and whether or not such shares, warrants,
options, rights or other interests are outstanding on any date of determination
(provided, however, that debt securities that are or by their terms may be
convertible or exchangeable into or for Equity Interests shall not constitute
Equity Interests prior to conversion or exchange thereof).
     “ERISA” means the Employee Retirement Income Security Act of 1974.
     “ERISA Affiliate” means any trade or business (whether or not incorporated)
under common control with the Borrower within the meaning of Sections 414(b) or
(c) of the Code (and Sections 414(m) and (o) of the Code for purposes of
provisions relating to Section 412 of the Code).
     “ERISA Event” means (a) a Reportable Event with respect to a Pension Plan;
(b) the withdrawal of the Borrower or any ERISA Affiliate from a Pension Plan
subject to Section 4063 of ERISA during a plan year in which such entity was a
“substantial employer” as defined in Section 4001(a)(2) of ERISA or a cessation
of operations that is treated as such a withdrawal under Section 4062(e) of
ERISA; (c) a complete or partial withdrawal by the Borrower or any ERISA
Affiliate from a Multiemployer Plan or notification that a Multiemployer Plan is
in reorganization; (d) the filing of a notice of intent to terminate, the
treatment of a Pension Plan amendment as a termination under Section 4041 or
4041A of ERISA; (e) the institution by the PBGC of proceedings to terminate a
Pension Plan; (f) any event or condition which constitutes grounds under
Section 4042 of ERISA for the termination of, or the appointment of a trustee to
administer, any Pension Plan; (g) the determination that any Pension Plan is
considered an at-risk plan or a plan in endangered or critical status within the
meaning of Sections 430, 431 and 432 of the Code or Sections 303, 304 and 305 of
ERISA; or (h) the imposition of any liability under Title IV of ERISA, other
than for PBGC premiums due but not delinquent under Section 4007 of ERISA, upon
the Borrower or any ERISA Affiliate.
     “Eurodollar Rate” means:
     (a) for any Interest Period with respect to a Eurodollar Rate Loan, the
rate per annum equal to (i) the British Bankers Association LIBOR Rate (“BBA
LIBOR”), as published by Reuters (or such other commercially available source
providing quotations of BBA LIBOR as may be designated by the Administrative
Agent from time to time) at approximately 11:00 a.m., London time, two London
Banking Days prior to the commencement of such Interest Period, for Dollar
deposits (for delivery on the first day of such Interest Period) with a term
equivalent to

-11-



--------------------------------------------------------------------------------



 



such Interest Period or, (ii) if such rate is not available at such time for any
reason, the rate per annum determined by the Administrative Agent to be the rate
at which deposits in Dollars for delivery on the first day of such Interest
Period in same day funds in the approximate amount of the Eurodollar Rate Loan
being made, continued or converted and with a term equivalent to such Interest
Period would be offered by Bank of America’s London Branch to major banks in the
London interbank eurodollar market at their request at approximately 11:00 a.m.
(London time) two London Banking Days prior to the commencement of such Interest
Period; and
     (b) for any interest calculation with respect to a Base Rate Loan on any
date, the rate per annum equal to (i) BBA LIBOR, at approximately 11:00 a.m.,
London time determined two London Banking Days prior to such date for Dollar
deposits being delivered in the London interbank market for a term of one month
commencing that day or (ii) if such published rate is not available at such time
for any reason, the rate per annum determined by the Administrative Agent to be
the rate at which deposits in Dollars for delivery on the date of determination
in same day funds in the approximate amount of the Base Rate Loan being made or
maintained and with a term equal to one month would be offered by Bank of
America’s London Branch to major banks in the London interbank Eurodollar market
at their request at the date and time of determination.
     “Eurodollar Rate Loan” means a Revolving Credit Loan that bears interest at
a rate based on clause (a) of the definition of “Eurodollar Rate”.
     “Event of Default” has the meaning specified in Section 8.01.
     “Exchange Act” means the Securities Exchange Act of 1934.
     “Excluded Taxes” means, with respect to the Administrative Agent, any
Lender, any L/C Issuer or any other recipient of any payment to be made by or on
account of any obligation of the Borrower hereunder, (a) taxes imposed on or
measured by its overall net income, profits, or capital (however denominated),
and franchise taxes imposed on it (in lieu of or in addition to net income,
profits, or capital taxes), by the jurisdiction (or any political subdivision
thereof) under the Laws of which such recipient is organized or in which its
principal office is located or, in the case of any Lender, in which its
applicable Lending Office is located; (b) any branch profits taxes imposed by
the United States or any similar tax imposed by any other jurisdiction in which
the Borrower is located; (c) any backup withholding tax that is required by the
Code to be withheld from amounts payable to a Lender that has failed to comply
with clause (A) of Section 3.01(e)(ii); (d) in the case of a Foreign Lender
(other than an assignee pursuant to a request by the Borrower under
Section 10.13), any United States withholding tax that is required to be imposed
on amounts payable to such Foreign Lender pursuant to the Laws in force at the
time such Foreign Lender becomes a party hereto (or designates a new Lending
Office) or is attributable to such Foreign Lender’s failure or inability (other
than as a result of a Change in Law) to comply with clause (B) of
Section 3.01(e)(ii), except to the extent that such Foreign Lender (or its
assignor, if any) was entitled, at the time of designation of a new Lending
Office (or assignment), to receive additional amounts from the Borrower with
respect to such withholding tax pursuant to Section 3.01(a)(ii); (e) any United
States Federal taxes imposed pursuant to FATCA; and (f) interest and penalties
with respect to taxes referred to in clauses (a) through (e) of this definition.

-12-



--------------------------------------------------------------------------------



 



     “FASB ASC” means the Accounting Standards Codification of the Financial
Accounting Standards Board.
     “FATCA” means Sections 1471 through 1474 of the Code and United States
Treasury Regulations or other published guidance with respect thereto.
     “Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System arranged by Federal funds brokers on such
day, as published by the Federal Reserve Bank of New York on the Business Day
next succeeding such day; provided that (a) if such day is not a Business Day,
the Federal Funds Rate for such day shall be such rate on such transactions on
the next preceding Business Day as so published on the next succeeding Business
Day, and (b) if no such rate is so published on such next succeeding Business
Day, the Federal Funds Rate for such day shall be the average rate (rounded
upward, if necessary, to a whole multiple of 1/100 of 1%) charged to Bank of
America on such day on such transactions as determined by the Administrative
Agent.
     “Fee Letter” means the letter agreement, dated February 9, 2011 among the
Borrower, the Administrative Agent and the Arranger.
     “FERC” means the Federal Energy Regulatory Commission or any of its
successors.
     “Financial Officer” means the chief executive officer, chief financial
officer, treasurer or controller of a Loan Party.
     “Foreign Lender” means any Lender that is organized under the Laws of a
jurisdiction other than that in which the Borrower is resident for tax purposes
(including such a Lender when acting in the capacity of an L/C Issuer). For
purposes of this definition, the United States, each State thereof and the
District of Columbia shall be deemed to constitute a single jurisdiction.
     “FRB” means the Board of Governors of the Federal Reserve System of the
United States.
     “Fronting Exposure” means, at any time there is a Defaulting Lender, such
Defaulting Lender’s Applicable Percentage of the outstanding L/C Obligations
other than L/C Obligations as to which such Defaulting Lender’s participation
obligation has been reallocated to other Lenders or Cash Collateralized in
accordance with the terms hereof.
     “Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its activities.
     “GAAP” means generally accepted accounting principles in the United States
set forth in the opinions and pronouncements of the Accounting Principles Board
and the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board or such other
principles as may be approved by a significant segment of the accounting
profession in the United States, that are applicable to the circumstances as of
the date of determination, consistently applied.

-13-



--------------------------------------------------------------------------------



 



     “General Partner” means Tesoro Logistics GP, LLC, a Delaware limited
liability company.
     “Governmental Authority” means the government of the United States or any
other nation, or of any political subdivision thereof, whether state or local,
and any agency, authority, instrumentality, regulatory body, court, central bank
or other entity exercising executive, legislative, judicial, taxing, regulatory
or administrative powers or functions of or pertaining to government (including
any supra-national bodies such as the European Union or the European Central
Bank).
     “Guarantee” means, as to any Person, any (a) obligation, contingent or
otherwise, of such Person guaranteeing or having the economic effect of
guaranteeing any Indebtedness or other obligation payable or performable by
another Person (the “primary obligor”) in any manner, whether directly or
indirectly, and including any obligation of such Person, direct or indirect,
(i) to purchase or pay (or advance or supply funds for the purchase or payment
of) such Indebtedness or other obligation, (ii) to purchase or lease property,
securities or services for the purpose of assuring the obligee in respect of
such Indebtedness or other obligation of the payment or performance of such
Indebtedness or other obligation, (iii) to maintain working capital, equity
capital or any other financial statement condition or liquidity or level of
income or cash flow of the primary obligor so as to enable the primary obligor
to pay such Indebtedness or other obligation, or (iv) entered into for the
purpose of assuring in any other manner the obligee in respect of such
Indebtedness or other obligation of the payment or performance thereof or to
protect such obligee against loss in respect thereof (in whole or in part), or
(b) Lien on any assets of such Person securing any Indebtedness or other
obligation of any other Person, whether or not such Indebtedness or other
obligation is assumed by such Person (or any right, contingent or otherwise, of
any holder of such Indebtedness to obtain any such Lien). The amount of any
Guarantee shall be deemed to be an amount equal to the stated or determinable
amount of the related primary obligation, or portion thereof, in respect of
which such Guarantee is made or, if not stated or determinable, the maximum
reasonably anticipated liability in respect thereof as determined by the
guaranteeing Person in good faith. The term “Guarantee” as a verb has a
corresponding meaning.
     “Hazardous Materials” means all substances, wastes or other pollutants
identified as hazardous or toxic pursuant to any Environmental Law, including
petroleum or petroleum distillates, asbestos or asbestos-containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes.
     “Hedge Bank” means any Person that, at the time it enters into an interest
rate Swap Contract that such Person reasonably believes is permitted under
Article VII, is a Lender or an Affiliate of a Lender, in its capacity as a party
to such Swap Contract.
     “High Plains Trunkline” means (a) the Crude Oil pipelines located in North
Dakota and Montana owned by the Borrower or any of its Subsidiaries to the
extent such pipelines are accounted for, or if such pipelines were subject to
the requirements of the Uniform System of Accounts, would be accounted for,
under account numbers 151-166, Trunk Lines, under the General Instructions for
Carrier Property Accounts of such Uniform System of Accounts, which

-14-



--------------------------------------------------------------------------------



 



are set forth on Exhibit E hereto and (b) all gathering receipt, relay and pump
stations connected or relating to such pipelines.
     “Indebtedness” means, as to any Person at a particular time, without
duplication, all of the following, whether or not included as indebtedness or
liabilities in accordance with GAAP:
     (a) all obligations of such Person for borrowed money and all obligations
of such Person evidenced by bonds, debentures, notes, loan agreements or other
similar instruments;
     (b) the maximum amount of all direct or contingent obligations of such
Person arising under letters of credit (including standby and commercial),
bankers’ acceptances, bank guaranties, surety bonds and similar instruments;
     (c) net obligations of such Person under any Swap Contract;
     (d) all obligations of such Person to pay the deferred purchase price of
property or services (other than trade accounts payable in the ordinary course
of business that are (i) not unpaid for more than 90 days after the date on
which such trade account payable was created or (ii) being contested in good
faith by appropriate proceedings diligently conducted and adequate reserves in
accordance with GAAP are being maintained by the applicable Person);
     (e) indebtedness (excluding prepaid interest thereon) secured by a Lien on
property owned or being purchased by such Person (including indebtedness arising
under conditional sales or other title retention agreements), whether or not
such indebtedness shall have been assumed by such Person or is limited in
recourse;
     (f) all Attributable Indebtedness in respect of Capitalized Leases and
Synthetic Lease Obligations of such Person and all Synthetic Debt of such
Person;
     (g) all obligations of such Person to purchase, redeem, retire, defease or
otherwise make any payment in respect of any Equity Interest in such Person or
any other Person or any warrant, right or option to acquire such Equity
Interest, valued, in the case of a redeemable preferred interest, at the greater
of its voluntary or involuntary liquidation preference plus accrued and unpaid
dividends; and
     (h) all Guarantees of such Person in respect of any of the foregoing.
For all purposes hereof, the Indebtedness of any Person shall include the
Indebtedness of any partnership or joint venture (other than a joint venture
that is itself a corporation or limited liability company) in which such Person
is a general partner or a joint venturer, unless such Indebtedness is expressly
made non-recourse to such Person. The amount of any net obligation under any
Swap Contract on any date shall be deemed to be the Swap Termination Value
thereof as of such date.
     “Indemnified Taxes” means Taxes other than Excluded Taxes.
     “Indemnitees” has the meaning specified in Section 10.04(b).

-15-



--------------------------------------------------------------------------------



 



     “Information” has the meaning specified in Section 10.07.
     “Initial Terminals” means the ten Refined Products terminals and/or storage
facilities owned by the Borrower or any of its Subsidiaries as of the Closing
Date that are used to provide distribution primarily for Refined Products
produced at refineries owned by Tesoro and its Subsidiaries located in (i) Los
Angeles, California; (ii) Stockton, California; (iii) Salt Lake City, Utah;
(iv) Anchorage, Alaska; (v) Vancouver, Washington; (vi) Mandan, North Dakota;
(vii) Boise, Idaho; and (viii) Burley, Idaho.
     “Interest Payment Date” means, (a) as to any Eurodollar Rate Loan, the last
day of each Interest Period applicable to such Loan and the Maturity Date;
provided, however, that if any Interest Period for a Eurodollar Rate Loan
exceeds three months, the respective dates that fall every three months after
the beginning of such Interest Period shall also be Interest Payment Dates; and
(b) as to any Base Rate Loan, the last Business Day of each March, June,
September and December and the Maturity Date.
     “Interest Period” means, as to each Eurodollar Rate Loan, the period
commencing on the date such Eurodollar Rate Loan is disbursed or converted to or
continued as a Eurodollar Rate Loan and ending on the date one, two, three or
six months thereafter, as selected by the Borrower in its Revolving Credit Loan
Notice; provided that:
     (a) any Interest Period that would otherwise end on a day that is not a
Business Day shall be extended to the next succeeding Business Day unless such
Business Day falls in another calendar month, in which case such Interest Period
shall end on the next preceding Business Day;
     (b) any Interest Period that begins on the last Business Day of a calendar
month (or on a day for which there is no numerically corresponding day in the
calendar month at the end of such Interest Period) shall end on the last
Business Day of the calendar month at the end of such Interest Period; and
     (c) no Interest Period shall extend beyond the Maturity Date.
     “Interstate Commerce Act” means the body of law commonly known as the
Interstate Commerce Act (codified at 49 U.S.C. App. §§ 1 et seq. (1988)).
     “Investment” means, as to any Person, any direct or indirect acquisition or
investment by such Person, whether by means of (a) the purchase or other
acquisition of Equity Interests of another Person, (b) a loan, advance or
capital contribution to, Guarantee or assumption of debt of, or purchase or
other acquisition of any other debt or interest in, another Person, or (c) an
Acquisition. For purposes of covenant compliance, the amount of any Investment
shall be the amount actually invested, without adjustment for subsequent
increases or decreases in the value of such Investment.
     “IP Security Agreement Supplements” means any Patent Security Agreement
Supplement, Trademark Security Agreement Supplement and Copyright Security
Agreement Supplement (as such terms are defined in the Security Agreement)
executed by any Loan Party.

-16-



--------------------------------------------------------------------------------



 



     “IRS” means the United States Internal Revenue Service.
     “ISP” means, with respect to any Letter of Credit, the “International
Standby Practices 1998” published by the Institute of International Banking Law
& Practice, Inc. (or such later version thereof as may be in effect at the time
of issuance).
     “Issuer Documents” means with respect to any Letter of Credit, the Letter
of Credit Application, and any other document, agreement and instrument entered
into by an L/C Issuer and the Borrower (or any Subsidiary) or in favor of such
L/C Issuer and relating to such Letter of Credit.
     “Laws” means, collectively, all international, foreign, Federal, state and
local statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority,
in each case whether or not having the force of law.
     “L/C Advance” means, with respect to each Lender, such Lender’s funding of
its participation in any L/C Borrowing in accordance with its Applicable
Percentage.
     “L/C Borrowing” means an extension of credit resulting from a drawing under
any Letter of Credit which has not been reimbursed on the date when made or
refinanced as a Revolving Credit Borrowing.
     “L/C Credit Extension” means, with respect to any Letter of Credit, the
issuance thereof or extension of the expiry date thereof, or the increase of the
amount thereof.
     “L/C Issuer” means each of Bank of America in its capacity as issuer of
Letters of Credit hereunder and any other Lenders selected by the Borrower that
agree to become an L/C Issuer hereunder, or any successor issuer or issuers of
Letters of Credit hereunder.
     “L/C Obligations” means, as at any date of determination, the aggregate
amount available to be drawn under all outstanding Letters of Credit plus the
aggregate of all Unreimbursed Amounts, including all L/C Borrowings. For
purposes of computing the amount available to be drawn under any Letter of
Credit, the amount of such Letter of Credit shall be determined in accordance
with Section 1.06. For all purposes of this Agreement, if on any date of
determination a Letter of Credit has expired by its terms but any amount may
still be drawn thereunder by reason of the operation of Rule 3.14 of the ISP,
such Letter of Credit shall be deemed to be “outstanding” in the amount so
remaining available to be drawn.
     “Lender” has the meaning specified in the introductory paragraph hereto.
     “Lending Office” means, as to any Lender, the office or offices of such
Lender described as such in such Lender’s Administrative Questionnaire, or such
other office or offices as a Lender may from time to time notify the Borrower
and the Administrative Agent.

-17-



--------------------------------------------------------------------------------



 



     “Letter of Credit” means any standby letter of credit issued hereunder.
     “Letter of Credit Application” means an application and agreement for the
issuance or amendment of a Letter of Credit in the form from time to time in use
by the applicable L/C Issuer.
     “Letter of Credit Expiration Date” means the day that is seven days prior
to the Maturity Date then in effect (or, if such day is not a Business Day, the
next preceding Business Day).
     “Letter of Credit Fee” has the meaning specified in Section 2.03(h).
     “Letter of Credit Sublimit” means an amount equal to the Aggregate
Commitments. The Letter of Credit Sublimit is part of, and not in addition to,
the Aggregate Commitments.
     “Lien” means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), charge, or preference,
priority or other security interest or preferential arrangement in the nature of
a security interest of any kind or nature whatsoever (including any conditional
sale or other title retention agreement, any easement, right of way or other
encumbrance on title to real property, and any financing lease having
substantially the same economic effect as any of the foregoing).
     “Loan” means an extension of credit by a Lender to the Borrower under
Article II in the form of a Revolving Credit Loan.
     “Loan Documents” means, collectively, (a) this Agreement, (b) the Notes,
(c) the Subsidiary Guaranty, (d) the Collateral Documents, (e) the Fee Letter,
(f) each Issuer Document, (g) any arrangements entered into by an L/C Issuer and
the Borrower pursuant to Section 2.03(a)(iii), (h) any agreement creating or
perfecting rights in Cash Collateral pursuant to the provisions of Section 2.14
of this Agreement, (i) the Post Closing Agreement, (j) each Secured Hedge
Agreement and (k) each Secured Cash Management Agreement; provided that for
purposes of the definition of “Material Adverse Effect” and Articles IV through
X (other than Section 8.03, Section 10.04, and Section 10.16), “Loan Documents”
shall not include Secured Hedge Agreements or Secured Cash Management
Agreements.
     “Loan Parties” means, collectively, the Borrower and each Subsidiary
Guarantor.
     “London Banking Day” means any day on which dealings in Dollar deposits are
conducted by and between banks in the London interbank eurodollar market.
     “Master Terminalling Services Agreement” means that certain Master
Terminalling Services Agreement dated as of April 26, 2011, between TRMC, Tesoro
Alaska, and Opco.
     “Material Adverse Effect” means (a) a material adverse change in, or a
material adverse effect upon, the operations, business, properties, liabilities
(actual or contingent), or financial condition of the Borrower and its
Subsidiaries taken as a whole; (b) a material impairment of the rights and
remedies of the Administrative Agent or any Lender under any Loan Document, or
of the ability of any Loan Party to perform its obligations under any Loan
Document to which it is a

-18-



--------------------------------------------------------------------------------



 



party; or (c) a material adverse effect upon the legality, validity, binding
effect or enforceability against any Loan Party of any Loan Document to which it
is a party.
     “Material Contract” means (a) the Operational Services Agreement, the
Omnibus Agreement, the Pipeline Transportation Services Agreements, the Trucking
Transportation Services Agreement, the Master Terminalling Services Agreement,
the Storage and Transportation Services Agreement, the Short Haul Pipeline
Agreement, and any similar type of agreement relating to any future Contributed
Assets, (b) any other agreement or instrument entered into on or after the date
of this Agreement to which any Loan Party is a party and which otherwise
constitutes a material agreement or material instrument relating to the
acquisition of, or establishment of, material assets (which assets would
constitute 10% or more of the consolidated assets of the Loan Parties after
giving effect to such acquisition or establishment) or material operations
(which operations would constitute 10% or more of the anticipated revenues of
the Loan Parties after giving effect to such acquisition or establishment) by
any Loan Party, and (c) any other material documents, agreements or instruments
related to any of the foregoing (i) to which any Loan Party is a party, and
(ii) which, if terminated or cancelled, could reasonably be expected to have a
Material Adverse Effect.
     “Material Pipeline Systems” means, collectively, (a) the High Plains
Trunkline, (b) the Utah Pipelines, and (c) any other pipelines owned by any Loan
Party that are used in the Business and that (i) are subject to any Material
Contract or (ii) are accounted for, or if such pipelines were subject to the
requirements of the Uniform System of Accounts, would be accounted for, under
account numbers 151-166, Trunk Lines, under the General Instructions for Carrier
Property Accounts of such Uniform System of Accounts, which are set forth on
Exhibit E hereto, and, in each case, all gathering receipt, relay and pump
stations connected or relating to such pipelines.
     “Material Real Property” means, as of any applicable date of determination,
(a) the real property owned or leased by the Borrower or any of its
Subsidiaries, or in which the Borrower or any of its Subsidiaries has an
easement or other real property interest on which any Terminal or Material
Pipeline System is located; (b) any other contiguous parcels of real property
owned or leased by the Borrower or any of its Subsidiaries, or in which the
Borrower or any of its Subsidiaries has an easement or other real property
interest in, that collectively have a fair market value of $2,500,000 or more;
and (c) if the aggregate fair market value of the real property Collateral at
any time is less than 80% of the aggregate fair market value of all of the real
property owned or leased by the Borrower and its Subsidiaries, then such other
real property owned or leased by the Borrower or any of its Subsidiaries as
would, after giving effect to a Mortgage thereon and such real property’s
becoming Collateral, cause the aggregate fair market value of the real property
Collateral to be at least 80% of the aggregate fair market value of all of the
real property owned or leased by the Borrower and its Subsidiaries. As used
herein, “real property” includes, without limitation, all rights of way,
servitudes, easements and other real property interests of the Borrower or any
Subsidiary.
     “Materials” has the meaning specified in Section 6.02.
     “Maturity Date” means April 25, 2014; provided, however, that if such date
is not a Business Day, the Maturity Date shall be the next preceding Business
Day.

-19-



--------------------------------------------------------------------------------



 



     “Measurement Period” means, at any date of determination, the most recently
completed four fiscal quarters of the Borrower or, if fewer than four
consecutive fiscal quarters of the Borrower have been completed since the
Closing Date, the fiscal quarters of the Borrower that have been completed since
the Closing Date; provided that: (a) for purposes of determining the amount of
Consolidated EBITDA to be included in the calculation of the Consolidated
Leverage Ratio for the fiscal quarter ended June 30, 2011, such amount for the
Measurement Period then ended shall equal Consolidated EBITDA for such fiscal
quarter multiplied by four; (b) for purposes of determining the amount of
Consolidated EBITDA to be included in the calculation of the Consolidated
Leverage Ratio for the fiscal quarter ended September 30, 2011, such amount for
the Measurement Period then ended shall equal Consolidated EBITDA for the two
fiscal quarters then ended multiplied by two; and (c) for purposes of
determining the amount of Consolidated EBITDA to be included in the calculation
of the Consolidated Leverage Ratio for the fiscal quarter ended December 31,
2011, such amount for the Measurement Period then ended shall equal Consolidated
EBITDA for the three fiscal quarters then ended multiplied by 4/3.
     “Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.
     “Mortgage” has the meaning specified in Section 4.01(a)(iv).
     “Mortgage Policy” has the meaning specified in Section 4.01(a)(iv)(B).
     “Multiemployer Plan” means any employee benefit plan of the type described
in Section 4001(a)(3) of ERISA, to which the Borrower or any ERISA Affiliate
makes or is obligated to make contributions, or during the preceding five plan
years, has made or been obligated to make contributions.
     “Multiple Employer Plan” means a Plan which has two or more contributing
sponsors (including the Borrower or any ERISA Affiliate) at least two of whom
are not under common control, as such a plan is described in Section 4064 of
ERISA.
     “NDPSC” has the meaning specified in Section 5.22(b).
     “North Dakota Intrastate Pipeline Services” has the meaning specified in
Section 5.22(b).
     “Note” means a promissory note made by the Borrower in favor of a Lender
evidencing Revolving Credit Loans made by such Lender, substantially in the form
of Exhibit B.
     “NPL” means the National Priorities List under CERCLA.
     “Obligations” means all advances to, and debts, liabilities, obligations,
covenants and duties of, any Loan Party arising under any Loan Document or
otherwise with respect to any Loan, Letter of Credit, Secured Cash Management
Agreement or Secured Hedge Agreement, in each case whether direct or indirect
(including those acquired by assumption), absolute or contingent, due or to
become due, now existing or hereafter arising and including interest and fees
that accrue after the commencement by or against any Loan Party or any Affiliate
thereof of any proceeding under any Debtor Relief Laws naming such Person as the
debtor in such proceeding, regardless of whether such interest and fees are
allowed claims in such proceeding.

-20-



--------------------------------------------------------------------------------



 



     “Omnibus Agreement” means that certain Omnibus Agreement dated as of
April 26, 2011, between Tesoro (on behalf of itself and certain of its
Affiliates), TRMC, Tesoro Companies, Tesoro Alaska, the Borrower, and the
General Partner.
     “Opco” means Tesoro Logistics Operations LLC, a Delaware limited liability
company.
     “Operational Services Agreement” means that certain Operational Services
Agreement dated as of April 26, 2011, by and among Tesoro Companies, TRMC,
Tesoro Alaska, Opco, and Tesoro High Plains.
     “Organization Documents” means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement; and (c) with respect to
any partnership, joint venture, trust or other form of business entity, the
partnership, joint venture or other applicable agreement of formation or
organization and any agreement, instrument, filing or notice with respect
thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity.
     “Other Taxes” means all present or future stamp or documentary taxes or any
other excise or property taxes, charges or similar levies arising from any
payment made hereunder or under any other Loan Document or from the execution,
delivery or enforcement of, or otherwise with respect to, this Agreement or any
other Loan Document.
     “Outstanding Amount” means (a) with respect to Revolving Credit Loans on
any date, the aggregate outstanding principal amount thereof after giving effect
to any borrowings and prepayments or repayments of Revolving Credit Loans
occurring on such date; and (b) with respect to any L/C Obligations on any date,
the amount of such L/C Obligations on such date after giving effect to any L/C
Credit Extension occurring on such date and any other changes in the aggregate
amount of the L/C Obligations as of such date, including as a result of any
reimbursements by the Borrower of Unreimbursed Amounts.
     “Participant” has the meaning specified in Section 10.06(d).
     “PBGC” means the Pension Benefit Guaranty Corporation.
     “Pension Act” means the Pension Protection Act of 2006.
     “Pension Funding Rules” means the rules of the Code and ERISA regarding
minimum required contributions (including any installment payment thereof) to
Pension Plans and set forth in, with respect to plan years ending prior to the
effective date of the Pension Act, Section 412 of the Code and Section 302 of
ERISA, each as in effect prior to the Pension Act and, thereafter, Sections 412,
430, 431, 432 and 436 of the Code and Sections 302, 303, 304 and 305 of ERISA.
     “Pension Plan” means any employee pension benefit plan (including a
Multiple Employer Plan or a Multiemployer Plan) that is maintained or is
contributed to by the Borrower and any

-21-



--------------------------------------------------------------------------------



 



ERISA Affiliate and is either covered by Title IV of ERISA or is subject to the
minimum funding standards under Section 412 of the Code.
     “Permitted Encumbrances” has the meaning specified in the Mortgages.
     “Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.
     “Pipeline Systems” means, collectively, (a) the approximately 700 miles of
Crude Oil pipelines located in North Dakota and Montana owned by the Borrower or
any of its Subsidiaries (including without limitation the High Plains
Trunkline), (b) the Utah Pipelines, and (c) any other gathering systems or
pipelines owned by any Loan Party that are used in the Business, including in
each case any gathering receipt, relay, and pump stations connected or relating
to any of the foregoing.
     “Pipeline Transportation Services Agreements” means (a) that certain
Transportation Services Agreement (High Plains Pipeline System) dated as of
April 26, 2011, between Tesoro High Plains and TRMC; and (b) that certain
Transportation Services Agreement (SLC Short Haul Pipelines) dated as of
April 26, 2011, between Opco and TRMC.
     “Plan” means any employee benefit plan within the meaning of Section 3(3)
of ERISA (including a Pension Plan), maintained for employees of the Borrower or
any ERISA Affiliate or any such Plan to which the Borrower or any ERISA
Affiliate is required to contribute on behalf of any of its employees.
     “Platform” has the meaning specified in Section 6.02.
     “Pledged Equity” has the meaning specified in Section 1.3 of the Security
Agreement.
     “Post Closing Agreement” means the Post Closing Agreement dated as of the
date hereof among the Borrower, the other Loan Parties and the Administrative
Agent.
     “Public Lender” has the meaning specified in Section 6.02.
     “Refined Products” means gasoline, diesel fuel, jet fuel, liquid petroleum
gases, asphalt and asphalt products, and other refined petroleum products.
     “Register” has the meaning specified in Section 10.06(c).
     “Registration Statement” means that certain Form S-1 Registration Statement
dated January 4, 2011, as amended from time to time through April 13, 2011, in
each case, filed with the United States Securities and Exchange Commission with
respect to the Common Units.
     “Related Parties” means, with respect to any Person, such Person’s
Affiliates and the partners, directors, officers, employees, agents, trustees
and advisors of such Person and of such Person’s Affiliates.

-22-



--------------------------------------------------------------------------------



 



     “Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than events for which the 30 day notice period has been waived.
     “Request for Credit Extension” means (a) with respect to a Revolving Credit
Borrowing, conversion or continuation of Revolving Credit Loans, a Revolving
Credit Loan Notice and (b) with respect to an L/C Credit Extension, a Letter of
Credit Application.
     “Required Lenders” means, as of any date of determination, Lenders holding
more than 50% of the sum of the (a) Total Outstandings (with the aggregate
amount of each Lender’s risk participation and funded participation in L/C
Obligations being deemed “held” by such Lender for purposes of this definition)
and (b) aggregate unused Commitments; provided that the unused Commitment of,
and the portion of the Total Outstandings held or deemed held by, any Defaulting
Lender shall be excluded for purposes of making a determination of Required
Lenders.
     “Responsible Officer” means the chief executive officer, president, chief
financial officer, treasurer, assistant treasurer or controller of a Loan Party
or the General Partner acting on behalf of a Loan Party, and solely for purposes
of the delivery of incumbency certificates pursuant to Section 4.01, the
secretary or any assistant secretary of a Loan Party or the General Partner
acting on behalf of a Loan Party and, solely for purposes of notices given
pursuant to Article II, any other officer or employee of the applicable Loan
Party or the General Partner acting on behalf of such Loan Party so designated
by any of the foregoing officers in a notice to the Administrative Agent. Any
document delivered hereunder that is signed by a Responsible Officer of a Loan
Party or the General Partner acting on behalf of a Loan Party shall be
conclusively presumed to have been authorized by all necessary corporate,
partnership and/or other action on the part of such Loan Party and such
Responsible Officer shall be conclusively presumed to have acted on behalf of
such Loan Party.
     “Restricted Payment” means any dividend or other distribution (whether in
cash, securities or other property) with respect to any capital stock or other
Equity Interest of any Person or any of its Subsidiaries, or any payment
(whether in cash, securities or other property), including any sinking fund or
similar deposit, on account of the purchase, redemption, retirement, defeasance,
acquisition, cancellation or termination of any such capital stock or other
Equity Interest, or on account of any return of capital to any Person’s
stockholders, partners or members (or the equivalent of any thereof), or any
option, warrant or other right to acquire any such dividend or other
distribution or payment.
     “Revolving Credit Borrowing” means a borrowing consisting of simultaneous
Revolving Credit Loans of the same Type and, in the case of Eurodollar Rate
Loans, having the same Interest Period made by each of the Lenders pursuant to
Section 2.01.
     “Revolving Credit Loan” has the meaning specified in Section 2.01.
     “Revolving Credit Loan Notice” means a notice of (a) a Revolving Credit
Borrowing, (b) a conversion of Loans from one Type to the other, or (c) a
continuation of Eurodollar Rate Loans, pursuant to Section 2.02(a), which, if in
writing, shall be substantially in the form of Exhibit A.

-23-



--------------------------------------------------------------------------------



 



     “S&P” means Standard & Poor’s Financial Services LLC, a subsidiary of The
McGraw-Hill Companies, Inc., and any successor thereto.
     “SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.
     “Secured Cash Management Agreement” means any Cash Management Agreement
that is entered into by and between any Loan Party and any Cash Management Bank.
     “Secured Hedge Agreement” means any interest rate Swap Contract permitted
under Article VII that is entered into by and between any Loan Party and any
Hedge Bank.
     “Secured Parties” means, collectively, the Administrative Agent, the
Lenders, the L/C Issuers, the Hedge Banks, the Cash Management Banks, each
co-agent or sub-agent appointed by the Administrative Agent from time to time
pursuant to Section 9.05, and the other Persons the Obligations owing to which
are or are purported to be secured by the Collateral under the terms of the
Collateral Documents.
     “Security Agreement” has the meaning specified in Section 4.01(a)(iii).
     “Security Agreement Supplement” means a Supplement to the Security
Agreement in the form attached as Annex I to the Security Agreement.
     “Short Haul Pipeline Agreement” means the Transportation Services Agreement
(SLC Short Haul Pipelines) dated as of April 26, 2011, between TRMC and Opco.
     “Solvent” and “Solvency” mean, with respect to any Person on any date of
determination, that on such date (a) the fair value of the property of such
Person is greater than the total amount of liabilities, including contingent
liabilities, of such Person, (b) the present fair salable value of the assets of
such Person is not less than the amount that will be required to pay the
probable liability of such Person on its debts as they become absolute and
matured, (c) such Person does not intend to, and does not believe that it will,
incur debts or liabilities beyond such Person’s ability to pay such debts and
liabilities as they mature, (d) such Person is not engaged in business or a
transaction, and is not about to engage in business or a transaction, for which
such Person’s property would constitute an unreasonably small capital, and
(e) such Person is able to pay its debts and liabilities, contingent obligations
and other commitments as they mature in the ordinary course of business. The
amount of contingent liabilities at any time shall be computed as the amount
that, in the light of all the facts and circumstances existing at such time,
represents the amount that can reasonably be expected to become an actual or
matured liability.
     “Specified Acquisition” means any Acquisition made by the Borrower or any
of its Subsidiaries in which the Acquisition Consideration therefor exceeds
$40,000,000.
     “Specified Acquisition Period” means, upon Borrower’s election pursuant to
Section 6.02(l), (a) the fiscal quarter during which the Borrower or any of its
Subsidiaries consummates a Specified Acquisition and (b) the two fiscal quarters
immediately following the fiscal quarter described in clause (a); provided,
however, that (i) no more than one Specified Acquisition Period may be in effect
at any one time, (ii) no Specified Acquisition Period may become

-24-



--------------------------------------------------------------------------------



 



effective if the Borrower fails to timely elect such Specified Acquisition
Period pursuant to the terms of Section 6.02(l) and (iii) no more than one
Specified Acquisition Period may be elected with respect to any particular
Specified Acquisition.
     “State Pipeline Regulatory Agencies” means, collectively, the North Dakota
Public Service Commission, the Montana Public Service Commission, the Public
Service Commission of Utah, any similar Governmental Authorities in other
jurisdictions, and any successor Governmental Authorities of any of the
foregoing.
     “Storage and Transportation Services Agreement” means that certain Salt
Lake City Storage and Transportation Services Agreement dated as of April 26,
2011, between TRMC and Opco.
     “Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which a majority of the
shares of securities or other interests having ordinary voting power for the
election of directors or other governing body (other than securities or
interests having such power only by reason of the happening of a contingency)
are at the time beneficially owned, or the management of which is otherwise
controlled, directly, or indirectly through one or more intermediaries, or both,
by such Person. Unless otherwise specified, all references herein to a
“Subsidiary” or to “Subsidiaries” shall refer to a Subsidiary or Subsidiaries of
the Borrower.
     “Subsidiary Guarantors” means the Subsidiaries of the Borrower listed on
Schedule 6.12 and each other Subsidiary of the Borrower that shall be required
to execute and deliver a guaranty or guaranty supplement pursuant to
Section 6.12.
     “Subsidiary Guaranty” means the Guaranty made by the Subsidiary Guarantors
in favor of the Secured Parties, together with each other guaranty and guaranty
supplement delivered pursuant to Section 6.12.
     “Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement (any such master
agreement, together with any related schedules, a “Master Agreement”), including
any such obligations or liabilities under any Master Agreement.

-25-



--------------------------------------------------------------------------------



 



     “Swap Termination Value” means, in respect of any one or more Swap
Contracts, after taking into account the effect of any legally enforceable
netting agreement relating to such Swap Contracts, (a) for any date on or after
the date such Swap Contracts have been closed out and termination value(s)
determined in accordance therewith, such termination value(s), and (b) for any
date prior to the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Swap Contracts, as determined based upon one or
more mid-market or other readily available quotations provided by any recognized
dealer in such Swap Contracts (which may include a Lender or any Affiliate of a
Lender).
     “Synthetic Debt” means, with respect to any Person as of any date of
determination thereof, all obligations of such Person in respect of transactions
entered into by such Person that are intended to function primarily as a
borrowing of funds (including any minority interest transactions that function
primarily as a borrowing) but are not otherwise included in the definition of
“Indebtedness” or as a liability on the consolidated balance sheet of such
Person and its Subsidiaries in accordance with GAAP.
     “Synthetic Lease Obligation” means the monetary obligation of a Person
under (a) a so-called synthetic, off-balance sheet or tax retention lease, or
(b) an agreement for the use or possession of property (including sale and
leaseback transactions), in each case, creating obligations that do not appear
on the balance sheet of such Person but which, upon the application of any
Debtor Relief Laws to such Person, would be characterized as the indebtedness of
such Person (without regard to accounting treatment).
     “Taxes” means all present or future taxes, levies, imposts, duties,
deductions, withholdings (including backup withholding), assessments, fees or
other charges imposed by any Governmental Authority, including any interest,
additions to tax or penalties applicable thereto.
     “Terminals” means, collectively (a) the Initial Terminals; and (b) any
other terminals, storage facilities, wharfage, tankage and loading racks owned
or leased by any Loan Party that are used in the Business.
     “Tesoro” means Tesoro Corporation, a Delaware corporation.
     “Tesoro Alaska” means Tesoro Alaska Company, a Delaware corporation.
     “Tesoro Companies” means Tesoro Companies, Inc., a Delaware corporation.
     “Tesoro Consent” means the Consent and Agreement dated as of April 26, 2011
among the Borrower, Tesoro, Tesoro Companies, Tesoro Alaska, TRMC, the General
Partner, Opco, Tesoro High Plains and the Administrative Agent.
     “Tesoro High Plains” means Tesoro High Plains Pipeline Company LLC, a
Delaware limited liability company.
     “Threshold Amount” means $10,000,000.
     “Total Outstandings” means the aggregate Outstanding Amount of all Loans
and all L/C Obligations.

-26-



--------------------------------------------------------------------------------



 



     “Transaction” means, collectively, the contribution of Contributed Assets
on or prior to the Closing Date and the issuance of Common Units as described in
the Registration Statement on the Closing Date.
     “Transfer Documents” means, collectively, the Contribution Agreement and
any other material documents, agreements and instruments executed by a Loan
Party or any Contributing Affiliate in connection with the transfer of the
Contributed Assets to the Loan Parties whether on, prior to or after the Closing
Date.
     “TRMC” means Tesoro Refining and Marketing Company, a Delaware corporation.
     “Trucking Transportation Services Agreement” means that certain Trucking
and Transportation Services Agreement dated as of April 26, 2011, between Opco
and TRMC.
     “Type” means, with respect to a Loan, its character as a Base Rate Loan or
a Eurodollar Rate Loan.
     “UCC” means the Uniform Commercial Code as in effect in the State of New
York; provided that, if perfection or the effect of perfection or non-perfection
or the priority of any security interest in any Collateral is governed by the
Uniform Commercial Code as in effect in a jurisdiction other than the State of
New York, “UCC” means the Uniform Commercial Code as in effect from time to time
in such other jurisdiction for purposes of the provisions hereof relating to
such perfection, effect of perfection or non-perfection or priority.
     “Uncovered Collateral Loss” means a Collateral Loss to the extent that it
is not offset (on a dollar-for-dollar basis) by independent third-party business
interruption insurance as to which the insurer is rated at least “A” by A.M.
Best Company, has been notified of the potential claim and does not dispute
coverage.
     “Uniform System of Accounts” means, under Part 352 of FERC’s regulations,
the Uniform Systems of Accounts Prescribed For Oil Pipeline Companies Subject to
the Provisions of the Interstate Commerce Act.
     “United States” and “U.S.” mean the United States of America.
     “Unreimbursed Amount” has the meaning specified in Section 2.03(c)(i).
     “U.S. Loan Party” means any Loan Party that is organized under the laws of
one of the states of the United States of America and that is not a CFC.
     “Utah FERC Jurisdictional Requirement” means, with respect to the Utah
Pipelines, any order or other requirement by the FERC, imposed at any time after
the Closing Date, that requires the Borrower or any of its Subsidiaries to take
any action with respect to or as a result of a finding that the Utah Pipelines
are subject to FERC jurisdiction, including but not limited to any requirement
for the filing of reports and/or tariffs at the FERC with respect to the Utah
Pipelines, or any other FERC order or requirement that the Borrower or any of
its Subsidiaries comply with the regulations of the FERC with respect to the
Utah Pipelines.

-27-



--------------------------------------------------------------------------------



 



     “Utah Pipelines” means, collectively, (a) the three short-haul Crude Oil
supply pipelines located in Utah owned by the Borrower or any of its
Subsidiaries, and (b) the two short-haul Refined Product delivery pipelines
located in Utah owned by the Borrower or any of its Subsidiaries.
     1.02 Other Interpretive Provisions. With reference to this Agreement and
each other Loan Document, unless otherwise specified herein or in such other
Loan Document:
     (a) The definitions of terms herein shall apply equally to the singular and
plural forms of the terms defined. Whenever the context may require, any pronoun
shall include the corresponding masculine, feminine and neuter forms. The words
“include,” “includes” and “including” shall be deemed to be followed by the
phrase “without limitation.” The word “will” shall be construed to have the same
meaning and effect as the word “shall.” Unless the context requires otherwise,
(i) any definition of or reference to any agreement, instrument or other
document (including any Organization Document) shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein or in any other Loan
Document), (ii) any reference herein to any Person shall be construed to include
such Person’s successors and assigns, (iii) the words “herein,” “hereof” and
“hereunder,” and words of similar import when used in any Loan Document, shall
be construed to refer to such Loan Document in its entirety and not to any
particular provision thereof, (iv) all references in a Loan Document to
Articles, Sections, Preliminary Statements, Exhibits and Schedules shall be
construed to refer to Articles and Sections of, and Preliminary Statements,
Exhibits and Schedules to, the Loan Document in which such references appear,
(v) any reference to any law shall include all statutory and regulatory
provisions consolidating, amending, replacing or interpreting such law and any
reference to any law or regulation shall, unless otherwise specified, refer to
such law or regulation as amended, modified or supplemented from time to time,
and (vi) the words “asset” and “property” shall be construed to have the same
meaning and effect and to refer to any and all tangible and intangible assets
and properties, including cash, securities, accounts and contract rights.
     (b) In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including;” the words “to” and
“until” each mean “to but excluding;” and the word “through” means “to and
including.”
     (c) Section headings herein and in the other Loan Documents are included
for convenience of reference only and shall not affect the interpretation of
this Agreement or any other Loan Document.
     1.03 Accounting Terms. (a) Generally. All accounting terms not specifically
or completely defined herein shall be construed in conformity with, and all
financial data (including financial ratios and other financial calculations)
required to be submitted pursuant to this Agreement shall be prepared in
conformity with, GAAP applied on a consistent basis, as in effect from time to
time, applied in a manner consistent with that used in preparing the financial
statements from which the Audited Financial Statements were prepared, except as
otherwise specifically prescribed herein. Notwithstanding the foregoing, for
purposes of determining

-28-



--------------------------------------------------------------------------------



 



compliance with any covenant (including the computation of any financial
covenant) contained herein, Indebtedness of the Borrower and its Subsidiaries
shall be deemed to be carried at 100% of the outstanding principal amount
thereof, and the effects of FASB ASC 825 and FASB ASC 470-20 on financial
liabilities shall be disregarded.
     (b) Changes in GAAP. If at any time any change in GAAP would affect the
computation of any financial ratio or requirement set forth in any Loan
Document, and either the Borrower or the Required Lenders shall so request, the
Administrative Agent, the Lenders and the Borrower shall negotiate in good faith
to amend such ratio or requirement to preserve the original intent thereof in
light of such change in GAAP (subject to the approval of the Required Lenders);
provided that, until so amended, (i) such ratio or requirement shall continue to
be computed in accordance with GAAP prior to such change therein and (ii) the
Borrower shall provide to the Administrative Agent and the Lenders financial
statements and other documents required under this Agreement or as reasonably
requested hereunder setting forth a reconciliation between calculations of such
ratio or requirement made before and after giving effect to such change in GAAP.
     (c) Consolidation of Variable Interest Entities. All references herein to
consolidated financial statements of the Borrower and its Subsidiaries or to the
determination of any amount for the Borrower and its Subsidiaries on a
consolidated basis or any similar reference shall, in each case, be deemed to
include each variable interest entity that the Borrower is required to
consolidate pursuant to FASB ASC 810 as if such variable interest entity were a
Subsidiary as defined herein.
     1.04 Rounding. Any financial ratios required to be maintained by the
Borrower pursuant to this Agreement shall be calculated by dividing the
appropriate component by the other component, carrying the result to one place
more than the number of places by which such ratio is expressed herein and
rounding the result up or down to the nearest number (with a rounding-up if
there is no nearest number).
     1.05 Times of Day. Unless otherwise specified, all references herein to
times of day shall be references to Central time (daylight or standard, as
applicable).
     1.06 Letter of Credit Amounts. Unless otherwise specified herein, the
amount of a Letter of Credit at any time shall be deemed to be the stated amount
of such Letter of Credit in effect at such time; provided, however, that with
respect to any Letter of Credit that, by its terms or the terms of any Issuer
Document related thereto, provides for one or more automatic increases in the
stated amount thereof, the amount of such Letter of Credit shall be deemed to be
the maximum stated amount of such Letter of Credit after giving effect to all
such increases, whether or not such maximum stated amount is in effect at such
time.
     1.07 Currency Equivalents Generally. Any amount specified in this Agreement
(other than in Articles II and IX) or any of the other Loan Documents to be in
Dollars shall also include the equivalent of such amount in any currency other
than Dollars, such equivalent amount thereof in the applicable currency to be
determined by the Administrative Agent at such time on the basis of the Spot
Rate (as defined below) for the purchase of such currency with Dollars. For
purposes of this Section 1.07, the “Spot Rate” for a currency means the rate

-29-



--------------------------------------------------------------------------------



 



determined by the Administrative Agent to be the rate quoted by the Person
acting in such capacity as the spot rate for the purchase by such Person of such
currency with another currency through its principal foreign exchange trading
office at approximately 10:00 a.m. on the date two Business Days prior to the
date of such determination; provided that the Administrative Agent may obtain
such spot rate from another financial institution designated by the
Administrative Agent if the Person acting in such capacity does not have as of
the date of determination a spot buying rate for any such currency.
ARTICLE II
THE COMMITMENTS AND CREDIT EXTENSIONS
     2.01 The Loans. Subject to the terms and conditions set forth herein, each
Lender severally agrees to make loans (each such loan, a “Revolving Credit
Loan”) to the Borrower from time to time, on any Business Day during the
Availability Period, in an aggregate amount not to exceed at any time
outstanding the amount of such Lender’s Commitment; provided, however, that
after giving effect to any Revolving Credit Borrowing, (i) the Total
Outstandings shall not exceed the Aggregate Commitments, and (ii) the aggregate
Outstanding Amount of the Revolving Credit Loans of any Lender, plus such
Lender’s Applicable Percentage of the Outstanding Amount of all L/C Obligations
shall not exceed such Lender’s Commitment. Within the limits of each Lender’s
Commitment, and subject to the other terms and conditions hereof, the Borrower
may borrow under this Section 2.01, prepay under Section 2.04, and reborrow
under this Section 2.01. Revolving Credit Loans may be Base Rate Loans or
Eurodollar Rate Loans, as further provided herein.
     2.02 Borrowings, Conversions and Continuations of Loans. (a) Each Revolving
Credit Borrowing, each conversion of Revolving Credit Loans from one Type to the
other, and each continuation of Eurodollar Rate Loans shall be made upon the
Borrower’s irrevocable notice to the Administrative Agent, which may be given by
telephone. Each such notice must be received by the Administrative Agent not
later than noon (i) three Business Days prior to the requested date of any
Revolving Credit Borrowing of, conversion to or continuation of Eurodollar Rate
Loans or of any conversion of Eurodollar Rate Loans to Base Rate Loans, and
(ii) on the requested date of any Revolving Credit Borrowing of Base Rate Loans.
Each telephonic notice by the Borrower pursuant to this Section 2.02(a) must be
confirmed promptly by delivery to the Administrative Agent of a written
Revolving Credit Loan Notice, appropriately completed and signed by a
Responsible Officer of the Borrower. Each Revolving Credit Borrowing of,
conversion to or continuation of Eurodollar Rate Loans shall be in a principal
amount of $5,000,000 or a whole multiple of $1,000,000 in excess thereof. Except
as provided in Section 2.03(c), each Revolving Credit Borrowing of or conversion
to Base Rate Loans shall be in a principal amount of $500,000 or a whole
multiple of $100,000 in excess thereof. Each Revolving Credit Loan Notice
(whether telephonic or written) shall specify (i) whether the Borrower is
requesting a Revolving Credit Borrowing, a conversion of Revolving Credit Loans
from one Type to the other, or a continuation of Eurodollar Rate Loans, (ii) the
requested date of the Revolving Credit Borrowing, conversion or continuation, as
the case may be (which shall be a Business Day), (iii) the principal amount of
Loans to be borrowed, converted or continued, (iv) the Type of Loans to be
borrowed or to which existing Revolving Credit Loans are to be converted, and
(v) if applicable, the duration of the Interest Period with respect thereto. If
the Borrower fails to specify a Type of Loan in a Revolving Credit Loan

-30-



--------------------------------------------------------------------------------



 



Notice or if the Borrower fails to give a timely notice requesting a conversion
or continuation, then the Revolving Credit Loans shall be made as, or converted
to, Base Rate Loans. Any such automatic conversion to Base Rate Loans shall be
effective as of the last day of the Interest Period then in effect with respect
to the applicable Eurodollar Rate Loans. If the Borrower requests a Revolving
Credit Borrowing of, conversion to, or continuation of Eurodollar Rate Loans in
any such Revolving Credit Loan Notice, but fails to specify an Interest Period,
it will be deemed to have specified an Interest Period of one month.
     (b) Following receipt of a Revolving Credit Loan Notice, the Administrative
Agent shall promptly notify each Lender of the amount of its Applicable
Percentage of the Revolving Credit Loans, and if no timely notice of a
conversion or continuation is provided by the Borrower, the Administrative Agent
shall notify each Lender of the details of any automatic conversion to Base Rate
Loans described in Section 2.02(a). In the case of a Revolving Credit Borrowing,
each Lender shall make the amount of its Loan available to the Administrative
Agent in immediately available funds at the Administrative Agent’s Office not
later than 2:00 p.m. on the Business Day specified in the applicable Revolving
Credit Loan Notice. Upon satisfaction of the applicable conditions set forth in
Section 4.02 (and, if such Revolving Credit Borrowing is the initial Credit
Extension, Section 4.01), the Administrative Agent shall make all funds so
received available to the Borrower in like funds as received by the
Administrative Agent either by (i) crediting the account of the Borrower on the
books of Bank of America with the amount of such funds or (ii) wire transfer of
such funds, in each case in accordance with instructions provided to (and
reasonably acceptable to) the Administrative Agent by the Borrower; provided,
however, that if, on the date a Revolving Credit Loan Notice with respect to a
Revolving Credit Borrowing is given by the Borrower, there are L/C Borrowings
outstanding, then the proceeds of such Revolving Credit Borrowing, first, shall
be applied to the payment in full of any such L/C Borrowings, and second, shall
be made available to the Borrower as provided above.
     (c) Except as otherwise provided herein, a Eurodollar Rate Loan may be
continued or converted only on the last day of an Interest Period for such
Eurodollar Rate Loan. During the existence of a Default, no Loans may be
requested as, converted to or continued as Eurodollar Rate Loans without the
consent of the Required Lenders.
     (d) The Administrative Agent shall promptly notify the Borrower and the
Lenders of the interest rate applicable to any Interest Period for Eurodollar
Rate Loans upon determination of such interest rate. At any time that Base Rate
Loans are outstanding, the Administrative Agent shall notify the Borrower and
the Lenders of any change in Bank of America’s prime rate used in determining
the Base Rate promptly following the public announcement of such change.
     (e) After giving effect to all Revolving Credit Borrowings, all conversions
of Revolving Credit Loans from one Type to the other, and all continuations of
Revolving Credit Loans as the same Type, there shall not be more than ten
(10) Interest Periods in effect with respect to Revolving Credit Loans.
     2.03 Letters of Credit. (a) The Letter of Credit Commitment. (i) Subject to
the terms and conditions set forth herein, (A) each L/C Issuer severally agrees,
in reliance upon the agreements of the Lenders set forth in this Section 2.03,
(1) from time to time on any Business Day during the period from the Closing
Date until the Letter of Credit Expiration Date, to issue

-31-



--------------------------------------------------------------------------------



 



Letters of Credit for the account of the Borrower or its Subsidiaries, and to
amend or extend Letters of Credit previously issued by it, in accordance with
Section 2.03(b), and (2) to honor drawings under the Letters of Credit issued by
it; and (B) the Lenders severally agree to participate in Letters of Credit
issued for the account of the Borrower or its Subsidiaries and any drawings
thereunder; provided that after giving effect to any L/C Credit Extension with
respect to any Letter of Credit, (x) the Total Outstandings shall not exceed the
Aggregate Commitments, (y) the aggregate Outstanding Amount of the Revolving
Credit Loans of any Lender, plus such Lender’s Applicable Percentage of the
Outstanding Amount of all L/C Obligations shall not exceed such Lender’s
Commitment, and (z) the Outstanding Amount of the L/C Obligations shall not
exceed the Letter of Credit Sublimit. Each request by the Borrower for the
issuance or amendment of a Letter of Credit shall be deemed to be a
representation by the Borrower that the L/C Credit Extension so requested
complies with the conditions set forth in the proviso to the preceding sentence.
Within the foregoing limits, and subject to the terms and conditions hereof, the
Borrower’s ability to obtain Letters of Credit shall be fully revolving, and
accordingly the Borrower may, during the foregoing period, obtain Letters of
Credit to replace Letters of Credit that have expired or that have been drawn
upon and reimbursed.
     (ii) No L/C Issuer shall issue any Letter of Credit if:
     (A) subject to Section 2.03(b)(iii), the expiry date of the requested
Letter of Credit would occur more than twelve months after the date of issuance
or last extension, unless the Required Lenders have approved such expiry date;
or
     (B) the expiry date of the requested Letter of Credit would occur after the
Letter of Credit Expiration Date, unless all the Lenders have approved such
expiry date.
     (iii) No L/C Issuer shall be under any obligation to issue any Letter of
Credit if:
     (A) any order, judgment or decree of any Governmental Authority or
arbitrator shall by its terms purport to enjoin or restrain such L/C Issuer from
issuing the Letter of Credit, or any Law applicable to such L/C Issuer or any
request or directive (whether or not having the force of law) from any
Governmental Authority with jurisdiction over such L/C Issuer shall prohibit, or
request that such L/C Issuer refrain from, the issuance of letters of credit
generally or the Letter of Credit in particular or shall impose upon such L/C
Issuer with respect to the Letter of Credit any restriction, reserve or capital
requirement (for which such L/C Issuer is not otherwise compensated hereunder)
not in effect on the Closing Date, or shall impose upon such L/C Issuer any
unreimbursed loss, cost or expense which was not applicable on the Closing Date
and which such L/C Issuer in good faith deems material to it;
     (B) the issuance of the Letter of Credit would violate one or more policies
of such L/C Issuer applicable to letters of credit generally;

-32-



--------------------------------------------------------------------------------



 



     (C) except as otherwise agreed by the Administrative Agent and such L/C
Issuer, the Letter of Credit is in an initial stated amount less than $100,000;
     (D) the Letter of Credit is to be denominated in a currency other than
Dollars;
     (E) any Lender is at that time a Defaulting Lender, unless such L/C Issuer
has entered into arrangements, including the delivery of Cash Collateral,
satisfactory to such L/C Issuer (in its sole discretion) with the Borrower or
such Lender to eliminate such L/C Issuer’s actual or potential Fronting Exposure
(after giving effect to Section 2.15(a)(iv)) with respect to the Defaulting
Lender arising from either the Letter of Credit then proposed to be issued or
that Letter of Credit and all other L/C Obligations as to which such L/C Issuer
has actual or potential Fronting Exposure, as it may elect in its sole
discretion; or
     (F) the Letter of Credit contains any provisions for automatic
reinstatement of the stated amount after any drawing thereunder.
     (iv) No L/C Issuer shall amend any Letter of Credit if such L/C Issuer
would not be permitted at such time to issue the Letter of Credit in its amended
form under the terms hereof.
     (v) No L/C Issuer shall be under any obligation to amend any Letter of
Credit if (A) such L/C Issuer would have no obligation at such time to issue the
Letter of Credit in its amended form under the terms hereof, or (B) the
beneficiary of the Letter of Credit does not accept the proposed amendment to
the Letter of Credit.
     (vi) Each L/C Issuer shall act on behalf of the Lenders with respect to any
Letters of Credit issued by it and the documents associated therewith, and each
L/C Issuer shall have all of the benefits and immunities (A) provided to the
Administrative Agent in Article IX with respect to any acts taken or omissions
suffered by such L/C Issuer in connection with Letters of Credit issued by it or
proposed to be issued by it and Issuer Documents pertaining to such Letters of
Credit as fully as if the term “Administrative Agent” as used in Article IX
included such L/C Issuer with respect to such acts or omissions, and (B) as
additionally provided herein with respect to the L/C Issuers.
     (b) Procedures for Issuance and Amendment of Letters of Credit;
Auto-Extension Letters of Credit. (i) Each Letter of Credit shall be issued or
amended, as the case may be, upon the request of the Borrower delivered to the
applicable L/C Issuer (with a copy to the Administrative Agent) in the form of a
Letter of Credit Application, appropriately completed and signed by a
Responsible Officer of the Borrower. Such Letter of Credit Application must be
received by the applicable L/C Issuer and the Administrative Agent not later
than noon at least two Business Days (or such later date and time as the
Administrative Agent and the applicable L/C Issuer may agree in a particular
instance in their sole discretion) prior to the proposed issuance date or date
of amendment, as the case may be. In the case of a request for an initial
issuance of a Letter of Credit, such Letter of Credit Application shall specify
in form and detail

-33-



--------------------------------------------------------------------------------



 



satisfactory to the applicable L/C Issuer: (A) the proposed issuance date of the
requested Letter of Credit (which shall be a Business Day); (B) the amount
thereof; (C) the expiry date thereof; (D) the name and address of the
beneficiary thereof; (E) the documents to be presented by such beneficiary in
case of any drawing thereunder; (F) the full text of any certificate to be
presented by such beneficiary in case of any drawing thereunder; (G) the purpose
and nature of the requested Letter of Credit; and (H) such other matters as such
L/C Issuer may reasonably require. In the case of a request for an amendment of
any outstanding Letter of Credit, such Letter of Credit Application shall
specify in form and detail satisfactory to the applicable L/C Issuer (1) the
Letter of Credit to be amended; (2) the proposed date of amendment thereof
(which shall be a Business Day); (3) the nature of the proposed amendment; and
(4) such other matters as such L/C Issuer may reasonably require. Additionally,
the Borrower shall furnish to the applicable L/C Issuer and the Administrative
Agent such other documents and information pertaining to such requested Letter
of Credit issuance or amendment, including any Issuer Documents, as such L/C
Issuer or the Administrative Agent may require.
     (ii) Promptly after receipt of any Letter of Credit Application, the
applicable L/C Issuer will confirm with the Administrative Agent (by telephone
or in writing) that the Administrative Agent has received a copy of such Letter
of Credit Application from the Borrower and, if not, such L/C Issuer will
provide the Administrative Agent with a copy thereof. Unless the applicable L/C
Issuer has received written notice from any Lender, the Administrative Agent or
any Loan Party, at least one Business Day prior to the requested date of
issuance or amendment of the applicable Letter of Credit, that one or more
applicable conditions contained in Article IV shall not then be satisfied, then,
subject to the terms and conditions hereof, such L/C Issuer shall, on the
requested date, issue a Letter of Credit for the account of the Borrower (or the
applicable Subsidiary) or enter into the applicable amendment, as the case may
be, in each case in accordance with such L/C Issuer’s usual and customary
business practices. Immediately upon the issuance of each Letter of Credit, each
Lender shall be deemed to, and hereby irrevocably and unconditionally agrees to,
purchase from the applicable L/C Issuer a risk participation in such Letter of
Credit in an amount equal to the product of such Lender’s Applicable Percentage
times the amount of such Letter of Credit.
     (iii) If the Borrower so requests in any applicable Letter of Credit
Application, the applicable L/C Issuer may, in its sole and absolute discretion,
agree to issue a Letter of Credit that has automatic extension provisions (each,
an “Auto-Extension Letter of Credit”); provided that any such Auto-Extension
Letter of Credit must permit such L/C Issuer to prevent any such extension at
least once in each twelve-month period (commencing with the date of issuance of
such Letter of Credit) by giving prior notice to the beneficiary thereof not
later than a day (the “Non-Extension Notice Date”) in each such twelve-month
period to be agreed upon at the time such Letter of Credit is issued. Unless
otherwise directed by the applicable L/C Issuer, the Borrower shall not be
required to make a specific request to such L/C Issuer for any such extension.
Once an Auto-Extension Letter of Credit has been issued, the Lenders shall be
deemed to have authorized (but may not require) the applicable L/C Issuer to
permit the extension of such Letter of Credit at any time to an expiry date not
later than the Letter of Credit Expiration Date; provided, however, that such
L/C Issuer shall not permit any such extension if (A) such L/C Issuer has
determined that it would not be permitted, or would have no

-34-



--------------------------------------------------------------------------------



 



obligation at such time to issue such Letter of Credit in its revised form (as
extended) under the terms hereof (by reason of the provisions of clause (ii) or
(iii) of Section 2.03(a) or otherwise), or (B) it has received notice (which may
be by telephone or in writing) on or before the day that is seven Business Days
before the Non-Extension Notice Date (1) from the Administrative Agent that the
Required Lenders have elected not to permit such extension or (2) from the
Administrative Agent, any Lender or the Borrower that one or more of the
applicable conditions specified in Section 4.02 is not then satisfied, and in
each such case directing such L/C Issuer not to permit such extension.
     (iv) Promptly after its delivery of any Letter of Credit or any amendment
to a Letter of Credit to an advising bank with respect thereto or to the
beneficiary thereof, the applicable L/C Issuer will also deliver to the Borrower
and the Administrative Agent a true and complete copy of such Letter of Credit
or amendment.
     (c) Drawings and Reimbursements; Funding of Participations. (i) Upon
receipt from the beneficiary of any Letter of Credit of any notice of a drawing
under such Letter of Credit, the applicable L/C Issuer shall notify the Borrower
and the Administrative Agent thereof. Not later than 10:00 a.m. on the date of
any payment by the applicable L/C Issuer under a Letter of Credit (each such
date, an “Honor Date”), the Borrower shall reimburse such L/C Issuer through the
Administrative Agent in an amount equal to the amount of such drawing. If the
Borrower fails to so reimburse such L/C Issuer by such time, the Administrative
Agent shall promptly notify each Lender of the Honor Date, the amount of the
unreimbursed drawing (the “Unreimbursed Amount”), and the amount of such
Lender’s Applicable Percentage thereof. In such event, the Borrower shall be
deemed to have requested a Revolving Credit Borrowing of Base Rate Loans to be
disbursed on the Honor Date in an amount equal to the Unreimbursed Amount,
without regard to the minimum and multiples specified in Section 2.02 for the
principal amount of Base Rate Loans, but subject to the amount of the unutilized
portion of the Commitments and the conditions set forth in Section 4.02 (other
than the delivery of a Revolving Credit Loan Notice). Any notice given by an L/C
Issuer or the Administrative Agent pursuant to this Section 2.03(c)(i) may be
given by telephone if immediately confirmed in writing; provided that the lack
of such an immediate confirmation shall not affect the conclusiveness or binding
effect of such notice.
     (ii) Each Lender shall upon any notice pursuant to Section 2.03(c)(i) make
funds available (and the Administrative Agent may apply Cash Collateral provided
for this purpose) for the account of the applicable L/C Issuer at the
Administrative Agent’s Office in an amount equal to its Applicable Percentage of
the Unreimbursed Amount not later than 12:00 noon on the Business Day specified
in such notice by the Administrative Agent, whereupon, subject to the provisions
of Section 2.03(c)(iii), each Lender that so makes funds available shall be
deemed to have made a Base Rate Loan to the Borrower in such amount. The
Administrative Agent shall remit the funds so received to the applicable L/C
Issuer.
     (iii) With respect to any Unreimbursed Amount that is not fully refinanced
by a Revolving Credit Borrowing of Base Rate Loans because the conditions set
forth in Section 4.02 cannot be satisfied or for any other reason, the Borrower
shall be deemed to have incurred from the applicable L/C Issuer an L/C Borrowing
in the amount of the

-35-



--------------------------------------------------------------------------------



 



Unreimbursed Amount that is not so refinanced, which L/C Borrowing shall be due
and payable on demand (together with interest) and shall bear interest at the
Default Rate. In such event, each Lender’s payment to the Administrative Agent
for the account of such L/C Issuer pursuant to Section 2.03(c)(ii) shall be
deemed payment in respect of its participation in such L/C Borrowing and shall
constitute an L/C Advance from such Lender in satisfaction of its participation
obligation under this Section 2.03.
     (iv) Until each Lender funds its Revolving Credit Loan or L/C Advance
pursuant to this Section 2.03(c) to reimburse the applicable L/C Issuer for any
amount drawn under any Letter of Credit, interest in respect of such Lender’s
Applicable Percentage of such amount shall be solely for the account of such L/C
Issuer.
     (v) Each Lender’s obligation to make Revolving Credit Loans or L/C Advances
to reimburse the respective L/C Issuers for amounts drawn under Letters of
Credit, as contemplated by this Section 2.03(c), shall be absolute and
unconditional and shall not be affected by any circumstance, including (A) any
setoff, counterclaim, recoupment, defense or other right which such Lender may
have against any L/C Issuer, the Borrower or any other Person for any reason
whatsoever; (B) the occurrence or continuance of a Default, or (C) any other
occurrence, event or condition, whether or not similar to any of the foregoing;
provided, however, that each Lender’s obligation to make Revolving Credit Loans
pursuant to this Section 2.03(c) is subject to the conditions set forth in
Section 4.02 (other than delivery by the Borrower of a Revolving Credit Loan
Notice). No such making of an L/C Advance shall relieve or otherwise impair the
obligation of the Borrower to reimburse the applicable L/C Issuer for the amount
of any payment made by such L/C Issuer under any Letter of Credit issued by it,
together with interest as provided herein.
     (vi) If any Lender fails to make available to the Administrative Agent for
the account of the applicable L/C Issuer any amount required to be paid by such
Lender pursuant to the foregoing provisions of this Section 2.03(c) by the time
specified in Section 2.03(c)(ii), then, without limiting the other provisions of
this Agreement, such L/C Issuer shall be entitled to recover from such Lender
(acting through the Administrative Agent), on demand, such amount with interest
thereon for the period from the date such payment is required to the date on
which such payment is immediately available to such L/C Issuer at a rate per
annum equal to the greater of the Federal Funds Rate and a rate determined by
such L/C Issuer in accordance with banking industry rules on interbank
compensation, plus any administrative, processing or similar fees customarily
charged by such L/C Issuer in connection with the foregoing. If such Lender pays
such amount (with interest and fees as aforesaid), the amount so paid shall
constitute such Lender’s Revolving Credit Loan included in the relevant
Revolving Credit Borrowing or L/C Advance in respect of the relevant L/C
Borrowing, as the case may be. A certificate of the applicable L/C Issuer
submitted to any Lender (through the Administrative Agent) with respect to any
amounts owing under this Section 2.03(c)(vi) shall be conclusive absent manifest
error.
     (d) Repayment of Participations. (i) At any time after the applicable L/C
Issuer has made a payment under any Letter of Credit and has received from any
Lender such Lender’s L/C

-36-



--------------------------------------------------------------------------------



 



Advance in respect of such payment in accordance with Section 2.03(c), if the
Administrative Agent receives for the account of such L/C Issuer any payment in
respect of the related Unreimbursed Amount or interest thereon (whether directly
from the Borrower or otherwise, including proceeds of Cash Collateral applied
thereto by the Administrative Agent), the Administrative Agent will distribute
to such Lender its Applicable Percentage thereof in the same funds as those
received by the Administrative Agent.
     (ii) If any payment received by the Administrative Agent for the account of
an L/C Issuer pursuant to Section 2.03(c)(i) is required to be returned under
any of the circumstances described in Section 10.05 (including pursuant to any
settlement entered into by the applicable L/C Issuer in its discretion), each
Lender shall pay to the Administrative Agent for the account of the applicable
L/C Issuer its Applicable Percentage thereof on demand of the Administrative
Agent, plus interest thereon from the date of such demand to the date such
amount is returned by such Lender, at a rate per annum equal to the Federal
Funds Rate from time to time in effect. The obligations of the Lenders under
this clause shall survive the payment in full of the Obligations and the
termination of this Agreement.
     (e) Obligations Absolute. The obligation of the Borrower to reimburse the
applicable L/C Issuer for each drawing under each Letter of Credit issued by it
and to repay each L/C Borrowing shall be absolute, unconditional and
irrevocable, and shall be paid strictly in accordance with the terms of this
Agreement under all circumstances, including the following:
     (i) any lack of validity or enforceability of such Letter of Credit, this
Agreement, or any other Loan Document;
     (ii) the existence of any claim, counterclaim, setoff, defense or other
right that the Borrower or any Subsidiary may have at any time against any
beneficiary or any transferee of such Letter of Credit (or any Person for whom
any such beneficiary or any such transferee may be acting), such L/C Issuer or
any other Person, whether in connection with this Agreement, the transactions
contemplated hereby or by such Letter of Credit or any agreement or instrument
relating thereto, or any unrelated transaction;
     (iii) any draft, demand, certificate or other document presented under such
Letter of Credit proving to be forged, fraudulent, invalid or insufficient in
any respect or any statement therein being untrue or inaccurate in any respect;
or any loss or delay in the transmission or otherwise of any document required
in order to make a drawing under such Letter of Credit;
     (iv) any payment by such L/C Issuer under such Letter of Credit against
presentation of a draft or certificate that does not strictly comply with the
terms of such Letter of Credit; or any payment made by such L/C Issuer under
such Letter of Credit to any Person purporting to be a trustee in bankruptcy,
debtor-in-possession, assignee for the benefit of creditors, liquidator,
receiver or other representative of or successor to any beneficiary or any
transferee of such Letter of Credit, including any arising in connection with
any proceeding under any Debtor Relief Law; or

-37-



--------------------------------------------------------------------------------



 



     (v) any other circumstance or happening whatsoever, whether or not similar
to any of the foregoing, including any other circumstance that might otherwise
constitute a defense available to, or a discharge of, the Borrower or any of its
Subsidiaries.
The Borrower shall promptly examine a copy of each Letter of Credit and each
amendment thereto that is delivered to it and, in the event of any claim of
noncompliance with the Borrower’s instructions or other irregularity, the
Borrower will immediately notify the applicable L/C Issuer. The Borrower shall
be conclusively deemed to have waived any such claim against the applicable L/C
Issuer and its correspondents unless such notice is given as aforesaid.
     (f) Role of L/C Issuer. Each Lender and the Borrower agree that, in paying
any drawing under a Letter of Credit, the applicable L/C Issuer shall not have
any responsibility to obtain any document (other than any sight draft,
certificates and documents expressly required by the Letter of Credit) or to
ascertain or inquire as to the validity or accuracy of any such document or the
authority of the Person executing or delivering any such document. None of any
L/C Issuer, the Administrative Agent, any of their respective Related Parties
nor any correspondent, participant or assignee of an L/C Issuer shall be liable
to any Lender for (i) any action taken or omitted in connection herewith at the
request or with the approval of the Lenders or the Required Lenders, as
applicable; (ii) any action taken or omitted in the absence of gross negligence
or willful misconduct; or (iii) the due execution, effectiveness, validity or
enforceability of any document or instrument related to any Letter of Credit or
Issuer Document. The Borrower hereby assumes all risks of the acts or omissions
of any beneficiary or transferee with respect to its use of any Letter of
Credit; provided, however, that this assumption is not intended to, and shall
not, preclude the Borrower’s pursuing such rights and remedies as it may have
against the beneficiary or transferee at law or under any other agreement. None
of any L/C Issuer, the Administrative Agent, any of their respective Related
Parties nor any correspondent, participant or assignee of an L/C Issuer shall be
liable or responsible for any of the matters described in clauses (i) through
(v) of Section 2.03(e); provided, however, that anything in such clauses to the
contrary notwithstanding, the Borrower may have a claim against the applicable
L/C Issuer, and such L/C Issuer may be liable to the Borrower, to the extent,
but only to the extent, of any direct, as opposed to consequential or exemplary,
damages suffered by the Borrower which the Borrower proves were caused by such
L/C Issuer’s willful misconduct or gross negligence or such L/C Issuer’s willful
failure to pay under any Letter of Credit issued by it after the presentation to
it by the beneficiary of a sight draft and certificate(s) strictly complying
with the terms and conditions of a Letter of Credit. In furtherance and not in
limitation of the foregoing, an L/C Issuer may accept documents that appear on
their face to be in order, without responsibility for further investigation,
regardless of any notice or information to the contrary, and the applicable L/C
Issuer shall not be responsible for the validity or sufficiency of any
instrument transferring or assigning or purporting to transfer or assign a
Letter of Credit or the rights or benefits thereunder or proceeds thereof, in
whole or in part, which may prove to be invalid or ineffective for any reason.
     (g) Applicability of ISP. Unless otherwise expressly agreed by the
applicable L/C Issuer and the Borrower when a Letter of Credit is issued, the
rules of the ISP shall apply to each Letter of Credit.

-38-



--------------------------------------------------------------------------------



 



     (h) Letter of Credit Fees. The Borrower shall pay to the Administrative
Agent for the account of each Lender in accordance with its Applicable
Percentage a Letter of Credit fee (the “Letter of Credit Fee”) for each Letter
of Credit equal to the Applicable Rate times the daily amount available to be
drawn under such Letter of Credit; provided, however, any Letter of Credit Fees
otherwise payable for the account of a Defaulting Lender with respect to any
Letter of Credit as to which such Defaulting Lender has not provided Cash
Collateral satisfactory to the applicable L/C Issuer pursuant to this
Section 2.03 shall be payable, to the maximum extent permitted by applicable
Law, to the other Lenders in accordance with the upward adjustments in their
respective Applicable Percentages allocable to such Letter of Credit pursuant to
Section 2.15(a)(iv), with the balance of such fee, if any, payable to the
applicable L/C Issuer for its own account. For purposes of computing the daily
amount available to be drawn under any Letter of Credit, the amount of such
Letter of Credit shall be determined in accordance with Section 1.06. Letter of
Credit Fees shall be (i) due and payable on the first Business Day after the end
of each March, June, September and December, commencing with the first such date
to occur after the issuance of such Letter of Credit, on the Letter of Credit
Expiration Date and thereafter on demand and (ii) computed on a quarterly basis
in arrears. If there is any change in the Applicable Rate during any quarter,
the daily amount available to be drawn under each Letter of Credit shall be
computed and multiplied by the Applicable Rate separately for each period during
such quarter that such Applicable Rate was in effect. Notwithstanding anything
to the contrary contained herein, upon the request of the Required Lenders,
while any Event of Default exists, all Letter of Credit Fees shall accrue at the
Default Rate.
     (i) Fronting Fee and Documentary and Processing Charges Payable to L/C
Issuer. The Borrower shall pay directly to the applicable L/C Issuer for its own
account a fronting fee with respect to each Letter of Credit issued by such L/C
Issuer, at the rate per annum specified in the Fee Letter, computed on the daily
amount available to be drawn under such Letter of Credit on a quarterly basis in
arrears. Such fronting fee shall be due and payable on the tenth Business Day
after the end of each March, June, September and December in respect of the most
recently-ended quarterly period (or portion thereof, in the case of the first
payment), commencing with the first such date to occur after the issuance of
such Letter of Credit, on the Letter of Credit Expiration Date and thereafter on
demand. For purposes of computing the daily amount available to be drawn under
any Letter of Credit, the amount of such Letter of Credit shall be determined in
accordance with Section 1.06. In addition, the Borrower shall pay directly to
the applicable L/C Issuer for its own account the customary issuance,
presentation, amendment and other processing fees, and other standard costs and
charges, of such L/C Issuer relating to letters of credit as from time to time
in effect. Such customary fees and standard costs and charges are due and
payable on demand and are nonrefundable.
     (j) Conflict with Issuer Documents. In the event of any conflict between
the terms hereof and the terms of any Issuer Document, the terms hereof shall
control.
     (k) Letters of Credit Issued for Subsidiaries. Notwithstanding that a
Letter of Credit issued or outstanding hereunder is in support of any
obligations of, or is for the account of, a Subsidiary, the Borrower shall be
obligated to reimburse the applicable L/C Issuer hereunder for any and all
drawings under such Letter of Credit. The Borrower hereby acknowledges that the
issuance of Letters of Credit for the account of Subsidiaries inures to the
benefit of the Borrower,

-39-



--------------------------------------------------------------------------------



 



and that the Borrower’s business derives substantial benefits from the
businesses of such Subsidiaries.
     2.04 Prepayments. (a) Optional. The Borrower may, upon notice to the
Administrative Agent, at any time or from time to time voluntarily prepay
Revolving Credit Loans in whole or in part without premium or penalty; provided
that (A) such notice must be received by the Administrative Agent not later than
noon (1) three Business Days prior to any date of prepayment of Eurodollar Rate
Loans and (2) on the date of prepayment of Base Rate Loans; (B) any prepayment
of Eurodollar Rate Loans shall be in a principal amount of $5,000,000 or a whole
multiple of $1,000,000 in excess thereof; and (C) any prepayment of Base Rate
Loans shall be in a principal amount of $500,000 or a whole multiple of $100,000
in excess thereof or, in each case, if less, the entire principal amount thereof
then outstanding. Each such notice shall specify the date and amount of such
prepayment and the Type(s) of Loans to be prepaid and, if Eurodollar Rate Loans
are to be prepaid, the Interest Period(s) of such Loans. The Administrative
Agent will promptly notify each Lender of its receipt of each such notice, and
of the amount of such Lender’s Applicable Percentage of such prepayment. If such
notice is given by the Borrower, the Borrower shall make such prepayment and the
payment amount specified in such notice shall be due and payable on the date
specified therein. Any prepayment of a Eurodollar Rate Loan shall be accompanied
by all accrued interest on the amount prepaid, together with any additional
amounts required pursuant to Section 3.05. Subject to Section 2.15, each such
prepayment shall be applied to the Revolving Credit Loans of the Lenders in
accordance with their respective Applicable Percentages.
     (b) Mandatory.
     (i) If for any reason the Total Outstandings at any time exceed the
Aggregate Commitments at such time, the Borrower shall immediately prepay
Revolving Credit Loans and L/C Borrowings and/or Cash Collateralize the L/C
Obligations (other than the L/C Borrowings) in an aggregate amount equal to such
excess.
     (ii) The Borrower shall make prepayments as required by Section 6.07(b)(i).
     2.05 Termination or Reduction of Commitments. The Borrower may, upon notice
to the Administrative Agent, terminate the Aggregate Commitments or the Letter
of Credit Sublimit, or from time to time permanently reduce the Aggregate
Commitments or the Letter of Credit Sublimit; provided that (i) any such notice
shall be received by the Administrative Agent not later than noon five Business
Days prior to the date of termination or reduction, (ii) any such partial
reduction shall be in an aggregate amount of $10,000,000 or any whole multiple
of $1,000,000 in excess thereof and (iii) the Borrower shall not terminate or
reduce (A) the Aggregate Commitments if, after giving effect thereto and to any
concurrent prepayments hereunder, the Total Outstandings would exceed the
Aggregate Commitments, or (B) the Letter of Credit Sublimit if, after giving
effect thereto, the Outstanding Amount of L/C Obligations not fully Cash
Collateralized hereunder would exceed the Letter of Credit Sublimit. The
Administrative Agent will promptly notify the Lenders of any termination or
reduction of the Letter of Credit Sublimit or the Aggregate Commitments under
this Section 2.05. Upon any reduction of the Aggregate Commitments, the
Commitment of each Lender shall be reduced by such Lender’s Applicable
Percentage of such reduction amount. All fees accrued until the

-40-



--------------------------------------------------------------------------------



 



effective date of any termination of the Aggregate Commitments shall be paid on
the effective date of such termination.
     2.06 Repayment of Revolving Credit Loans. The Borrower shall repay to the
Lenders on the Maturity Date the aggregate principal amount of all Revolving
Credit Loans outstanding on such date.
     2.07 Interest. (a) Subject to the provisions of Section 2.07(b), (i) each
Eurodollar Rate Loan shall bear interest on the outstanding principal amount
thereof for each Interest Period at a rate per annum equal to the Eurodollar
Rate for such Interest Period plus the Applicable Rate; and (ii) each Base Rate
Loan shall bear interest on the outstanding principal amount thereof from the
applicable borrowing date at a rate per annum equal to the Base Rate plus the
Applicable Rate.
     (b) (i) If any amount of principal of any Loan is not paid when due
(without regard to any applicable grace periods), whether at stated maturity, by
acceleration or otherwise, such amount shall thereafter bear interest at a
fluctuating interest rate per annum at all times equal to the Default Rate to
the fullest extent permitted by applicable Laws.
     (ii) If any amount (other than principal of any Loan) payable by the
Borrower under any Loan Document is not paid when due (without regard to any
applicable grace periods), whether at stated maturity, by acceleration or
otherwise, then upon the request of the Required Lenders such amount shall
thereafter bear interest at a fluctuating interest rate per annum at all times
equal to the Default Rate to the fullest extent permitted by applicable Laws.
     (iii) Upon the request of the Required Lenders, while any Event of Default
exists, the Borrower shall pay interest on the principal amount of all
outstanding Obligations hereunder at a fluctuating interest rate per annum at
all times equal to the Default Rate to the fullest extent permitted by
applicable Laws.
     (iv) Accrued and unpaid interest on past due amounts (including interest on
past due interest) shall be due and payable upon demand.
     (c) Interest on each Loan shall be due and payable in arrears on each
Interest Payment Date applicable thereto and at such other times as may be
specified herein. Interest hereunder shall be due and payable in accordance with
the terms hereof before and after judgment, and before and after the
commencement of any proceeding under any Debtor Relief Law.
     2.08 Fees. In addition to certain fees described in Sections 2.03(h) and
(i):
     (a) Commitment Fee. The Borrower shall pay to the Administrative Agent for
the account of each Lender in accordance with its Applicable Percentage, a
commitment fee equal to the Applicable Fee Rate times the actual daily amount by
which the Aggregate Commitments exceed the sum of (i) the Outstanding Amount of
Revolving Credit Loans and (ii) the Outstanding Amount of L/C Obligations,
subject to adjustment as provided in Section 2.15. The commitment fee shall
accrue at all times during the Availability Period, including at any time

-41-



--------------------------------------------------------------------------------



 



during which one or more of the conditions in Article IV is not met, and shall
be due and payable quarterly in arrears on the last Business Day of each March,
June, September and December, commencing with the first such date to occur after
the Closing Date, and on the last day of the Availability Period. The commitment
fee shall be calculated quarterly in arrears, and if there is any change in the
Applicable Fee Rate during any quarter, the actual daily amount shall be
computed and multiplied by the Applicable Fee Rate separately for each period
during such quarter that such Applicable Fee Rate was in effect.
     (b) Other Fees. (i) The Borrower shall pay to the Arranger and the
Administrative Agent for their own respective accounts fees in the amounts and
at the times specified in the Fee Letter. Such fees shall be fully earned when
paid and shall not be refundable for any reason whatsoever.
     (ii) The Borrower shall pay to the Lenders such fees as shall have been
separately agreed upon in writing in the amounts and at the times so specified.
Such fees shall be fully earned when paid and shall not be refundable for any
reason whatsoever.
     2.09 Computation of Interest and Fees; Retroactive Adjustments of
Applicable Rate.
     (a) All computations of interest for Base Rate Loans (including Base Rate
Loans determined by reference to the Eurodollar Rate) shall be made on the basis
of a year of 365 or 366 days, as the case may be, and actual days elapsed. All
other computations of fees and interest shall be made on the basis of a 360-day
year and actual days elapsed (which results in more fees or interest, as
applicable, being paid than if computed on the basis of a 365-day year).
Interest shall accrue on each Loan for the day on which the Loan is made, and
shall not accrue on a Loan, or any portion thereof, for the day on which the
Loan or such portion is paid, provided that any Loan that is repaid on the same
day on which it is made shall, subject to Section 2.11(a), bear interest for one
day. Each determination by the Administrative Agent of an interest rate or fee
hereunder shall be conclusive and binding for all purposes, absent manifest
error.
     (b) If, as a result of any restatement of or other adjustment to the
financial statements of the Borrower or for any other reason, the Borrower or
the Lenders determine that (i) the Consolidated Leverage Ratio as calculated by
the Borrower as of any applicable date was inaccurate and (ii) a proper
calculation of the Consolidated Leverage Ratio would have resulted in different
pricing for such period, then (A) if the proper pricing for such period would
have been higher, then the Borrower shall immediately and retroactively be
obligated to pay to the Administrative Agent for the account of the applicable
Lenders or the applicable L/C Issuers, as the case may be, promptly on demand by
the Administrative Agent (or, after the occurrence of an actual or deemed entry
of an order for relief with respect to the Borrower under the Bankruptcy Code of
the United States, automatically and without further action by the
Administrative Agent, any Lender or any L/C Issuer), an amount equal to the
excess of the amount of interest and fees that should have been paid for such
period over the amount of interest and fees actually paid for such period, and
(B) if the proper pricing for such period would have been lower, the amount of
any overpayment of interest and fees actually made shall, upon delivery of a
certificate from a Responsible Officer of the Borrower to the Administrative
Agent demonstrating the amount of such overpayment, be applied as a credit to
all subsequent payments due from any Loan Party

-42-



--------------------------------------------------------------------------------



 



under any Loan Document to the Lenders that were party to this Agreement at the
time of such overpayment, in accordance with each such Lender’s ratable share at
the time of such overpayment, until the amount of such overpayment is
eliminated. This paragraph shall not limit the rights of the Administrative
Agent, any Lender or any L/C Issuer, as the case may be, under Sections
2.03(c)(iii), 2.03(h) or 2.07(b) or under Article VIII. The Borrower’s
obligations under this paragraph shall survive the termination of the Aggregate
Commitments and the repayment of all other Obligations hereunder.
     2.10 Evidence of Debt. (a) The Credit Extensions made by each Lender shall
be evidenced by one or more accounts or records maintained by such Lender and by
the Administrative Agent in the ordinary course of business. The accounts or
records maintained by the Administrative Agent and each Lender shall be
conclusive absent manifest error of the amount of the Credit Extensions made by
the Lenders to the Borrower and the interest and payments thereon. Any failure
to so record or any error in doing so shall not, however, limit or otherwise
affect the obligation of the Borrower hereunder to pay any amount owing with
respect to the Obligations. In the event of any conflict between the accounts
and records maintained by any Lender and the accounts and records of the
Administrative Agent in respect of such matters, the accounts and records of the
Administrative Agent shall control in the absence of manifest error. Upon the
request of any Lender made through the Administrative Agent, the Borrower shall
execute and deliver to such Lender (through the Administrative Agent) a Note,
which shall evidence such Lender’s Loans in addition to such accounts or
records. Each Lender may attach schedules to its Note and endorse thereon the
date, Type (if applicable), amount and maturity of its Loans and payments with
respect thereto.
     (b) In addition to the accounts and records referred to in Section 2.10(a),
each Lender and the Administrative Agent shall maintain in accordance with its
usual practice accounts or records evidencing the purchases and sales by such
Lender of participations in Letters of Credit. In the event of any conflict
between the accounts and records maintained by the Administrative Agent and the
accounts and records of any Lender in respect of such matters, the accounts and
records of the Administrative Agent shall control in the absence of manifest
error.
     2.11 Payments Generally; Administrative Agent’s Clawback. (a) General. All
payments to be made by the Borrower shall be made without condition or deduction
for any counterclaim, defense, recoupment or setoff. Except as otherwise
expressly provided herein, all payments by the Borrower hereunder shall be made
to the Administrative Agent, for the account of the respective Lenders to which
such payment is owed, at the Administrative Agent’s Office in Dollars and in
immediately available funds not later than 1:00 p.m. on the date specified
herein. The Administrative Agent will promptly distribute to each Lender its
Applicable Percentage (or other applicable share as provided herein) of such
payment in like funds as received by wire transfer to such Lender’s Lending
Office. All payments received by the Administrative Agent after 1:00 p.m. shall
be deemed received on the next succeeding Business Day and any applicable
interest or fee shall continue to accrue. If any payment to be made by the
Borrower shall come due on a day other than a Business Day, payment shall be
made on the next following Business Day, and such extension of time shall be
reflected on computing interest or fees, as the case may be.

-43-



--------------------------------------------------------------------------------



 



     (b) (i) Funding by Lenders; Presumption by Administrative Agent. Unless the
Administrative Agent shall have received notice from a Lender prior to the
proposed date of any Revolving Credit Borrowing of Eurodollar Rate Loans (or, in
the case of any Revolving Credit Borrowing of Base Rate Loans, prior to 1:00
p.m. on the date of such Revolving Credit Borrowing) that such Lender will not
make available to the Administrative Agent such Lender’s share of such Revolving
Credit Borrowing, the Administrative Agent may assume that such Lender has made
such share available on such date in accordance with Section 2.02 (or, in the
case of a Revolving Credit Borrowing of Base Rate Loans, that such Lender has
made such share available in accordance with and at the time required by
Section 2.02) and may, in reliance upon such assumption, make available to the
Borrower a corresponding amount. In such event, if a Lender has not in fact made
its share of the applicable Revolving Credit Borrowing available to the
Administrative Agent, then the applicable Lender and the Borrower severally
agree to pay to the Administrative Agent forthwith on demand such corresponding
amount in immediately available funds with interest thereon, for each day from
and including the date such amount is made available to the Borrower to but
excluding the date of payment to the Administrative Agent, at (A) in the case of
a payment to be made by such Lender, the greater of the Federal Funds Rate and a
rate determined by the Administrative Agent in accordance with banking industry
rules on interbank compensation, plus any administrative, processing or similar
fees customarily charged by the Administrative Agent in connection with the
foregoing, and (B) in the case of a payment to be made by the Borrower, the
interest rate applicable to Base Rate Loans. If the Borrower and such Lender
shall pay such interest to the Administrative Agent for the same or an
overlapping period, the Administrative Agent shall promptly remit to the
Borrower the amount of such interest paid by the Borrower for such period. If
such Lender pays its share of the applicable Revolving Credit Borrowing to the
Administrative Agent, then the amount so paid shall constitute such Lender’s
Loan included in such Revolving Credit Borrowing. Any payment by the Borrower
shall be without prejudice to any claim the Borrower may have against a Lender
that shall have failed to make such payment to the Administrative Agent.
     (ii) Payments by Borrower; Presumptions by Administrative Agent. Unless the
Administrative Agent shall have received notice from the Borrower prior to the
time at which any payment is due to the Administrative Agent for the account of
the Lenders or an L/C Issuer hereunder that the Borrower will not make such
payment, the Administrative Agent may assume that the Borrower has made such
payment on such date in accordance herewith and may, in reliance upon such
assumption, distribute to the Lenders or the applicable L/C Issuer, as the case
may be, the amount due. In such event, if the Borrower has not in fact made such
payment, then each of the Lenders or the applicable L/C Issuer, as the case may
be, severally agrees to repay to the Administrative Agent forthwith on demand
the amount so distributed to such Lender or such L/C Issuer, in immediately
available funds with interest thereon, for each day from and including the date
such amount is distributed to it to but excluding the date of payment to the
Administrative Agent, at the greater of the Federal Funds Rate and a rate
determined by the Administrative Agent in accordance with banking industry rules
on interbank compensation.
A notice of the Administrative Agent to any Lender or the Borrower with respect
to any amount owing under this subsection (b) shall be conclusive, absent
manifest error.

-44-



--------------------------------------------------------------------------------



 



     (c) Failure to Satisfy Conditions Precedent. If any Lender makes available
to the Administrative Agent funds for any Loan to be made by such Lender as
provided in the foregoing provisions of this Article II, and such funds are not
made available to the Borrower by the Administrative Agent because the
conditions to the applicable Credit Extension set forth in Article IV are not
satisfied or waived in accordance with the terms hereof, the Administrative
Agent shall return such funds (in like funds as received from such Lender) to
such Lender, without interest.
     (d) Obligations of Lenders Several. The obligations of the Lenders
hereunder to make Revolving Credit Loans, to fund participations in Letters of
Credit and to make payments pursuant to Section 10.04(c) are several and not
joint. The failure of any Lender to make any Loan, to fund any such
participation or to make any payment under Section 10.04(c) on any date required
hereunder shall not relieve any other Lender of its corresponding obligation to
do so on such date, and no Lender shall be responsible for the failure of any
other Lender to so make its Loan, to purchase its participation or to make its
payment under Section 10.04(c).
     (e) Funding Source. Nothing herein shall be deemed to obligate any Lender
to obtain the funds for any Loan in any particular place or manner or to
constitute a representation by any Lender that it has obtained or will obtain
the funds for any Loan in any particular place or manner.
     (f) Insufficient Funds. If at any time insufficient funds are received by
and available to the Administrative Agent to pay fully all amounts of principal,
L/C Borrowings, interest and fees then due hereunder, such funds shall be
applied (i) first, toward payment of interest and fees then due hereunder,
ratably among the parties entitled thereto in accordance with the amounts of
interest and fees then due to such parties, and (ii) second, toward payment of
principal and L/C Borrowings then due hereunder, ratably among the parties
entitled thereto in accordance with the amounts of principal and L/C Borrowings
then due to such parties.
     2.12 Sharing of Payments by Lenders. If any Lender shall, by exercising any
right of setoff or counterclaim or otherwise, obtain payment in respect of
(a) Obligations in respect of any Revolving Credit Loan or Letter of Credit due
and payable to such Lender hereunder and under the other Loan Documents at such
time in excess of its ratable share (according to the proportion of (i) the
amount of such Obligations due and payable to such Lender at such time to
(ii) the aggregate amount of the Obligations in respect of Revolving Credit
Loans and Letters of Credit due and payable to all Lenders hereunder and under
the other Loan Documents at such time) of payments on account of the Obligations
in respect of Revolving Credit Loans and Letters of Credit due and payable to
all Lenders hereunder and under the other Loan Documents at such time obtained
by all the Lenders at such time or (b) Obligations in respect of any Revolving
Credit Loan or Letter of Credit owing (but not due and payable) to such Lender
hereunder and under the other Loan Documents at such time in excess of its
ratable share (according to the proportion of (i) the amount of such Obligations
owing (but not due and payable) to such Lender at such time to (ii) the
aggregate amount of the Obligations in respect of Revolving Credit Loans and
Letters of Credit owing (but not due and payable) to all Lenders hereunder and
under the other Loan Parties at such time) of payment on account of the
Obligations in respect of Revolving Credit Loans and Letters of Credit owing
(but not due and payable) to all Lenders hereunder and under the other Loan
Documents at such time obtained by

-45-



--------------------------------------------------------------------------------



 



all of the Lenders at such time then the Lender receiving such greater
proportion shall (a) notify the Administrative Agent of such fact, and
(b) purchase (for cash at face value) participations in the Revolving Credit
Loans and subparticipations in L/C Obligations of the other Lenders, or make
such other adjustments as shall be equitable, so that the benefit of all such
payments shall be shared by the Lenders ratably in accordance with the aggregate
amount of Obligations in respect of Revolving Credit Loans and Letters of Credit
then due and payable to the Lenders or owing (but not due and payable) to the
Lenders, as the case may be, provided that:
     (i) if any such participations or subparticipations are purchased and all
or any portion of the payment giving rise thereto is recovered, such
participations or subparticipations shall be rescinded and the purchase price
restored to the extent of such recovery, without interest; and
     (ii) the provisions of this Section shall not be construed to apply to
(A) any payment made by or on behalf of the Borrower pursuant to and in
accordance with the express terms of this Agreement (including the application
of funds arising from the existence of a Defaulting Lender), (B) the application
of Cash Collateral provided for in Section 2.14, or (C) any payment obtained by
a Lender as consideration for the assignment of or sale of a participation in
any of its Loans or subparticipations in L/C Obligations to any assignee or
participant, other than an assignment to the Borrower or any Subsidiary or
Affiliate thereof (as to which the provisions of this Section shall apply).
The Borrower consents to the foregoing and agrees, to the extent it may
effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against the
Borrower rights of setoff and counterclaim with respect to such participation as
fully as if such Lender were a direct creditor of the Borrower in the amount of
such participation.
     2.13 Increase in Commitments. (a) Request for Increase. Provided there
exists no Default, upon notice to the Administrative Agent (which shall promptly
notify the Lenders), the Borrower may from time to time, request an increase in
the Aggregate Commitments by an amount (for all such requests) not exceeding
$150,000,000; provided that any such request for an increase shall be in a
minimum amount of $30,000,000. At the time of sending such notice, the Borrower
(in consultation with the Administrative Agent) shall specify the time period
within which each Lender is requested to respond (which shall in no event be
less than ten Business Days from the date of delivery of such notice to the
Lenders).
     (b) Lender Elections to Increase. Each Lender shall notify the
Administrative Agent within such time period whether or not it agrees to
increase its Commitment and, if so, whether by an amount equal to, greater than,
or less than its Applicable Percentage of such requested increase. Any Lender
not responding within such time period shall be deemed to have declined to
increase its Commitment.
     (c) Notification by Administrative Agent; Additional Lenders. The
Administrative Agent shall notify the Borrower and each Lender of the Lenders’
responses to each request made hereunder. To achieve the full amount of a
requested increase, and subject to the approval of the

-46-



--------------------------------------------------------------------------------



 



Administrative Agent and each L/C Issuer (which approvals shall not be
unreasonably withheld), the Borrower may also invite additional Eligible
Assignees to become Lenders pursuant to a joinder agreement in form and
substance satisfactory to the Administrative Agent and its counsel.
     (d) Effective Date and Allocations. If the Aggregate Commitments are
increased in accordance with this Section, the Administrative Agent and the
Borrower shall determine the effective date (the “Revolving Credit Increase
Effective Date”) and the final allocation of such increase. The Administrative
Agent shall promptly notify the Borrower and the Lenders of the final allocation
of such increase and the Revolving Credit Increase Effective Date.
     (e) Conditions to Effectiveness of Increase. As a condition precedent to
such increase, the Borrower shall deliver to the Administrative Agent a
certificate of each Loan Party dated as of the Revolving Credit Increase
Effective Date (in sufficient copies for each Lender) signed by a Responsible
Officer of such Loan Party or the General Partner acting on behalf of such Loan
Party (x) certifying and attaching the resolutions adopted by such Loan Party
approving or consenting to such increase, and (y) in the case of the Borrower,
certifying that, before and after giving effect to such increase, (A) the
representations and warranties contained in Article V and the other Loan
Documents are true and correct on and as of the Revolving Credit Increase
Effective Date, except to the extent that such representations and warranties
specifically refer to an earlier date, in which case they are true and correct
as of such earlier date, and except that for purposes of this Section 2.13, the
representations and warranties contained in subsections (a) and (b) of
Section 5.05 shall be deemed to refer to the most recent statements furnished
pursuant to clauses (a) and (b), respectively, of Section 6.01, and (B) no
Default exists or would result from such increase. The Borrower shall prepay any
Revolving Credit Loans outstanding on the Revolving Credit Increase Effective
Date (and pay any additional amounts required pursuant to Section 3.05) to the
extent necessary to keep the outstanding Revolving Credit Loans ratable with any
revised Applicable Percentages arising from any nonratable increase in the
Commitments under this Section.
     (f) Conflicting Provisions. This Section shall supersede any provisions in
Sections 2.12 or 10.01 to the contrary.
     2.14 Cash Collateral.
     (a) Certain Credit Support Events. Upon the request of the Administrative
Agent or an L/C Issuer (i) if such L/C Issuer has honored any full or partial
drawing request under any Letter of Credit and such drawing has resulted in an
L/C Borrowing, or (ii) if, as of the Letter of Credit Expiration Date, any L/C
Obligation for any reason remains outstanding, the Borrower shall, in each case,
immediately Cash Collateralize the then Outstanding Amount of all L/C
Obligations. At any time that there shall exist a Defaulting Lender, immediately
upon the request of the Administrative Agent or an L/C Issuer, the Borrower
shall deliver to the Administrative Agent Cash Collateral in an amount
sufficient to cover all Fronting Exposure (after giving effect to Section
2.15(a)(iv) and any Cash Collateral provided by the Defaulting Lender).

-47-



--------------------------------------------------------------------------------



 



     (b) Grant of Security Interest. All Cash Collateral (other than credit
support not constituting funds subject to deposit) shall be maintained in
blocked, non-interest bearing deposit accounts at Bank of America. The Borrower,
and to the extent provided by any Lender, such Lender, hereby grants to (and
subjects to the control of) the Administrative Agent, for the benefit of the
Administrative Agent, the L/C Issuers and the Lenders, and agrees to maintain, a
first priority security interest in all such cash, deposit accounts and all
balances therein, and all other property so provided as collateral pursuant
hereto, and in all proceeds of the foregoing, all as security for the
obligations to which such Cash Collateral may be applied pursuant to Section
2.14(c). If at any time the Administrative Agent determines that Cash Collateral
is subject to any right or claim of any Person other than the Administrative
Agent as herein provided, or that the total amount of such Cash Collateral is
less than the applicable Fronting Exposure and other obligations secured
thereby, the Borrower or the relevant Defaulting Lender will, promptly upon
demand by the Administrative Agent, pay or provide to the Administrative Agent
additional Cash Collateral in an amount sufficient to eliminate such deficiency.
     (c) Application. Notwithstanding anything to the contrary contained in this
Agreement, Cash Collateral provided under any of this Section 2.14 or Sections
2.03, 2.04, 2.05, 2.15 or 8.02 in respect of Letters of Credit shall be held and
applied to the satisfaction of the specific L/C Obligations, obligations to fund
participations therein (including, as to Cash Collateral provided by a
Defaulting Lender, any interest accrued on such obligation) and other
obligations for which the Cash Collateral was so provided, prior to any other
application of such property as may be provided for herein.
     (d) Release. Cash Collateral (or the appropriate portion thereof) provided
to reduce Fronting Exposure or other obligations shall be released promptly
following (i) the elimination of the applicable Fronting Exposure or other
obligations giving rise thereto (including by the termination of Defaulting
Lender status of the applicable Lender (or, as appropriate, its assignee
following compliance with Section 10.06(b)(vi))) or (ii) the Administrative
Agent’s good faith determination that there exists excess Cash Collateral;
provided, however, (x) that Cash Collateral furnished by or on behalf of a Loan
Party shall not be released during the continuance of a Default or Event of
Default (and following application as provided in this Section 2.14 may be
otherwise applied in accordance with Section 8.03), and (y) the Person providing
Cash Collateral and the applicable L/C Issuer may agree that Cash Collateral
shall not be released but instead held to support future anticipated Fronting
Exposure or other obligations.
     2.15 Defaulting Lenders. (a) Adjustments. Notwithstanding anything to the
contrary contained in this Agreement, if any Lender becomes a Defaulting Lender,
then, until such time as that Lender is no longer a Defaulting Lender, to the
extent permitted by applicable Law:
     (i) Waivers and Amendments. That Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in Section 10.01.
     (ii) Reallocation of Payments. Any payment of principal, interest, fees or
other amounts received by the Administrative Agent for the account of that
Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant to
Article VIII or otherwise, and including any amounts made available to the
Administrative Agent by that

-48-



--------------------------------------------------------------------------------



 



Defaulting Lender pursuant to Section 10.08), shall be applied at such time or
times as may be determined by the Administrative Agent as follows: first, to the
payment of any amounts owing by that Defaulting Lender to the Administrative
Agent hereunder; second, to the payment on a pro rata basis of any amounts owing
by that Defaulting Lender to the L/C Issuers hereunder; third, if so determined
by the Administrative Agent or requested by an L/C Issuer, to be held as Cash
Collateral for future funding obligations of that Defaulting Lender of any
participation in any Letter of Credit; fourth, as the Borrower may request (so
long as no Default or Event of Default exists), to the funding of any Loan in
respect of which that Defaulting Lender has failed to fund its portion thereof
as required by this Agreement, as determined by the Administrative Agent; fifth,
if so determined by the Administrative Agent and the Borrower, to be held in a
non-interest bearing deposit account and released in order to satisfy
obligations of that Defaulting Lender to fund Loans under this Agreement; sixth,
to the payment of any amounts owing to the Lenders or the L/C Issuers as a
result of any judgment of a court of competent jurisdiction obtained by any
Lender or any L/C Issuer against that Defaulting Lender as a result of that
Defaulting Lender’s breach of its obligations under this Agreement; seventh, so
long as no Default or Event of Default exists, to the payment of any amounts
owing to the Borrower as a result of any judgment of a court of competent
jurisdiction obtained by the Borrower against that Defaulting Lender as a result
of that Defaulting Lender’s breach of its obligations under this Agreement; and
eighth, to that Defaulting Lender or as otherwise directed by a court of
competent jurisdiction; provided that if (x) such payment is a payment of the
principal amount of any Loans or L/C Borrowings in respect of which that
Defaulting Lender has not fully funded its appropriate share and (y) such Loans
or L/C Borrowings were made at a time when the conditions set forth in
Section 4.02 were satisfied or waived, such payment shall be applied solely to
pay the Loans of, and L/C Borrowings owed to, all non-Defaulting Lenders on a
pro rata basis prior to being applied to the payment of any Loans of, or L/C
Borrowings owed to, that Defaulting Lender. Any payments, prepayments or other
amounts paid or payable to a Defaulting Lender that are applied (or held) to pay
amounts owed by a Defaulting Lender or to post Cash Collateral pursuant to this
Section 2.15(a)(ii) shall be deemed paid to and redirected by that Defaulting
Lender, and each Lender irrevocably consents hereto.
     (iii) Certain Fees. That Defaulting Lender (x) shall not be entitled to
receive any commitment fee pursuant to Section 2.08(a) for any period during
which that Lender is a Defaulting Lender (and the Borrower shall not be required
to pay any such fee that otherwise would have been required to have been paid to
that Defaulting Lender) and (y) shall be limited in its right to receive Letter
of Credit Fees as provided in Section 2.03(h).
     (iv) Reallocation of Applicable Percentages to Reduce Fronting Exposure.
During any period in which there is a Defaulting Lender, for purposes of
computing the amount of the obligation of each non-Defaulting Lender to acquire,
refinance or fund participations in Letters of Credit pursuant to Sections 2.03,
the “Applicable Percentage” of each non-Defaulting Lender shall be computed
without giving effect to the Commitment of that Defaulting Lender; provided,
that, (i) each such reallocation shall be given effect only if, at the date the
applicable Lender becomes a Defaulting Lender, no Default or Event of Default
exists; and (ii) the aggregate obligation of each non-Defaulting Lender to
acquire, refinance or fund participations in Letters of Credit shall

-49-



--------------------------------------------------------------------------------



 



not exceed the positive difference, if any, of (1) the Commitment of that
non-Defaulting Lender minus (2) the aggregate Outstanding Amount of the
Revolving Credit Loans of that Lender.
     (b) Defaulting Lender Cure. If the Borrower, the Administrative Agent and
the L/C Issuers agree in writing in their sole discretion that a Defaulting
Lender should no longer be deemed to be a Defaulting Lender, the Administrative
Agent will so notify the parties hereto, whereupon as of the effective date
specified in such notice and subject to any conditions set forth therein (which
may include arrangements with respect to any Cash Collateral), that Lender will,
to the extent applicable, purchase that portion of outstanding Loans of the
other Lenders or take such other actions as the Administrative Agent may
determine to be necessary to cause the Revolving Credit Loans and funded and
unfunded participations in Letters of Credit to be held on a pro rata basis by
the Lenders in accordance with their Applicable Percentages (without giving
effect to Section 2.15(a)(iv)), whereupon that Lender will cease to be a
Defaulting Lender; provided that no adjustments will be made retroactively with
respect to fees accrued or payments made by or on behalf of the Borrower while
that Lender was a Defaulting Lender; and provided, further, that except to the
extent otherwise expressly agreed by the affected parties, no change hereunder
from Defaulting Lender to Lender will constitute a waiver or release of any
claim of any party hereunder arising from that Lender’s having been a Defaulting
Lender.
ARTICLE III
TAXES, YIELD PROTECTION AND ILLEGALITY
     3.01 Taxes. (a) Payments Free of Taxes; Obligation to Withhold; Payments on
Account of Taxes. (i) Any and all payments by or on account of any obligation of
the Borrower hereunder or under any other Loan Document shall to the extent
permitted by applicable Law be made free and clear of and without reduction or
withholding for any Taxes. If, however, the Borrower or the Administrative Agent
is required by applicable Law to withhold or deduct any Tax, such Tax shall be
withheld or deducted in accordance with such Law as determined by the Borrower
or the Administrative Agent, as the case may be.
     (ii) If the Borrower or the Administrative Agent shall be required by
applicable Law to withhold or deduct any Taxes, including both United States
Federal backup withholding and withholding taxes, from or in respect of any sum
payable hereunder or under any other Loan Document, then (A) the Borrower or the
Administrative Agent shall withhold or make such deductions as are determined by
the Borrower or the Administrative Agent to be required, (B) the Borrower or the
Administrative Agent shall timely pay the full amount withheld or deducted to
the relevant Governmental Authority in accordance with applicable Law, and (C)
to the extent that the withholding or deduction is made on account of
Indemnified Taxes or Other Taxes, the sum payable by the Borrower shall be
increased as necessary so that after any required withholding or the making of
all required deductions (including deductions applicable to additional sums
payable under this Section) the Administrative Agent, Lender or L/C Issuer, as
the case may be, receives an amount equal to the sum it would have received had
no such withholding or deduction been made.

-50-



--------------------------------------------------------------------------------



 



     (b) Payment of Other Taxes by the Borrower. Without limiting the provisions
of subsection (a) above, the Borrower shall timely pay any Other Taxes to the
relevant Governmental Authority in accordance with applicable Law.
     (c) Tax Indemnifications. (i) Without limiting the provisions of subsection
(a) or (b) above, the Borrower shall, and does hereby, indemnify the
Administrative Agent, each Lender and each L/C Issuer, and shall make payment in
respect thereof within 10 days after demand therefor, for the full amount of any
Indemnified Taxes or Other Taxes (including Indemnified Taxes or Other Taxes
imposed or asserted on or attributable to amounts payable under this Section)
withheld or deducted by the Borrower or the Administrative Agent or paid by the
Administrative Agent, such Lender or such L/C Issuer, as the case may be, and
any penalties, interest and reasonable expenses arising therefrom or with
respect thereto, whether or not such Indemnified Taxes or Other Taxes were
correctly or legally imposed or asserted by the relevant Governmental Authority.
The Borrower shall also, and does hereby, indemnify the Administrative Agent,
and shall make payment in respect thereof within 10 days after demand therefor,
for any amount which a Lender or an L/C Issuer for any reason fails to pay
indefeasibly to the Administrative Agent as required by clause (ii) of this
subsection. A certificate as to the amount of any such payment or liability
delivered to the Borrower by a Lender or an L/C Issuer (with a copy to the
Administrative Agent), or by the Administrative Agent on its own behalf or on
behalf of a Lender or an L/C Issuer, shall be conclusive absent manifest error.
     (ii) Without limiting the provisions of subsection (a) or (b) above, each
Lender and each L/C Issuer shall, and does hereby, indemnify the Borrower and
the Administrative Agent, and shall make payment in respect thereof within
10 days after demand therefor, against any and all Taxes and any and all related
losses, claims, liabilities, penalties, interest and expenses (including the
fees, charges and disbursements of any counsel for the Borrower or the
Administrative Agent) incurred by or asserted against the Borrower or the
Administrative Agent by any Governmental Authority as a result of the failure by
such Lender or such L/C Issuer, as the case may be, to deliver, or as a result
of the inaccuracy, inadequacy or deficiency of, any documentation required to be
delivered by such Lender or such L/C Issuer, as the case may be, to the Borrower
or the Administrative Agent pursuant to subsection (e). Each Lender and each L/C
Issuer hereby authorizes the Administrative Agent to set off and apply any and
all amounts at any time owing to such Lender or such L/C Issuer, as the case may
be, under this Agreement or any other Loan Document against any amount due to
the Administrative Agent under this clause (ii). The agreements in this clause
(ii) shall survive the resignation and/or replacement of the Administrative
Agent, any assignment of rights by, or the replacement of, a Lender or an L/C
Issuer, the termination of the Aggregate Commitments and the repayment,
satisfaction or discharge of all other Obligations.
     (d) Evidence of Payments. Upon request by the Borrower or the
Administrative Agent, as the case may be, after any payment of Taxes by the
Borrower or the Administrative Agent to a Governmental Authority as provided in
this Section 3.01, the Borrower shall deliver to the Administrative Agent or the
Administrative Agent shall deliver to the Borrower, as the case may be, the
original or a certified copy of a receipt issued by such Governmental Authority
evidencing such payment, a copy of any return required by Law to report such
payment or other

-51-



--------------------------------------------------------------------------------



 



evidence of such payment reasonably satisfactory to the Borrower or the
Administrative Agent, as the case may be.
     (e) Status of Lenders; Tax Documentation. (i) Each Lender and each L/C
Issuer shall deliver to the Borrower and to the Administrative Agent, at the
time or times prescribed by applicable Law or when reasonably requested by the
Borrower or the Administrative Agent, such properly completed and executed
documentation prescribed by applicable Law or by the taxing authorities of any
jurisdiction and such other reasonably requested information as will permit the
Borrower or the Administrative Agent, as the case may be, to determine
(A) whether or not payments made hereunder or under any other Loan Document are
subject to Taxes, (B) if applicable, the required rate of withholding or
deduction, and (C) such Lender’s or such L/C Issuer’s entitlement to any
available exemption from, or reduction of, applicable Taxes in respect of all
payments to be made to such Lender or such L/C Issuer by the Borrower pursuant
to this Agreement or otherwise to establish such Lender’s or such L/C Issuer’s
status for withholding tax purposes in the applicable jurisdiction.
          (ii) Without limiting the generality of the foregoing,
     (A) any Lender or L/C Issuer that is a “United States person” within the
meaning of Section 7701(a)(30) of the Code shall deliver to the Borrower and the
Administrative Agent properly completed and executed originals of Internal
Revenue Service Form W-9 or such other documentation or information prescribed
by applicable Law or reasonably requested by the Borrower or the Administrative
Agent as will enable the Borrower or the Administrative Agent, as the case may
be, to determine whether or not such Lender is subject to backup withholding or
information reporting requirements; and
     (B) each Foreign Lender that is entitled under the Code or any applicable
treaty to an exemption from or reduction of withholding tax with respect to
payments hereunder or under any other Loan Document shall deliver to the
Borrower and the Administrative Agent (in such number of copies as shall be
requested by the recipient) on or prior to the date on which such Foreign Lender
becomes a Lender under this Agreement (and from time to time thereafter upon the
request of the Borrower or the Administrative Agent, but only if such Foreign
Lender is legally entitled to do so), whichever of the following is applicable:
     (1) properly completed and executed originals of Internal Revenue Service
Form W-8BEN claiming eligibility for benefits of an income tax treaty to which
the United States is a party,
     (2) properly completed and executed originals of Internal Revenue Service
Form W-8ECI,
     (3) properly completed and executed originals of Internal Revenue Service
Form W-8IMY and all required supporting documentation,

-52-



--------------------------------------------------------------------------------



 



     (4) in the case of a Foreign Lender claiming the benefits of the exemption
for portfolio interest under section 881(c) of the Code, (x) a certificate to
the effect that such Foreign Lender is not (A) a “bank” within the meaning of
section 881(c)(3)(A) of the Code, (B) a “10 percent shareholder” of the Borrower
within the meaning of section 881(c)(3)(B) of the Code or (C) a “controlled
foreign corporation” described in section 881(c)(3)(C) of the Code and (y)
properly completed and executed originals of Internal Revenue Service Form
W-8BEN, or
     (5) properly completed and executed originals of any other form prescribed
by applicable Laws as a basis for claiming exemption from or a reduction in
United States Federal withholding tax together with such supplementary
documentation as may be prescribed by applicable Laws to permit the Borrower or
the Administrative Agent to determine the withholding or deduction required to
be made.
     (iii) Each Lender shall promptly (A) notify the Borrower and the
Administrative Agent of any change in circumstances which would modify or render
invalid any claimed exemption or reduction, and (B) take such steps as shall not
be materially disadvantageous to it, in the reasonable judgment of such Lender,
and as may be reasonably necessary (including the re-designation of its Lending
Office) to avoid any requirement of applicable Laws of any jurisdiction that the
Borrower or the Administrative Agent make any withholding or deduction for taxes
from amounts payable to such Lender.
     (iv) If a payment made to a Lender or L/C Issuer hereunder or under any
Loan Document would be subject to United States Federal withholding Tax imposed
by FATCA if such Lender or L/C Issuer were to fail to comply with the applicable
reporting requirements of FATCA (e.g., because the Revolving Credit Loans are
not treated as grandfathered obligations under FATCA), such Lender or L/C Issuer
shall deliver to the Borrower and the Administrative Agent, at the time or times
prescribed by Law and at such time or times reasonably requested by the Borrower
and the Administrative Agent, such documentation prescribed by applicable Law
(including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary for the Borrower or the Administrative
Agent to comply with its obligations under FATCA, to determine that such Lender
or L/C Issuer has complied with its obligations under FATCA or to determine the
amount to deduct and withhold from such payment.
     (f) Treatment of Certain Refunds. Unless required by applicable Law, at no
time shall the Administrative Agent have any obligation to file for or otherwise
pursue on behalf of a Lender or an L/C Issuer, or have any obligation to pay to
any Lender or any L/C Issuer, any refund of Taxes withheld or deducted from
funds paid for the account of such Lender or such L/C Issuer, as the case may
be. If the Administrative Agent, any Lender or any L/C Issuer determines, in its
sole discretion, that it has received a refund of any Taxes or Other Taxes as to
which it has been indemnified by the Borrower or with respect to which the
Borrower has paid additional amounts pursuant to this Section, it shall pay to
the Borrower an amount equal to such

-53-



--------------------------------------------------------------------------------



 



refund (but only to the extent of indemnity payments made, or additional amounts
paid, by the Borrower under this Section with respect to the Taxes or Other
Taxes giving rise to such refund), net of all out-of-pocket expenses incurred by
the Administrative Agent, such Lender or such L/C Issuer, as the case may be,
and without interest (other than any interest paid by the relevant Governmental
Authority with respect to such refund), provided that the Borrower, upon the
request of the Administrative Agent, such Lender or such L/C Issuer, agrees to
repay the amount paid over to the Borrower (plus any penalties, interest or
other charges imposed by the relevant Governmental Authority) to the
Administrative Agent, such Lender or such L/C Issuer in the event the
Administrative Agent, such Lender or such L/C Issuer is required to repay such
refund to such Governmental Authority. This subsection shall not be construed to
require the Administrative Agent, any Lender or any L/C Issuer to make available
its tax returns (or any other information relating to its taxes that it deems
confidential) to the Borrower or any other Person.
     3.02 Illegality. If any Lender determines that any Law has made it
unlawful, or that any Governmental Authority has asserted that it is unlawful,
for any Lender or its applicable Lending Office to make, maintain or fund Loans
whose interest is determined by reference to the Eurodollar Rate, or to
determine or charge interest rates based upon the Eurodollar Rate, or any
Governmental Authority has imposed material restrictions on the authority of
such Lender to purchase or sell, or to take deposits of, Dollars in the London
interbank market, then, on notice thereof by such Lender to the Borrower through
the Administrative Agent, (i) any obligation of such Lender to make or continue
Eurodollar Rate Loans or to convert Base Rate Loans to Eurodollar Rate Loans
shall be suspended, and (ii) if such notice asserts the illegality of such
Lender making or maintaining Base Rate Loans the interest rate on which is
determined by reference to the Eurodollar Rate component of the Base Rate, the
interest rate on which Base Rate Loans of such Lender shall, if necessary to
avoid such illegality, be determined by the Administrative Agent without
reference to the Eurodollar Rate component of the Base Rate, in each case until
such Lender notifies the Administrative Agent and the Borrower that the
circumstances giving rise to such determination no longer exist. Upon receipt of
such notice, (x) the Borrower shall, upon demand from such Lender (with a copy
to the Administrative Agent), prepay or, if applicable, convert all Eurodollar
Rate Loans of such Lender to Base Rate Loans (the interest rate on which Base
Rate Loans of such Lender shall, if necessary to avoid such illegality, be
determined by the Administrative Agent without reference to the Eurodollar Rate
component of the Base Rate), either on the last day of the Interest Period
therefor, if such Lender may lawfully continue to maintain such Eurodollar Rate
Loans to such day, or immediately, if such Lender may not lawfully continue to
maintain such Eurodollar Rate Loans and (y) if such notice asserts the
illegality of such Lender determining or charging interest rates based upon the
Eurodollar Rate, the Administrative Agent shall during the period of such
suspension compute the Base Rate applicable to such Lender without reference to
the Eurodollar Rate component thereof until the Administrative is advised in
writing by such Lender that it is no longer illegal for such Lender to determine
or charge interest rates based upon the Eurodollar Rate. Upon any such
prepayment or conversion, the Borrower shall also pay accrued interest on the
amount so prepaid or converted.
     3.03 Inability to Determine Rates. If the Required Lenders determine that
for any reason in connection with any request for a Eurodollar Rate Loan or a
conversion to or continuation thereof that (a) Dollar deposits are not being
offered to banks in the London

-54-



--------------------------------------------------------------------------------



 



interbank eurodollar market for the applicable amount and Interest Period of
such Eurodollar Rate Loan, (b) adequate and reasonable means do not exist for
determining the Eurodollar Rate for any requested Interest Period with respect
to a proposed Eurodollar Rate Loan or in connection with an existing or proposed
Base Rate Loan, or (c) the Eurodollar Rate for any requested Interest Period
with respect to a proposed Eurodollar Rate Loan does not adequately and fairly
reflect the cost to such Lenders of funding such Loan, the Administrative Agent
will promptly so notify the Borrower and each Lender. Thereafter, (x) the
obligation of the Lenders to make or maintain Eurodollar Rate Loans shall be
suspended, and (y) in the event of a determination described in the preceding
sentence with respect to the Eurodollar Rate component of the Base Rate, the
utilization of the Eurodollar Rate component in determining the Base Rate shall
be suspended, in each case until the Administrative Agent (upon the instruction
of the Required Lenders) revokes such notice. Upon receipt of such notice, the
Borrower may revoke any pending request for a Revolving Credit Borrowing of,
conversion to or continuation of Eurodollar Rate Loans or, failing that, will be
deemed to have converted such request into a request for a Revolving Credit
Borrowing of Base Rate Loans in the amount specified therein.
     3.04 Increased Costs; Reserves on Eurodollar Rate Loans. (a) Increased
Costs Generally. If any Change in Law shall:
     (i) impose, modify or deem applicable any reserve, special deposit,
compulsory loan, insurance charge or similar requirement against assets of,
deposits with or for the account of, or credit extended or participated in by,
any Lender (except any reserve requirement contemplated by Section 3.04(e)) or
any L/C Issuer;
     (ii) subject any Lender or any L/C Issuer to any tax of any kind whatsoever
with respect to this Agreement, any Letter of Credit, any participation in a
Letter of Credit or any Eurodollar Rate Loan made by it, or change the basis of
taxation of payments to such Lender or such L/C Issuer in respect thereof
(except for Indemnified Taxes or Other Taxes covered by Section 3.01 and the
imposition of, or any change in the rate of, any Excluded Tax payable by such
Lender or such L/C Issuer); or
     (iii) impose on any Lender or any L/C Issuer or the London interbank market
any other condition, cost or expense affecting this Agreement or Eurodollar Rate
Loans made by such Lender or any Letter of Credit or participation therein;
and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Loan the interest on which is determined by
reference to the Eurodollar Rate (or of maintaining its obligation to make any
such Loan), or to increase the cost to such Lender or such L/C Issuer of
participating in, issuing or maintaining any Letter of Credit (or of maintaining
its obligation to participate in or to issue any Letter of Credit), or to reduce
the amount of any sum received or receivable by such Lender or such L/C Issuer
hereunder (whether of principal, interest or any other amount) then, upon
request of such Lender or such L/C Issuer, the Borrower will pay to such Lender
or such L/C Issuer, as the case may be, such additional amount or amounts as
will compensate such Lender or such L/C Issuer, as the case may be, for such
additional costs incurred or reduction suffered.

-55-



--------------------------------------------------------------------------------



 



     (b) Capital Requirements. If any Lender or any L/C Issuer determines that
any Change in Law affecting such Lender or such L/C Issuer or any Lending Office
of such Lender or such Lender’s or such L/C Issuer’s holding company, if any,
regarding capital requirements has or would have the effect of reducing the rate
of return on such Lender’s or such L/C Issuer’s capital or on the capital of
such Lender’s or such L/C Issuer’s holding company, if any, as a consequence of
this Agreement, the Commitments of such Lender or the Loans made by, or
participations in Letters of Credit held by, such Lender, or the Letters of
Credit issued by such L/C Issuer, to a level below that which such Lender or
such L/C Issuer or such Lender’s or such L/C Issuer’s holding company could have
achieved but for such Change in Law (taking into consideration such Lender’s or
such L/C Issuer’s policies and the policies of such Lender’s or such L/C
Issuer’s holding company with respect to capital adequacy), then from time to
time the Borrower will pay to such Lender or such L/C Issuer, as the case may
be, such additional amount or amounts as will compensate such Lender or such L/C
Issuer or such Lender’s or such L/C Issuer’s holding company for any such
reduction suffered.
     (c) Certificates for Reimbursement. A certificate of a Lender or an L/C
Issuer setting forth the amount or amounts necessary to compensate such Lender
or such L/C Issuer or its holding company, as the case may be, as specified in
subsection (a) or (b) of this Section and delivered to the Borrower shall be
conclusive absent manifest error. The Borrower shall pay such Lender or such L/C
Issuer, as the case may be, the amount shown as due on any such certificate
within 10 days after receipt thereof.
     (d) Delay in Requests. Failure or delay on the part of any Lender or any
L/C Issuer to demand compensation pursuant to the foregoing provisions of this
Section shall not constitute a waiver of such Lender’s or such L/C Issuer’s
right to demand such compensation, provided that the Borrower shall not be
required to compensate a Lender or an L/C Issuer pursuant to the foregoing
provisions of this Section for any increased costs incurred or reductions
suffered more than nine months prior to the date that such Lender or such L/C
Issuer, as the case may be, notifies the Borrower of the Change in Law giving
rise to such increased costs or reductions and of such Lender’s or such L/C
Issuer’s intention to claim compensation therefor (except that, if the Change in
Law giving rise to such increased costs or reductions is retroactive, then the
nine-month period referred to above shall be extended to include the period of
retroactive effect thereof).
     (e) Reserves on Eurodollar Rate Loans. The Borrower shall pay to each
Lender, as long as such Lender shall be required to maintain reserves with
respect to liabilities or assets consisting of or including Eurocurrency funds
or deposits (currently known as “Eurocurrency liabilities”), additional interest
on the unpaid principal amount of each Eurodollar Rate Loan equal to the actual
costs of such reserves allocated to such Loan by such Lender (as determined by
such Lender in good faith, which determination shall be conclusive), which shall
be due and payable on each date on which interest is payable on such Loan,
provided the Borrower shall have received at least 10 days’ prior notice (with a
copy to the Administrative Agent) of such additional interest from such Lender.
If a Lender fails to give notice 10 days prior to the relevant Interest Payment
Date, such additional interest shall be due and payable 10 days from receipt of
such notice.

-56-



--------------------------------------------------------------------------------



 



     3.05 Compensation for Losses. Upon demand of any Lender (with a copy to the
Administrative Agent) from time to time, the Borrower shall promptly compensate
such Lender for and hold such Lender harmless from any loss, cost or expense
incurred by it as a result of:
     (a) any continuation, conversion, payment or prepayment of any Loan other
than a Base Rate Loan on a day other than the last day of the Interest Period
for such Loan (whether voluntary, mandatory, automatic, by reason of
acceleration, or otherwise);
     (b) any failure by the Borrower (for a reason other than the failure of
such Lender to make a Loan) to prepay, borrow, continue or convert any Loan
other than a Base Rate Loan on the date or in the amount notified by the
Borrower; or
     (c) any assignment of a Eurodollar Rate Loan on a day other than the last
day of the Interest Period therefor as a result of a request by the Borrower
pursuant to Section 10.13;
including any loss or expense (but not including loss of anticipated profits)
and any loss or expense arising from the liquidation or reemployment of funds
obtained by it to maintain such Loan or from fees payable to terminate the
deposits from which such funds were obtained. The Borrower shall also pay any
customary administrative fees charged by such Lender in connection with the
foregoing.
For purposes of calculating amounts payable by the Borrower to the Lenders under
this Section 3.05, each Lender shall be deemed to have funded each Eurodollar
Rate Loan made by it at the Eurodollar Rate for such Loan by a matching deposit
or other borrowing in the London interbank eurodollar market for a comparable
amount and for a comparable period, whether or not such Eurodollar Rate Loan was
in fact so funded.
     3.06 Mitigation Obligations; Replacement of Lenders. (a) Designation of a
Different Lending Office. If any Lender requests compensation under
Section 3.04, or the Borrower is required to pay any additional amount to any
Lender, any L/C Issuer, or any Governmental Authority for the account of any
Lender or any L/C Issuer pursuant to Section 3.01, or if any Lender gives a
notice pursuant to Section 3.02, then such Lender or such L/C Issuer shall, as
applicable, use reasonable efforts to designate a different Lending Office for
funding or booking its Loans hereunder or to assign its rights and obligations
hereunder to another of its offices, branches or affiliates, if, in the judgment
of such Lender or such L/C Issuer, such designation or assignment (i) would
eliminate or reduce amounts payable pursuant to Sections 3.01 or 3.04, as the
case may be, in the future, or eliminate the need for the notice pursuant to
Section 3.02, as applicable, and (ii) in each case, would not subject such
Lender or such L/C Issuer, as the case may be, to any unreimbursed cost or
expense and would not otherwise be disadvantageous to such Lender or such L/C
Issuer, as the case may be. The Borrower hereby agrees to pay all reasonable
costs and expenses incurred by any Lender or any L/C Issuer in connection with
any such designation or assignment.
     (b) Replacement of Lenders. If any Lender requests compensation under
Section 3.04, or if the Borrower is required to pay any additional amount to any
Lender or any Governmental Authority for the account of any Lender pursuant to
Section 3.01, the Borrower may replace such Lender in accordance with
Section 10.13.

-57-



--------------------------------------------------------------------------------



 



     3.07 Survival. All of the Borrower’s obligations under this Article III
shall survive termination of the Aggregate Commitments, repayment of all other
Obligations hereunder, and resignation of the Administrative Agent.
ARTICLE IV
CONDITIONS PRECEDENT TO CREDIT EXTENSIONS
     4.01 Conditions of Initial Credit Extension. The obligation of each L/C
Issuer and each Lender to make its initial Credit Extension hereunder is subject
to satisfaction of the following conditions precedent:
     (a) The Administrative Agent’s receipt of the following, each of which
shall be originals or telecopies (followed promptly by originals) unless
otherwise specified, each properly executed by a Responsible Officer of the
signing Loan Party or the General Partner acting on behalf of such Loan Party,
each dated the Closing Date (or, in the case of certificates of governmental
officials, a recent date before the Closing Date) and each in form and substance
satisfactory to the Administrative Agent and each of the Lenders:
     (i) executed counterparts of this Agreement and the Subsidiary Guaranty,
sufficient in number for distribution to the Administrative Agent, each Lender
and the Borrower;
     (ii) a Note executed by the Borrower in favor of each Lender requesting a
Note;
     (iii) a pledge and security agreement (together with each other pledge and
security agreement and pledge and security agreement supplement delivered
pursuant to Section 6.12, in each case as amended, the “Security Agreement”),
duly executed by the Borrower and each Subsidiary Guarantor, together with:
     (A) certificates, if any, representing the Pledged Equity referred to
therein accompanied by undated stock powers executed in blank or registered in
the name of such nominee or nominees as the Administrative Agent shall specify
and instruments, if any, evidencing any Indebtedness pledged by the Loan Parties
pursuant to the Security Agreement indorsed in blank,
     (B) proper Financing Statements in form appropriate for filing under the
Uniform Commercial Code of all jurisdictions that the Administrative Agent may
deem necessary or desirable in order to perfect the Liens created under the
Security Agreement, covering the Collateral described in the Security Agreement,
     (C) completed requests for information, dated on or before the date of the
initial Credit Extension, listing all effective financing statements filed in
the jurisdictions referred to in clause (B) above that name the Borrower or any
Subsidiary as debtor, together with copies of such other financing statements,
     (D) evidence of the completion of all other actions, recordings and filings
of or with respect to the Security Agreement that the Administrative Agent

-58-



--------------------------------------------------------------------------------



 



may deem necessary or reasonably desirable in order to perfect the Liens created
thereby,
     (E) the account control agreements referred to in the Security Agreement
and duly executed by the appropriate parties,
     (F) the Tesoro Consent, duly executed by each party thereto, and
     (G) evidence that all other action that the Administrative Agent may deem
necessary or desirable in order to perfect the Liens created under the Security
Agreement has been taken (including receipt of duly executed payoff letters,
UCC-3 termination statements and landlords’ and bailees’ waiver and consent
agreements);
     (iv) subject to the provisions of the Post Closing Agreement, deeds of
trust, trust deeds, deeds to secure debt, mortgages, leasehold mortgages and
leasehold deeds of trust, covering the fee and recorded leasehold estates and
recorded easement interests owned by the Borrower or any of its Subsidiaries in
the land on which the Initial Terminals, the High Plains Trunkline, and the Utah
Pipelines are located, (together with the Assignments of Leases and Rents
referred to therein and each other mortgage delivered pursuant to Section 6.12,
in each case as amended, the “Mortgages”), duly executed by the appropriate Loan
Party, together with:
     (A) evidence that counterparts of the Mortgages have been duly executed,
acknowledged and delivered and are in form suitable for filing or recording in
all filing or recording offices that the Administrative Agent may deem necessary
or reasonably desirable in order to create a valid first and subsisting Lien on
the property described therein in favor of the Administrative Agent for the
benefit of the Secured Parties and that all filing, documentary, stamp,
intangible and recording taxes and fees have been paid (or arrangements therefor
satisfactory to the Administrative Agent have been made),
     (B) with respect to the Initial Terminals, fully paid American Land Title
Association Lender’s Extended Coverage title insurance policies (the “Mortgage
Policies”), with endorsements and in amounts acceptable to the Administrative
Agent, issued, coinsured and reinsured by title insurers acceptable to the
Administrative Agent, insuring the Mortgages to be valid first and subsisting
Liens on the property described therein, free and clear of all defects
(including, but not limited to, mechanics’ and materialmen’s Liens) and
encumbrances, excepting only Permitted Encumbrances and other Liens permitted
under the Loan Documents, and providing for such other affirmative insurance
(including endorsements for future advances under the Loan Documents, for
mechanics’ and materialmen’s Liens and for zoning of the applicable property to
the extent available in the jurisdiction in which such property is located) and
such coinsurance and direct access reinsurance as the Administrative Agent may
deem necessary or desirable,

-59-



--------------------------------------------------------------------------------



 



     (C) estoppel and consent agreements executed by each of the lessors of the
leased real properties listed on Schedule 4.01(a)(iv), and, if applicable, any
such lessor’s mortgagee, along with (1) a memorandum of lease in recordable form
with respect to such leasehold interest, executed and acknowledged by the owner
of the affected real property, as lessor, or (2) evidence that the applicable
lease with respect to such leasehold interest or a memorandum thereof has been
recorded in all places necessary or desirable, in the Administrative Agent’s
reasonable judgment, to give constructive notice to third-party purchasers of
such leasehold interest, or (3) if such leasehold interest was acquired or
subleased from the holder of a recorded leasehold interest, the applicable
assignment or sublease document, executed and acknowledged by such holder, in
each case in form sufficient to give such constructive notice upon recordation
and otherwise in form satisfactory to the Administrative Agent,
     (D) evidence of the insurance required by the terms of the Mortgages, and
     (E) evidence that all other action that the Administrative Agent may deem
necessary or desirable in order to create valid first and subsisting Liens on
the property described in the Mortgages has been taken;
     (v) the Post Closing Agreement duly executed by each of the parties
thereto;
     (vi) such certificates of resolutions or other action, incumbency
certificates and/or other certificates of Responsible Officers of each Loan
Party or the General Partner acting on behalf of each Loan Party as the
Administrative Agent may require evidencing the identity, authority and capacity
of each Responsible Officer thereof authorized to act as a Responsible Officer
in connection with this Agreement and the other Loan Documents to which such
Loan Party is a party or is to be a party;
     (vii) such documents and certifications as the Administrative Agent may
reasonably require to evidence that each Loan Party is duly organized or formed,
and that the Borrower and each Subsidiary Guarantor is validly existing, in good
standing and qualified to engage in business in each jurisdiction where its
ownership, lease or operation of properties or the conduct of its business
requires such qualification, except to the extent that failure to do so could
not reasonably be expected to have a Material Adverse Effect;
     (viii) a favorable opinion of McGuireWoods LLP, counsel to the Loan
Parties, addressed to the Administrative Agent and each Lender, as to the
matters concerning the Loan Parties and the Loan Documents as the Required
Lenders may reasonably request;
     (ix) a favorable opinion of local counsel to the Loan Parties in each of
Alaska, California, Idaho, Montana, North Dakota, Utah and Washington addressed
to the Administrative Agent and each Lender, as to the matters concerning the
Loan Parties and the Loan Documents as the Required Lenders may reasonably
request;

-60-



--------------------------------------------------------------------------------



 



     (x) a certificate of a Responsible Officer of the General Partner on behalf
of all Loan Parties either (A) attaching copies of all consents, licenses and
approvals required in connection with the consummation by such Loan Party or
Loan Parties of the Transaction and the execution, delivery and performance by
such Loan Party or Loan Parties and the validity against such Loan Party or Loan
Parties of the Loan Documents to which it is a party, and such consents,
licenses and approvals shall be in full force and effect, or (B) stating that no
such consents, licenses or approvals are so required;
     (xi) a certificate signed by a Responsible Officer of the Borrower
certifying (A) that the conditions specified in Sections 4.02(a) and (b) have
been satisfied and (B) that there has been no event or circumstance since the
date of the Audited Financial Statements that has had or could be reasonably
expected to have, either individually or in the aggregate, a Material Adverse
Effect;
     (xii) a business plan and budget of the Borrower and its Subsidiaries on a
consolidated basis, including forecasts prepared by management of the Borrower,
of consolidated balance sheets and statements of income or operations and cash
flows of the Borrower and its Subsidiaries on a monthly basis for the first year
following the Closing Date;
     (xiii) a certificate attesting to the Solvency of the Loan Parties on a
consolidated basis before and after giving effect to the execution and delivery
of the Loan Documents, any Credit Extension to be made on the Closing Date and
the consummation of the Transaction, from the chief financial officer of the
Borrower;
     (xiv) all existing Phase I environmental assessments and other audits,
assessments, or reports relating to environmental conditions or compliance with
Environmental Laws which have been previously conducted or other reports, in
each case to the extent in the possession of the Borrower or to the extent
existing and otherwise obtainable by the Borrower, as the Administrative Agent
may reasonably require and the Administrative Agent shall be satisfied in its
reasonable discretion with the condition of the properties of the Borrower and
its Subsidiaries with respect to the Borrower’s and its Subsidiaries’ (or their
respective predecessors’) compliance with Environmental Laws; and
     (xv) evidence that all insurance required to be maintained pursuant to the
Loan Documents has been obtained and is in effect, together with the
certificates of insurance, naming the Administrative Agent, on behalf of the
Lenders, as an additional insured or loss payee, as the case may be, under all
insurance policies maintained with respect to the assets and properties of the
Loan Parties that constitutes Collateral.
     (b) (i) All fees required to be paid to the Administrative Agent and the
Arranger on or before the Closing Date shall have been paid and (ii) all fees
required to be paid to the Lenders on or before the Closing Date shall have been
paid.
     (c) Unless waived by the Administrative Agent, the Borrower shall have paid
all fees, charges and disbursements of counsel to the Administrative Agent
(directly to such counsel if

-61-



--------------------------------------------------------------------------------



 



requested by the Administrative Agent) to the extent invoiced prior to or on the
Closing Date, plus such additional amounts of such fees, charges and
disbursements as shall constitute its reasonable estimate of such fees, charges
and disbursements incurred or to be incurred by it through the closing
proceedings (provided that such estimate shall not thereafter preclude a final
settling of accounts between the Borrower and the Administrative Agent).
     (d) The Loan Parties shall have provided true, correct, and complete copies
of all Material Contracts to the Administrative Agent and the Lenders to the
extent not previously provided (and the Administrative Agent and the Lenders
agree that any Material Contracts filed with the SEC in connection with the
Transaction shall be deemed delivered), and the Administrative Agent and the
Lenders shall be satisfied in their reasonable discretion with their review
thereof. None of the material terms or conditions to closing of any party set
forth in the Material Contracts shall have been amended, modified or
supplemented without the prior written consent of the Administrative Agent, and
all conditions stated therein shall have been satisfied or, with the prior
written consent of the Administrative Agent, waived.
     (e) The Transaction shall have been completed in accordance with the terms
of the Transfer Documents and applicable Law.
Without limiting the generality of the provisions of Section 9.03(e), for
purposes of determining compliance with the conditions specified in this
Section 4.01, each Lender that has signed this Agreement shall be deemed to have
consented to, approved or accepted or to be satisfied with, each document or
other matter required thereunder to be consented to or approved by or acceptable
or satisfactory to a Lender unless the Administrative Agent shall have received
notice from such Lender prior to the proposed Closing Date specifying its
objection thereto.
     4.02 Conditions to all Credit Extensions. The obligation of each Lender and
each L/C Issuer to honor any Request for Credit Extension (other than a
Revolving Credit Loan Notice requesting only a conversion of Revolving Credit
Loans to the other Type, or a continuation of Eurodollar Rate Loans) is subject
to the following conditions precedent:
     (a) The representations and warranties of the Borrower and each other Loan
Party contained in Article V or any other Loan Document, or which are contained
in any document furnished at any time under or in connection herewith or
therewith, shall be true and correct in all material respects (except for such
representations and warranties that have a materiality or Material Adverse
Effect qualification, which shall be true and correct in all respects) on and as
of the date of such Credit Extension, except to the extent that such
representations and warranties specifically refer to an earlier date, in which
case they shall be true and correct in all material respects (except for such
representations and warranties that have a materiality or Material Adverse
Effect qualification, which shall be true and correct in all respects) as of
such earlier date, and except that for purposes of this Section 4.02, the
representations and warranties contained in Sections 5.05(a) and (b) shall be
deemed to refer to the most recent statements furnished pursuant to
Sections 6.01(a) and (b), respectively.
     (b) No Default shall exist, or would result from such proposed Credit
Extension or from the application of the proceeds thereof.

-62-



--------------------------------------------------------------------------------



 



     (c) The Administrative Agent and, if applicable, the applicable L/C Issuer
shall have received a Request for Credit Extension in accordance with the
requirements hereof.
Each Request for Credit Extension (other than a Revolving Credit Loan Notice
requesting only a conversion of Revolving Credit Loans to the other Type or a
continuation of Eurodollar Rate Loans) submitted by the Borrower shall be deemed
to be a representation and warranty that the conditions specified in
Sections 4.02(a) and (b) have been satisfied on and as of the date of the
applicable Credit Extension.
ARTICLE V
REPRESENTATIONS AND WARRANTIES
The Borrower represents and warrants to the Administrative Agent and the Lenders
that:
     5.01 Existence, Qualification and Power. Each Loan Party and each of its
Subsidiaries (a) is duly organized or formed, validly existing and, as
applicable, in good standing under the Laws of the jurisdiction of its
incorporation or organization, (b) has all requisite power and authority and all
requisite governmental licenses, authorizations, consents and approvals (i) to
own or lease its assets and carry on its business and (ii) to execute, deliver
and perform its obligations under the Loan Documents and Transfer Documents to
which it is a party and consummate the Transaction, and (c) is duly qualified
and is licensed and, as applicable, in good standing under the Laws of each
jurisdiction where its ownership, lease or operation of properties or the
conduct of its business requires such qualification or license; except in each
case referred to in clause (b)(i) or (c), to the extent that failure to do so
could not reasonably be expected to have a Material Adverse Effect.
     5.02 Authorization; No Contravention. The execution, delivery and
performance by each Loan Party of each Loan Document and Transfer Document to
which such Person is or is to be a party have been duly authorized by all
necessary corporate or other organizational action, and do not and will not
(a) violate any of such Person’s Organization Documents; (b) result in the
creation of any Lien not permitted by the Loan Documents or violate (i) any
material Contractual Obligation to which such Person is a party or by which it
or any of its properties is bound or (ii) any order, injunction, writ or decree
of any Governmental Authority or any arbitral award to which such Person or its
property is subject; or (c) violate any Law.
     5.03 Governmental Authorization; Other Consents. No approval, consent,
exemption, authorization, or other action by, or notice to, or filing with, any
Governmental Authority or any other Person is necessary or required in
connection with (a) the execution, delivery or performance by, or enforcement
against, any Loan Party of this Agreement or any other Loan Document or Transfer
Document or for the consummation of the Transaction, (b) the grant by any Loan
Party of the Liens granted by it pursuant to the Collateral Documents, (c) the
perfection or maintenance of the Liens created under the Collateral Documents
(including the first priority nature thereof, subject to Liens permitted under
Section 7.01 and Permitted Encumbrances) or (d) the exercise by the
Administrative Agent or any Lender of its rights under the Loan Documents or the
remedies in respect of the Collateral pursuant to the Collateral Documents,
except (i) for the authorizations, approvals, actions, notices and filings which
have been duly obtained, taken, given or made and are in full force and effect
and (ii) to the extent that

-63-



--------------------------------------------------------------------------------



 



the failure of any approval, consent, exemption, authorization, or other action
by, or notice to, or filing with, any Governmental Authority or any other Person
to have been duly obtained, taken, given, or made or to be in full force and
effect, individually or in the aggregate, could not reasonably be expected to
have a Material Adverse Effect.
     5.04 Binding Effect. This Agreement has been, and each other Loan Document,
when delivered hereunder, will have been, duly executed and delivered by each
Loan Party that is party thereto. This Agreement constitutes, and each other
Loan Document when so delivered will constitute, a legal, valid and binding
obligation of such Loan Party, enforceable against each Loan Party that is party
thereto in accordance with its terms, except as may be limited by any applicable
bankruptcy, insolvency, reorganization, moratorium, or similar laws affecting
creditors’ rights generally or by general principles of equity.
     5.05 Financial Statements; No Material Adverse Effect. (a) The Audited
Financial Statements (i) were prepared in accordance with GAAP consistently
applied throughout the period covered thereby, except as otherwise expressly
noted therein; (ii) fairly present the financial condition of the Borrower and
its Subsidiaries as of the date thereof and their results of operations for the
period covered thereby in accordance with GAAP consistently applied throughout
the period covered thereby, except as otherwise expressly noted therein; and
(iii) show all material indebtedness and other liabilities, direct or
contingent, of the predecessor business of the Borrower and its Subsidiaries as
of the date thereof, including liabilities for taxes, material commitments and
Indebtedness that would be required to be disclosed in consolidated financial
statements of the Borrower or the footnotes thereto prepared in accordance with
GAAP.
     (b) The unaudited pro forma combined balance sheet of Borrower’s
Predecessor and its Subsidiaries for the three fiscal quarter period ending
September 30, 2010 and the related pro forma combined statements of income or
operations, partners’ capital, retained earning and cash flows for the three
fiscal quarter period ended on that date (i) were prepared in accordance with
GAAP consistently applied throughout the period covered thereby, except as
otherwise expressly noted therein, and (ii) fairly present the financial
condition of the Borrower and its Subsidiaries as of the date thereof and their
results of operations for the period covered thereby, subject to the absence of
footnotes and to normal year-end audit adjustments.
     (c) Since the date of the Audited Financial Statements, there has been no
event or circumstance, either individually or in the aggregate, that has had or
could reasonably be expected to have a Material Adverse Effect.
     (d) The consolidated forecasted balance sheet, statements of income and
cash flows of the Borrower and its Subsidiaries delivered pursuant to
Section 4.01 or Section 6.01(c) were prepared in good faith on the basis of the
assumptions stated therein, which assumptions were fair in light of the
conditions existing at the time of delivery of such forecasts, and represented,
at the time of delivery, the Borrower’s best estimate of its future financial
condition and performance.
     5.06 Litigation. There are no actions, suits, proceedings, claims or
disputes pending or, to the knowledge of the Borrower, threatened, at law, in
equity, or in arbitration or before any Governmental Authority (including,
without limitation, FERC or any equivalent state regulatory

-64-



--------------------------------------------------------------------------------



 



authority), by or against the Borrower or any of its Subsidiaries or against any
of their properties or revenues that (a) purport to affect or pertain to this
Agreement, any other Loan Document, any Transfer Document or the consummation of
the Transaction, or (b) except as specifically disclosed in Schedule 5.06 (the
“Disclosed Litigation”), either individually or in the aggregate, if determined
adversely, could reasonably be expected to have a Material Adverse Effect, and
there has been no materially adverse change in the status, or financial effect
on any Loan Party or any Subsidiary thereof, of the matters described in
Schedule 5.06.
     5.07 No Default. Neither any Loan Party nor any Subsidiary thereof is in
default under any Contractual Obligation that could, either individually or in
the aggregate, reasonably be expected to have a Material Adverse Effect. No
Default has occurred and is continuing or would result from the consummation of
the transactions contemplated by this Agreement or any other Loan Document.
     5.08 Title; Etc. (a) The Borrower and each of its Subsidiaries has
indefeasible title in fee simple to, or valid leasehold or easement interests
in, all of their respective real property, and good title to all of their
respective personal property, including, without limitation, the real and
personal property described in each of the Mortgages, as is necessary to operate
the Business except for defects that, individually or in the aggregate, (i) do
not materially interfere with the ordinary conduct of Business and (ii) do not
have a Material Adverse Effect. None of such property is subject to any Lien,
except for Liens permitted by Section 7.01.
     (b) The Pipeline Systems are covered by recorded fee deeds, rights of way,
easements, leases, servitudes, permits, licenses, or other instruments
(collectively, “Pipeline Rights”) in favor of the Borrower or its Subsidiaries,
except where the failure of the Pipeline Systems to be so covered, individually
or in the aggregate, (i) does not materially interfere with the ordinary conduct
of Business and (ii) do not have a Material Adverse Effect. The Pipeline Rights
establish a contiguous and continuous right of way for the Pipeline Systems and
grant the Borrower or its Subsidiaries the right to construct, operate, and
maintain the Pipeline Systems in, over, under, or across the land covered
thereby in the same way that a prudent owner and operator would inspect,
operate, repair, and maintain similar assets and in the same way as the Borrower
or its Subsidiaries have inspected, operated, repaired, and maintained the
Pipeline Systems as reflected in the Audited Financial Statements; provided,
however, (A) some of the Pipeline Rights granted to the Borrower or its
Subsidiaries by private parties and Governmental Authorities are revocable at
the right of the applicable grantor or its successors-in-interest, (B) some of
the rights of way may cross properties that are subject to Liens, covenants,
conditions, and restrictions in favor of third parties that have not been
subordinated to the Pipeline Rights; and (C) some rights of way are subject to
certain defects, limitations and restrictions; provided, further, that none of
the limitations, defects, and restrictions described in clauses (A), (B) and
(C) above, individually or in the aggregate, (x) materially interfere with the
ordinary conduct of Business or (y) have a Material Adverse Effect.
     (c) The Terminals are covered by fee deeds, real property leases, or other
instruments (collectively “Terminal Deeds”) in favor of the Borrower or its
Subsidiaries. The Terminal Deeds grant the Borrower or its Subsidiaries the
right to construct, operate, and maintain the Terminals in, over, under, and
across the land covered thereby in the same way that a prudent owner and
operator would inspect, operate, repair, and maintain similar assets and in the
same

-65-



--------------------------------------------------------------------------------



 



way as the Borrower or its Subsidiaries have inspected, operated, repaired, and
maintained the Terminals as reflected in the Audited Financial Statements,
subject to Permitted Encumbrances.
     (d) There has been no and there is not presently any occurrence of any
(i) breach or event of default on the part of the Borrower or any of its
Subsidiaries with respect to any Pipeline Right or Terminal Deed, (ii) to the
knowledge of the Borrower or any of its Subsidiaries, breach or event of default
on the part of any other party to any Pipeline Right or Terminal Deed, and
(iii) event that, with the giving of notice or lapse of time or both, would
constitute such breach or event of default on the part of the Borrower or any of
its Subsidiaries with respect to any Pipeline Right or Terminal Deed or, to the
knowledge of the Borrower or any of its Subsidiaries, on the part of any other
party thereto, in each case, to the extent any such breach or default,
individually or in the aggregate, (A) materially interferes with the ordinary
conduct of Business or (B) has a Material Adverse Effect. The Pipeline Rights
and Terminal Deeds (to the extent applicable) are in full force and effect in
all material respects and are valid and enforceable against the parties thereto
in accordance with their terms (subject to the effect of any applicable
bankruptcy, reorganization, insolvency, moratorium, fraudulent transfer,
fraudulent conveyance or similar laws effecting creditors’ rights generally and
subject, as to enforceability to the effect of general principles of equity) and
all rental and other payments due thereunder by the Borrower, its Subsidiaries,
and their predecessors in interest have been duly paid in accordance with the
terms of the Pipeline Rights and Terminal Deeds, except to the extent that a
failure to do so, individually or in the aggregate, (x) does not materially
interfere with the ordinary conduct of Business and (y) does not have a Material
Adverse Effect.
     (e) The Pipeline Systems are located within the confines of the land
covered by the Pipeline Rights and do not encroach upon any adjoining property,
except where the failure of any portion of any of the Pipeline Systems to be so
located, individually or in the aggregate, (i) does not materially interfere
with the ordinary conduct of Business and (ii) does not have a Material Adverse
Effect. The Terminals are located within the boundaries of the property affected
by the Terminal Deeds and do not encroach upon any adjoining property, except
where the failure of the Terminal Deeds to be so located, individually or in the
aggregate, (i) does not materially interfere with the ordinary conduct of
Business and (ii) does not have a Material Adverse Effect. The buildings and
improvements owned or leased by the Borrower and its Subsidiaries, and the
operation and maintenance thereof, do not (i) contravene any applicable zoning
or building law or ordinance or other administrative regulation or (ii) violate
any applicable restrictive covenant or any applicable Law, the contravention or
violation of which would materially affect the use of such buildings and
improvements.
     (f) Neither the Borrower nor any of its Subsidiaries has received any
written notice that any eminent domain proceeding or taking has been commenced
with respect to all or any portion of the Pipeline Systems or the Terminals,
and, to the knowledge of the Borrower and its Subsidiaries, no such proceeding
or taking is contemplated except for that which, individually or in the
aggregate, could not reasonably be expected to have a Material Adverse Effect.
     (g) No portion of the Pipeline Systems or the Terminals has, since the
Closing Date, suffered any material damage by fire or other casualty loss that
has not heretofore been repaired and restored. No portion of the Terminals is
located in a special flood hazard area as designated

-66-



--------------------------------------------------------------------------------



 



by any Governmental Authority, except to the extent flood insurance is in force
with respect to such portion.
     5.09 Environmental Compliance; Permits. (a) The Loan Parties and their
respective Subsidiaries conduct in the ordinary course of business a review of
the effect of existing and proposed Environmental Laws and known or suspected
Environmental Liabilities on their respective businesses, operations and
properties, and as a result thereof the Borrower has reasonably concluded that,
except as specifically disclosed in Schedule 5.09, such Environmental
Liabilities could not, individually or in the aggregate, reasonably be expected
to have a Material Adverse Effect. Prior to contributing the applicable
Contributed Assets, the Contributing Affiliates conducted in the ordinary course
of business a review of the effect of existing and proposed Environmental Laws
and known or suspected Environmental Liabilities on their respective businesses,
operations and properties, and as a result thereof the Borrower has concluded
that, except as specifically disclosed in Schedule 5.09, such Environmental Laws
and Environmental Liabilities could not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect.
     (b) Except for matters that, individually or in the aggregate, could not
reasonably be expected to have a Material Adverse Effect, (i) the Loan Parties
and their Subsidiaries are and have been in compliance with all applicable
Environmental Laws and are not subject to any pending or threatened claim or
proceeding relating to Environmental Laws or Hazardous Materials, and (ii) prior
to contributing the applicable Contributed Assets and with respect to the
Contributed Assets only, the Contributing Affiliates were in compliance with all
applicable Environmental Laws and were not subject to any pending or threatened
claim or proceeding relating to Environmental Laws or Hazardous Materials.
     (c) Except for matters that, individually or in the aggregate, could not
reasonably be expected to have a Material Adverse Effect, none of the properties
currently owned or operated by any Loan Party or any of its Subsidiaries is
listed or proposed for listing on the NPL or on the CERCLIS or any analogous
foreign, state or local list.
     (d) Except for matters that, individually or in the aggregate, could not
reasonably be expected to have a Material Adverse Effect: (i) neither any Loan
Party nor any of its Subsidiaries is undertaking, and has not completed, either
individually or together with other potentially responsible parties, any
investigation or assessment or remedial or response action relating to any
actual, threatened, or suspected release, discharge or disposal of Hazardous
Materials at any site, location or operation, either voluntarily or pursuant to
the order of any Governmental Authority or the requirements of any Environmental
Law; and all Hazardous Materials generated, used, treated, handled or stored at,
or transported to or from, any property currently or formerly owned or operated
by any Loan Party or any of its Subsidiaries have been disposed of in a manner
not reasonably expected to result in any Environmental Liability to any Loan
Party or any of its Subsidiaries; and (ii) prior to contributing the applicable
Contributed Assets, and with respect to the Contributed Assets only, neither any
Contributing Affiliate nor any of its Subsidiaries had undertaken, and had not
completed, either individually or together with other potentially responsible
parties, any investigation or assessment or remedial or response action relating
to any actual, threatened, or suspected release, discharge or disposal of
Hazardous Materials at any site, location or operation, either voluntarily or
pursuant to the order of any Governmental Authority

-67-



--------------------------------------------------------------------------------



 



or the requirements of any Environmental Law; and all Hazardous Materials
generated, used, treated, handled or stored at, or transported to or from, any
property owned or operated at or prior to the time of the contribution of the
applicable Contributed Assets by any Contributing Affiliate or any of its
Subsidiaries were disposed of in a manner not reasonably expected to result in
any Environmental Liability to any Contributing Affiliate or any of its
Subsidiaries.
     (e) Except for matters that, individually or in the aggregate, could not
reasonably be expected to have a Material Adverse Effect, (i) the Borrower and
each of its Subsidiaries (A) have obtained all Environmental Permits necessary
for the ownership and operation of its real properties and the conduct of its
Business, which are in full force and effect; (B) have been and are in
compliance with all terms and conditions of such Environmental Permits; and
(C) have not received written notice of any violation or alleged violation of
any Environmental Permit, and (ii) prior to contributing the applicable
Contributed Assets, each of the Contributing Affiliates (A) had obtained all
Environmental Permits necessary for the ownership and operation of the
Contributed Assets, which were in full force and effect at such time; (B) were
in compliance with all terms and conditions of such Environmental Permits; and
(C) had not received written notice of any violation or alleged violation of any
Environmental Permit.
     5.10 Insurance. The properties of the Borrower and its Subsidiaries are
insured with insurance companies not Affiliates of the Borrower, in such amounts
(after giving effect to any self-insurance compatible with the following
standards), with such deductibles and covering such risks as are customarily
carried by companies engaged in similar businesses and owning similar properties
in localities where the Borrower or the applicable Subsidiary operates.
     5.11 Taxes. The Borrower and its Subsidiaries have filed all Federal, state
and other material tax returns and reports required to be filed, and have paid
all Federal, state and other material taxes, assessments, fees and other
governmental charges levied or imposed upon them or their properties, income or
assets otherwise due and payable, except (a) those which are being contested in
good faith by appropriate proceedings diligently conducted and for which
adequate reserves have been provided in accordance with GAAP and (b) to the
extent that the failure to do so could not reasonably be expected to have a
Material Adverse Effect. There is no proposed tax assessment against the
Borrower or any Subsidiary that would, individually or in the aggregate, if
made, have a Material Adverse Effect. Neither any Loan Party nor any Subsidiary
thereof is party to any tax sharing agreement except as set forth on
Schedule 5.11.
     5.12 ERISA Compliance. (a) Each Plan is in compliance in all material
respects with the applicable provisions of ERISA, the Code and other Federal or
state laws. Each Plan that is intended to be a qualified plan under Section
401(a) of the Code has received a favorable determination letter from the
Internal Revenue Service to the effect that the form of such Plan is qualified
under Section 401(a) of the Code and the trust related thereto has been
determined by the Internal Revenue Service to be exempt from Federal income tax
under Section 501(a) of the Code, or an application for such a letter is
currently being processed by the Internal Revenue Service. To the best knowledge
of the Borrower, nothing has occurred that would prevent or cause the loss of
such tax-qualified status.
     (b) There are no pending or, to the best knowledge of the Borrower,
threatened claims, actions or lawsuits, or action by any Governmental Authority,
with respect to any Plan

-68-



--------------------------------------------------------------------------------



 



that could reasonably be expected to have a Material Adverse Effect. There has
been no prohibited transaction or violation of the fiduciary responsibility
rules with respect to any Plan that has resulted or could reasonably be expected
to result in a Material Adverse Effect.
     (c) (i) No ERISA Event has occurred, and neither the Borrower nor any ERISA
Affiliate is aware of any fact, event or circumstance that could reasonably be
expected to constitute or result in an ERISA Event with respect to any Pension
Plan; (ii) the Borrower and each ERISA Affiliate has met all applicable
requirements under the Pension Funding Rules in respect of each Pension Plan,
and no waiver of the minimum funding standards under the Pension Funding Rules
has been applied for or obtained; (iii) as of the most recent valuation date for
any Pension Plan, the funding target attainment percentage (as defined in
Section 430(d)(2) of the Code) is 60% or higher and neither the Borrower nor any
ERISA Affiliate knows of any facts or circumstances that could reasonably be
expected to cause the funding target attainment percentage for any such plan to
drop below 60% as of the most recent valuation date; (iv) neither the Borrower
nor any ERISA Affiliate has incurred any liability to the PBGC other than for
the payment of premiums, and there are no premium payments which have become due
that are unpaid; (v) neither the Borrower nor any ERISA Affiliate has engaged in
a transaction that could be subject to Section 4069 or Section 4212(c) of ERISA;
and (vi) no Pension Plan has been terminated by the plan administrator thereof
nor by the PBGC, and no event or circumstance has occurred or exists that could
reasonably be expected to cause the PBGC to institute proceedings under Title IV
of ERISA to terminate any Pension Plan.
     5.13 Subsidiaries; Equity Interests; Loan Parties. As of the Closing Date,
no Loan Party has any Subsidiaries other than those specifically disclosed in
Part (a) of Schedule 5.13, and all of the outstanding Equity Interests in such
Subsidiaries have been validly issued, are fully paid and non-assessable and are
owned by a Loan Party in the amounts specified on Part (a) of Schedule 5.13 free
and clear of all Liens except those created under the Collateral Documents. As
of the Closing Date, no Loan Party has any equity investments in any other
corporation or entity other than those specifically disclosed in Part (b) of
Schedule 5.13. Set forth on Part (c) of Schedule 5.13 is a complete and accurate
list of all Loan Parties, showing as of the Closing Date (as to each Loan Party)
the jurisdiction of its incorporation, the address of its principal place of
business and its U.S. taxpayer identification number or, in the case of any
non-U.S. Loan Party that does not have a U.S. taxpayer identification number,
its unique identification number issued to it by the jurisdiction of its
incorporation.
     5.14 Margin Regulations; Investment Company Act. (a) The Borrower is not
engaged and will not engage, principally or as one of its important activities,
in the business of purchasing or carrying margin stock (within the meaning of
Regulation U issued by the FRB), or extending credit for the purpose of
purchasing or carrying margin stock.
     (b) None of the Borrower, any Person Controlling the Borrower, or any
Subsidiary is or is required to be registered as an “investment company” under
the Investment Company Act of 1940.
     5.15 Disclosure. The Borrower has disclosed to the Administrative Agent and
the Lenders all agreements, instruments, and corporate or other restrictions to
which it or any of its Subsidiaries is subject, and all other matters known to
it, that, individually or in the aggregate,

-69-



--------------------------------------------------------------------------------



 



could reasonably be expected to result in a Material Adverse Effect. No report,
financial statement, certificate or other written information furnished by or on
behalf of any Loan Party to the Administrative Agent or any Lender in connection
with the transactions contemplated hereby and the negotiation of this Agreement
or delivered hereunder or under any other Loan Document (in each case as
modified or supplemented by other information so furnished), when taken as a
whole, contains any material misstatement of fact or omits to state any material
fact necessary to make the statements therein, in the light of the circumstances
under which they were made, not misleading; provided that, with respect to
projected financial information, the Borrower represents only that such
information was prepared in good faith based upon assumptions believed to be
reasonable at the time.
     5.16 Compliance with Laws. Each Loan Party and each Subsidiary thereof is
in compliance in all material respects with the requirements of all Laws and all
orders, writs, injunctions and decrees applicable to it or to its properties,
except in such instances in which (a) such requirement of Law or order, writ,
injunction or decree is being contested in good faith by appropriate proceedings
diligently conducted or (b) the failure to comply therewith, either individually
or in the aggregate, could not reasonably be expected to have a Material Adverse
Effect.
     5.17 Intellectual Property; Licenses, Etc. The Borrower and each of its
Subsidiaries own, or possess the right to use, all of the trademarks, service
marks, trade names, copyrights, patents, patent rights, franchises, licenses and
other intellectual property rights that are reasonably necessary for the
operation of their respective businesses, without conflict with the rights of
any other Person, except, in each case, where the failure of the same, either
individually or in the aggregate, could not be reasonably be expected to have a
Material Adverse Effect. No slogan or other advertising device, product,
process, method, substance, part or other material now employed, or now
contemplated to be employed, by the Borrower or any of its Subsidiaries
infringes upon any rights held by any other Person, which infringements,
individually or in the aggregate, could reasonably be excepted to have a
Material Adverse Effect.
     5.18 Solvency. The Loan Parties are, on a consolidated basis, Solvent.
     5.19 [Intentionally Omitted].
     5.20 Labor Matters. There are no strikes, slowdowns, work stoppages, or
controversies pending or, to the knowledge of the Borrower, threatened against
the Borrower or any of its Subsidiaries which could have, either individually or
in the aggregate, a Material Adverse Effect.
     5.21 Collateral Documents. Tesoro High Plains is a “transmitting utility”
within the meaning of Section 9.501(b) of each of the North Dakota Uniform
Commercial Code and the Montana Uniform Commercial Code. Opco is a “transmitting
utility” within the meaning of Section 9.501(b) of the Utah Uniform Commercial
Code. The provisions of the Collateral Documents are effective to create in
favor of the Administrative Agent for the benefit of the Secured Parties a
legal, valid and enforceable first priority Lien (subject to Liens permitted by
Section 7.01) on all right, title and interest of the respective Loan Parties in
the Collateral described therein. Except for filings completed prior to the
Closing Date and as contemplated

-70-



--------------------------------------------------------------------------------



 



hereby and by the Collateral Documents, no filing or other action will be
necessary to perfect such Liens.
     5.22 State and Federal Regulation.
     (a) In order to comply with the Interstate Commerce Act, the Energy Policy
Act, and regulations promulgated by the FERC to implement those statutes,
Borrower or Borrower’s Affiliates, as applicable, have on file with the FERC
tariffs that govern the interstate transportation of Crude Oil on the Pipeline
Systems, except for any Utah FERC Jurisdictional Requirement that has been
ordered or imposed but for which time period for compliance therewith has not
expired. Except as set forth on Schedule 5.22(a), neither the Borrower, any of
the Borrower’s Subsidiaries, nor any other Person that now owns an interest in
any of the Pipeline Systems has been within the past three (3) years or is the
subject of a complaint, investigation or other proceeding at the FERC regarding
their respective rates or practices with respect to the Pipeline Systems. No
complaint or investigation is currently pending before the FERC, nor to the
knowledge of any Loan Party is any such complaint or investigation currently
contemplated, that could result in, if adversely determined to the position or
interest of the Borrower or its applicable Subsidiaries, or could reasonably be
expected to result in, a Material Adverse Effect.
     (b) With respect to the intrastate common carrier pipeline services and
operations that are provided by the Pipeline Systems in the State of North
Dakota (the “North Dakota Intrastate Pipeline Services”), each Subsidiary of the
Borrower which owns pipelines and conducts pipeline operations in the State of
North Dakota has filed with the North Dakota Public Service Commission (“NDPSC”)
tariffs applicable to such services that comply with Chapter 49-19 of the North
Dakota Century Code and regulations issued thereunder by the NDPSC. Except to
the extent that any of the following could not reasonably be expected to result
in a Material Adverse Effect, (i) the rates charged by the Borrower’s
Subsidiaries with respect to the North Dakota Intrastate Pipeline Services have
not been challenged, protested or subject to complaint in writing by the NDPSC
or by any shipper or potential shipper as being unreasonable, excessive or
unlawfully discriminatory, or otherwise unlawful and (ii) none of the NDPSC or
any shipper or potential shipper has threatened in writing to challenge, protest
or complain that such rates are unreasonable, excessive or unlawfully
discriminatory, or otherwise unlawful. Neither the Borrower nor any of the
Borrower’s Subsidiaries has been within the past three (3) years or is presently
the subject of a written complaint, investigation or other proceeding regarding
their respective rates or practices with respect to such services except to the
extent the same could not reasonably be expected to result in a Material Adverse
Effect.
     (c) With respect to those certain common carrier pipeline services and
operations that are provided by the Pipeline Systems in the State of Montana,
each Subsidiary of the Borrower which owns pipelines and conducts pipeline
operations in the State of Montana has determined that no tariff filing with any
regulatory agency of the State of Montana is necessary because all pipeline
services within the State of Montana are interstate common carrier services that
are governed exclusively by the FERC. Except to the extent that any of the
following could not reasonably be expected to result in a Material Adverse
Effect, neither the Borrower nor any Subsidiary of the Borrower which owns
pipelines and conducts pipeline services and operations in the State of Montana
has been subject to any written challenge, protest or complaint by any

-71-



--------------------------------------------------------------------------------



 



party, including any agency of the State of Montana, with respect to (i) the
jurisdiction of the State of Montana or any agency thereof over such pipelines
and pipeline services and operations in the State of Montana, or (ii) the lack
of a tariff filing with any regulatory agency of the State of Montana regarding
such pipeline services and operations.
     (d) With respect to pipeline services and operations that are situated or
conducted in the State of Utah, each Subsidiary of the Borrower which owns such
pipelines and conducts such pipeline operations has determined that the rates
and terms and conditions of shipment are not subject to regulation by the State
of Utah, any administrative agency of the State of Utah, or the FERC. Except to
the extent that any Utah FERC Jurisdictional Requirement has been ordered or
imposed, the Borrower and its Subsidiaries have determined that no tariff filing
is required with respect to pipeline services and operations within the State of
Utah. Except to the extent that any of the following could not reasonably be
expected to result in a Material Adverse Effect, neither the Borrower nor any
Subsidiary of the Borrower which owns pipelines and conducts pipeline services
and operations in the State of Utah has been subject to any written challenge,
protest or complaint by any party, including any agency of the State of Utah or
FERC, with respect to (i) the jurisdiction of the State of Utah or any agency
thereof over such pipelines and pipeline services and operations in the State of
Utah, (ii) the jurisdiction of FERC over such pipelines and pipeline services
and operations in the State of Utah, or (iii) with respect to the lack of a
tariff filing with any regulatory agency of the State of Utah or the FERC
regarding such pipeline services and operations.
     (e) With respect to those pipeline services and operations that are
situated or conducted in any State other than the States of North Dakota,
Montana and Utah, except to the extent that any of the following could not
reasonably be expected to result in a Material Adverse Effect, (i) (A) each Loan
Party which owns such pipelines and conducts such pipeline operations has
determined that the rates and terms and conditions of shipment thereon are not
subject to regulation by any State Pipeline Regulatory Agency, any other
administrative agency of the such State, or the FERC, and (B) none of such Loan
Parties has been subject to any written challenge, protest or complaint by any
party, including any agency of such State or FERC, with respect to (1) the
jurisdiction of such State or any agency thereof over such pipelines and
pipeline services and operations, (2) the jurisdiction of FERC over such
pipelines and pipeline services and operations, or (3) with respect to the lack
of a tariff filing with any regulatory agency of the such State or the FERC
regarding such pipeline services and operations, or (ii) each Loan Party which
owns such pipelines and conducts such pipeline operations has filed with the
applicable State Pipeline Regulatory Agency or the FERC tariffs applicable to
such services that comply with applicable Law and any regulations issued
thereunder by the State Pipeline Regulatory Agency or the FERC.
     (f) Each of the Borrower and its Subsidiaries is in compliance with all
rules, regulations and orders of the FERC and all State Pipeline Regulatory
Agencies applicable to the Pipeline Systems, except for any Utah FERC
Jurisdictional Requirement that has been ordered or imposed but for which time
period for compliance therewith has not expired, and except to the extent that
any noncompliance, either individually or in the aggregate, could not reasonably
be expected to have a Material Adverse Effect.

-72-



--------------------------------------------------------------------------------



 



     (g) Each of the Borrower and its Subsidiaries, to the extent applicable, is
in compliance with all Department of Transportation, Pipeline and Hazardous
Materials Safety Administration (“PHMSA”) regulations applicable to the Pipeline
Systems, including but not limited to all such regulations pertaining to
pipeline safety and integrity, control room management, personnel management and
qualification, and annual and specific incident reports, except to the extent
that any noncompliance, either individually or in the aggregate, could not
reasonably be expected to have a Material Adverse Effect. As of the Closing
Date, none of the Contributing Affiliates has been subject to any material
enforcement or remedial action by or involving PHMSA within the past three
(3) years. Neither the Borrower nor any of its Subsidiaries, to the extent
applicable, has been subject to any material enforcement or remedial action by
or involving PHMSA within the past three (3) years, except to the extent that
any such enforcement or remedial action, either individually or in the
aggregate, could not reasonably be expected to have a Material Adverse Effect.
     (h) As of the Closing Date, none of the Borrower or its Subsidiaries is
liable for any material refunds or interest thereon as a result of an order from
the FERC or any other Governmental Authority with jurisdiction over the Pipeline
Systems.
     (i) The Borrower’s and any applicable Subsidiary’s annual FERC Form No. 6
with respect to the Pipeline Systems filed with the FERC since 2005 has been
filed on a timely basis, except to the extent that the time for filing any such
annual form has been extended by the FERC.
     (j) Without limiting the generality of Section 5.03 of this Agreement, and
except as to tariffs on file at the FERC and at applicable State Pipeline
Regulatory Agencies, no material certificate, license, permit, consent,
authorization or order (to the extent not otherwise obtained) is required by the
Borrower or any of its Subsidiaries from any Governmental Authority to
construct, own, operate and maintain the Pipeline Systems, or to transport
and/or distribute Crude Oil or Refined Products under existing contracts,
agreements and tariffs as the Pipeline Systems are presently owned, operated and
maintained.
     5.23 Title to Crude Oil and Refined Products. None of the Borrower or any
of its Subsidiaries have title to any material portion of the Crude Oil, Refined
Products or other petroleum products that are stored or handled at any Terminal
or that are transported through the Pipeline Systems. The Borrower and its
Subsidiaries require that each shipper whose Crude Oil, Refined Products or
other petroleum products are transported through the Pipeline Systems warrant
that such shipper has title, free and clear of all Liens, to all such Crude Oil,
Refined Products or other petroleum products tendered to the Pipeline System for
transportation.
ARTICLE VI
AFFIRMATIVE COVENANTS
So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation hereunder shall remain unpaid or unsatisfied, or any Letter of Credit
shall remain outstanding (other than those as to which arrangements satisfactory
to the Administrative Agent and the applicable L/C Issuer shall have been made
in accordance with Section 9.10), the Borrower shall,

-73-



--------------------------------------------------------------------------------



 



and shall (except in the case of the covenants set forth in Sections 6.01, 6.02,
6.03 and 6.11) cause each of its Subsidiaries to:
     6.01 Financial Statements. Deliver to the Administrative Agent for further
distribution to each Lender:
     (a) as soon as available, but in any event within 105 days after the end of
each fiscal year of the Borrower (or, if earlier, 15 days after the date
required to be filed with the SEC (without giving effect to any extension
permitted by the SEC)), a consolidated balance sheet of the Borrower and its
Subsidiaries as at the end of such fiscal year, and the related consolidated
statements of income or operations, changes in partners’ capital, retained
earnings and cash flows for such fiscal year, setting forth in each case in
comparative form the figures for the previous fiscal year, all in reasonable
detail and prepared in accordance with GAAP, such consolidated statements to be
audited and accompanied by a report and opinion of an independent certified
public accountant of nationally recognized standing reasonably acceptable to the
Required Lenders, which report and opinion shall be prepared in accordance with
generally accepted auditing standards and shall not be subject to any “going
concern” or like qualification or exception or any qualification or exception as
to the scope of such audit;
     (b) as soon as available, but in any event within 60 days after the end of
each of the first three fiscal quarters of each fiscal year of the Borrower (or,
if earlier, 5 days after the date required to be filed with the SEC (without
giving effect to any extension permitted by the SEC)) (commencing with the
fiscal quarter of the Borrower ending June 30, 2011), a consolidated balance
sheet of the Borrower and its Subsidiaries as at the end of such fiscal quarter,
and the related consolidated statements of income or operations, changes in
partners’ capital, retained earnings and cash flows for such fiscal quarter and
for the portion of the Borrower’s fiscal year then ended, setting forth in each
case in comparative form the figures for the corresponding fiscal quarter of the
previous fiscal year and the corresponding portion of the previous fiscal year,
all in reasonable detail, such consolidated statements to be certified by a
Financial Officer of the Borrower as fairly presenting the financial condition,
results of operations, partners’ capital, retained earnings and cash flows of
the Borrower and its Subsidiaries in accordance with GAAP, subject only to
normal year-end audit adjustments and the absence of footnotes;
     (c) as soon as available, but in any event at least 30 days after the end
of each fiscal year of the Borrower, an annual business plan and budget of the
Borrower and its Subsidiaries on a consolidated basis, including forecasts
prepared by management of the Borrower, in form satisfactory to the
Administrative Agent and the Required Lenders, of consolidated balance sheets
and statements of income or operations and cash flows of the Borrower and its
Subsidiaries on a quarterly basis for the such fiscal year (including the fiscal
year in which the Maturity Date occurs).
     6.02 Certificates; Other Information. Deliver to the Administrative Agent:
     (a) concurrently with the delivery of the financial statements referred to
in Section 6.01(a), a certificate of its independent certified public
accountants certifying such financial statements and stating that in making the
examination necessary therefor no knowledge

-74-



--------------------------------------------------------------------------------



 



was obtained of any Default under the financial covenants set forth herein or,
if any such Default shall exist, stating the nature and status of such event;
     (b) concurrently with the delivery of the financial statements referred to
in Sections 6.01(a) and (b), a duly completed Compliance Certificate signed by a
Financial Officer of the Borrower (which delivery may, unless the Administrative
Agent, or a Lender requests executed originals, be by electronic communication
including fax or email and shall be deemed to be an original authentic
counterpart thereof for all purposes);
     (c) promptly after any reasonable request by the Administrative Agent or
any Lender, copies of any detailed audit reports, management letters or
recommendations submitted to the board of directors (or the audit committee of
the board of directors) of any Loan Party by independent accountants in
connection with the accounts or books of any Loan Party or any of its
Subsidiaries, or any audit of any of them;
     (d) promptly after the same are available, copies of each annual report,
proxy or financial statement or other report or communication sent to the
stockholders, partners or members (or the equivalent of any thereof) of any Loan
Party, and copies of all annual, regular, periodic and special reports and
registration statements which the Borrower or any of its Subsidiaries may file
or be required to file with the SEC under Section 13 or 15(d) of the Exchange
Act, or with any national securities exchange, and in any case not otherwise
required to be delivered to the Administrative Agent pursuant hereto;
     (e) promptly after the furnishing thereof, copies of any statement or
report furnished to any holder of debt securities of any Loan Party or of any of
its Subsidiaries pursuant to the terms of any indenture, loan or credit or
similar agreement regarding or related to any breach or default by any party
thereto or any other event that could materially impair the value of the
interests or the rights of any Loan Party or otherwise have a Material Adverse
Effect and not otherwise required to be furnished to the Lenders pursuant to
Section 6.01 or any other clause of this Section 6.02;
     (f) as soon as available, but in any event within 30 days after each annual
renewal of the applicable insurance policies, a certificate summarizing the
insurance coverage (specifying type, amount and carrier) in effect for the
Borrower and its Subsidiaries and such additional information regarding such
insurance coverage as the Administrative Agent, or any Lender through the
Administrative Agent, may reasonably specify;
     (g) promptly, and in any event within 15 days after receipt thereof by any
Loan Party or any Subsidiary thereof, copies of each notice or other
correspondence received from the SEC (or comparable agency in any applicable
non-U.S. jurisdiction) concerning any investigation or other material inquiry by
such agency regarding financial or other operational results of any Loan Party
or any Subsidiary thereof;
     (h) [intentionally omitted];
     (i) promptly after the assertion or occurrence thereof, notice of any
action or proceeding against or of any noncompliance by any Loan Party or any of
its Subsidiaries with any Environmental Law or Environmental Permit or any
action, investigation or proceeding

-75-



--------------------------------------------------------------------------------



 



relating to Hazardous Materials that could (i) reasonably be expected to have a
Material Adverse Effect or (ii) cause any property described in the Mortgages to
be subject to any restrictions on ownership, occupancy, use or transferability
under any Environmental Law that would materially interfere with or adversely
impact the use of the affected property in the Business;
     (j) as soon as available but in any event at least prior to the closing of
any material Acquisition (including any Specified Acquisition), copies of the
definitive documents regarding the acquired assets, including any schedules
reflecting litigation liabilities, environmental liabilities, and other assumed
liabilities and any other information regarding the acquired assets as the
Administrative Agent may reasonably request;
     (k) promptly and in any event within five Business Days after receipt
thereof by the Borrower and its Subsidiaries, a copy of any material notice,
summons, citation, proceeding or order received from the FERC or any other
Governmental Authority concerning the regulation of any material portion of the
Pipeline Systems;
     (l) if the Borrower elects to have a Specified Acquisition Period apply
with respect to a Specified Acquisition, written notice of such election within
30 days of the consummation of the Specified Acquisition; and
     (m) promptly, such additional information regarding the business,
financial, legal or corporate affairs of any Loan Party or any Subsidiary
thereof, or compliance with the terms of the Loan Documents, as the
Administrative Agent may from time to time reasonably request.
Documents required to be delivered pursuant to Section 6.01(a) or (b) or
Section 6.02(c) (to the extent any such documents are included in materials
otherwise filed with the SEC) may be delivered electronically and if so
delivered, shall be deemed to have been delivered on the date (i) on which the
Borrower posts such documents, or provides a link thereto on the Borrower’s
website on the Internet at the website address listed on Schedule 10.02; or
(ii) on which such documents are posted on the Borrower’s behalf on an Internet
or intranet website, if any, to which each Lender and the Administrative Agent
have access (whether a commercial, third-party website or whether sponsored by
the Administrative Agent); provided that the Borrower shall deliver paper copies
of any Compliance Certificate to the Administrative Agent upon its request to
the Borrower to deliver such paper copies until a written request to cease
delivering paper copies is given by the Administrative Agent. The Administrative
Agent shall have no obligation to request the delivery of or to maintain paper
copies of the documents referred to above, and in any event shall have no
responsibility to monitor compliance by the Borrower, as applicable, with any
such request by a Lender for delivery, and each Lender shall be solely
responsible for requesting delivery to it or maintaining its copies of such
documents.
The Borrower hereby acknowledges that (a) the Administrative Agent and/or the
Arranger will make available to the Lenders and the L/C Issuers materials and/or
information provided by or on behalf of the Borrower hereunder (collectively,
“Materials”) by posting the Materials on IntraLinks or another similar
electronic system (the “Platform”) and (b) certain of the Lenders (each, a
“Public Lender”) may have personnel who do not wish to receive material
non-public information with respect to the Borrower or its Affiliates, or the
respective securities of any of the foregoing, and who may be engaged in
investment and other market-related activities with

-76-



--------------------------------------------------------------------------------



 



respect to such Persons’ securities. The Borrower hereby agrees that it will use
commercially reasonable efforts to identify that portion of the Materials that
may be distributed to the Public Lenders and that (w) all such Materials shall
be clearly and conspicuously marked “PUBLIC” which, at a minimum, shall mean
that the word “PUBLIC” shall appear prominently on the first page thereof;
(x) by marking Materials “PUBLIC,” the Borrower shall be deemed to have
authorized the Administrative Agent, the Arranger, the L/C Issuers and the
Lenders to treat such Materials as not containing any material non-public
information (although it may be sensitive and proprietary) with respect to the
Borrower or its securities for purposes of United States Federal and state
securities laws (provided, however, that to the extent such Materials constitute
Information, they shall be treated as set forth in Section 10.07); (y) all
Materials marked “PUBLIC” are permitted to be made available through a portion
of the Platform designated “Public Side Information;” and (z) the Administrative
Agent and the Arranger shall be entitled to treat any Materials that are not
marked “PUBLIC” as being suitable only for posting on a portion of the Platform
not designated “Public Side Information.” The Administrative Agent and the
Borrower acknowledge that no Materials will be marked “PUBLIC” other than
publicly available information filed by the Loan Parties with the SEC.
     6.03 Notices. Promptly notify the Administrative Agent:
     (a) of the occurrence of any Default;
     (b) of any matter that has resulted or could reasonably be expected to
result in a Material Adverse Effect, including (i) breach or non-performance of,
or any default under, a Contractual Obligation of the Borrower or any
Subsidiary; (ii) any dispute, litigation, investigation, proceeding or
suspension between the Borrower or any Subsidiary and any Governmental
Authority; or (iii) the commencement of, or any material development in, any
litigation, proceeding, or legal requirement or regulation affecting the
Borrower or any Subsidiary, including pursuant to any applicable Environmental
Laws;
     (c) of the occurrence of any ERISA Event;
     (d) of any material change in accounting policies or financial reporting
practices by any Loan Party or any Subsidiary thereof, including any
determination by the Borrower referred to in Section 2.09(b); and
     (e) of any material Collateral Loss, including all Collateral Losses where
the aggregate damage to the Collateral and/or lost revenues of the Loan Parties
could reasonably be expected to exceed $10,000,000.
Each notice pursuant to this Section 6.03 shall be accompanied by a statement of
a Responsible Officer of the Borrower setting forth details of the occurrence
referred to therein and stating what action the Borrower has taken and proposes
to take with respect thereto. Each notice pursuant to Section 6.03(a) shall
describe with particularity any and all provisions of this Agreement and any
other Loan Document that have been breached.
     6.04 Payment of Obligations. Pay and discharge as the same shall become due
and payable, all its obligations and liabilities, including (a) all tax
liabilities, assessments and governmental charges or levies upon it or its
properties or assets; (b) all lawful claims which, if

-77-



--------------------------------------------------------------------------------



 



unpaid, would by law become a Lien upon its property; and (c) all Indebtedness,
as and when due and payable, but subject to any subordination provisions
contained in any instrument or agreement evidencing such Indebtedness; unless,
with respect to any obligation or liability described in clause (a), (b), or
(c) above, such obligation or liability is being contested in good faith by
appropriate proceedings diligently conducted and adequate reserves in accordance
with GAAP are being maintained by the Borrower and each applicable Subsidiary,
as applicable.
     6.05 Preservation of Existence, Etc. (a) Preserve, renew and maintain in
full force and effect its legal existence and good standing under the Laws of
the jurisdiction of its organization except in a transaction permitted by
Section 7.04 or 7.05; and (b) take all reasonable action to maintain all rights,
privileges, permits, licenses (including intellectual property licenses) and
franchises necessary or desirable in the normal conduct of its business, except
to the extent that failure to do so could not reasonably be expected to have a
Material Adverse Effect.
     6.06 Maintenance of Properties.
     (a) (i) Maintain, preserve and protect all of its material properties and
equipment necessary in the operation of its business in good working order and
condition, ordinary wear and tear excepted; (ii) make all necessary repairs
thereto and renewals and replacements thereof except where the failure to do so
could not reasonably be expected to have a Material Adverse Effect; and
(iii) use the standard of care typical in the industry in the operation and
maintenance of its facilities.
     (b) Without limiting Section 6.06(a), (i) maintain or cause the maintenance
of the interests and rights which are necessary to maintain the Pipeline Systems
and the Terminals, which individually or in the aggregate, could, if not
maintained, reasonably be expected to have a Material Adverse Effect;
(ii) subject to Permitted Encumbrances, maintain the Pipeline Systems within the
confines of the Pipeline Rights without encroachment upon any adjoining property
and maintain the Terminals within the boundaries of the Terminal Deeds and
without encroachment upon any adjoining property, except where the failure of
the Pipeline Systems and Terminals to be so maintained, individually or in the
aggregate, (A) does not materially interfere with the ordinary conduct of
Business, (B) does not materially detract from the use of any of such Pipeline
Systems or Terminals and (C) could not reasonably be expected to have a Material
Adverse Effect; (iii) maintain such rights of ingress and egress necessary to
permit the Borrower and its Subsidiaries to inspect, operate, repair, and
maintain the Pipeline Systems and the Terminals to the extent that failure to
maintain such rights, individually or in the aggregate, could reasonably be
expected to have a Material Adverse Effect and provided that the Borrower or any
of its Subsidiaries may hire third parties to perform these functions; and
(iv) maintain all material agreements, licenses, permits, and other rights
required for any of the foregoing described in clauses (i), (ii), and (iii) of
this Section 6.06(b) in full force and effect in accordance with their terms,
timely make any payments due thereunder, and prevent any default thereunder
which could result in a termination or loss thereof, except any such failure to
maintain or pay or any such default that could not reasonably, individually or
in the aggregate, be expected to cause a Material Adverse Effect.

-78-



--------------------------------------------------------------------------------



 



     6.07 Maintenance of Insurance; Insurance Proceeds.
     (a) Maintain with insurance companies not Affiliates of the Borrower,
insurance with respect to its properties and business against loss or damage of
the kinds customarily insured against by Persons engaged in the same or similar
business, of such types and in such amounts (after giving effect to any
self-insurance compatible with the following standards) as are customarily
carried under similar circumstances by such other Persons and providing for not
less than 30 days’ prior notice to the Administrative Agent of termination,
lapse or cancellation of such insurance.
     (b) If the Borrower or any of its Subsidiaries receives any condemnation
proceeds or insurance proceeds (other than business interruption insurance
proceeds) on account of any Collateral Loss, then the following provisions shall
apply:
     (i) The Borrower shall, promptly upon receipt thereof, apply (or cause the
applicable Subsidiary to apply) such proceeds first, as a mandatory prepayment
of the then outstanding Revolving Credit Loans, and (A) if an Event of Default
is continuing or (B) until the Borrower delivers to the Administrative Agent a
Compliance Certificate or a certificate of a Financial Officer of the Borrower
demonstrating that, after giving effect to such Collateral Loss on a pro forma
basis, the Borrower and its Subsidiaries would have been in compliance with
Sections 7.11(a) and 7.11(b) as of the end of the most recent fiscal quarter,
second to Cash Collateralize the then Outstanding Amount of all L/C Obligations
in an amount equal to 100% of the amount thereof, and third, any remaining
amounts may be retained by the Borrower or the applicable Subsidiary.
     (ii) Subject to the conditions set forth in Section 4.02, the Borrower may
request a Revolving Credit Borrowing to finance the rebuilding, restoration or
replacement of such Collateral or to invest in another capital project that, in
the reasonable judgment of the Borrower, would be more useful to the Business.
If the Borrower elects to do any of the foregoing, then the Borrower shall
(A) promptly after making such election, give written notice thereof to the
Administrative Agent, (B) take all actions required by Section 6.12 with respect
to such Collateral or other capital project, and (C) work diligently to complete
such rebuilding, restoration, or replacement or such other capital project, as
applicable.
     (iii) Upon the request of the Administrative Agent, after the occurrence
and during the continuance of any Event of Default, the Borrower or any such
Subsidiary shall execute and deliver to the Administrative Agent any additional
assignments and other documents as may be reasonably necessary to enable the
Administrative Agent to directly collect any condemnation proceeds or insurance
proceeds.
     6.08 Compliance with Laws. Comply in all material respects with the
requirements of all Laws and all orders, writs, injunctions and decrees
applicable to it or to its business or property, except in such instances in
which (a) such requirement of Law or order, writ, injunction or decree is being
contested in good faith by appropriate proceedings diligently conducted; or
(b) the failure to comply therewith could not reasonably be expected to have a
Material Adverse Effect.

-79-



--------------------------------------------------------------------------------



 



     6.09 Books and Records. (a) Maintain proper books of record and account, in
which full, true and correct entries in conformity with GAAP consistently
applied shall be made of all financial transactions and matters involving the
assets and business of the Borrower or such Subsidiary, as the case may be; and
(b) maintain such books of record and account in material conformity with all
applicable requirements of any Governmental Authority having regulatory
jurisdiction over the Borrower or such Subsidiary, as the case may be.
     6.10 Inspection Rights. Permit representatives and an independent
contractor of the Administrative Agent to visit and inspect any of its
properties once per calendar year, to examine its corporate, financial and
operating records, and make copies thereof or abstracts therefrom, and to
discuss its affairs, finances and accounts with its directors, officers, and
independent public accountants, all at the expense of the Borrower and at such
reasonable times during normal business hours and as often as may be reasonably
desired, upon reasonable advance notice to the Borrower; provided, however, that
when an Event of Default exists the Administrative Agent or any Lender (or any
of their respective representatives or independent contractors) may do any of
the foregoing at the expense of the Borrower, at any time during normal business
hours and without advance notice and as many times during any calendar year as
such Administrative Agent or Lender shall so request. The Administrative Agent
and each Lender shall conduct any such inspection or examination (i) in
reasonable accordance with the Borrower’s or the applicable Subsidiary’s safety
policies and procedures and (ii) so as not to unreasonably materially interfere
with the Borrower’s or its Subsidiaries’ operations.
     6.11 Use of Proceeds. Use the proceeds of the Credit Extensions for working
capital and general corporate purposes, including, without limitation, the
making of the Closing Date Distribution, in each case, not in contravention of
any Law or of any Loan Document.
     6.12 Covenant to Guarantee Obligations and Give Security. (a) Upon the
formation or acquisition of any new direct or indirect Subsidiary (other than
any CFC or a Subsidiary that is held directly or indirectly by a CFC) by the
Borrower or any Subsidiary, then the Borrower shall, at the Borrower’s expense:
     (i) within 30 days (or such longer period as the Administrative Agent may
determine in its sole discretion) after such formation or acquisition, cause
such Subsidiary, and cause each direct and indirect parent of such Subsidiary
(if it has not already done so), to duly execute and deliver to the
Administrative Agent a guaranty or guaranty supplement, in form and substance
reasonably satisfactory to the Administrative Agent, guaranteeing the other Loan
Parties’ obligations under the Loan Documents,
     (ii) within 30 days (or such longer period as the Administrative Agent may
determine in its sole discretion) after such formation or acquisition, furnish
to the Administrative Agent a description of the Material Real Properties and
personal properties of such Subsidiary, in detail reasonably satisfactory to the
Administrative Agent,
     (iii) within 30 days (or such longer period as the Administrative Agent may
determine in its sole discretion) after such formation or acquisition, cause
such Subsidiary and each direct and indirect parent of such Subsidiary (if it
has not already

-80-



--------------------------------------------------------------------------------



 



done so) to duly execute and deliver to the Administrative Agent deeds of trust,
trust deeds, deeds to secure debt, mortgages, leasehold mortgages and leasehold
deeds of trust with respect to any Material Real Property owned or leased by
such Subsidiary, Security Agreement Supplements, IP Security Agreement
Supplements and other security and pledge agreements, as specified by and in
form and substance reasonably satisfactory to the Administrative Agent
(including delivery of all Pledged Equity in and of such Subsidiary, and other
instruments of the type specified in Section 4.01(a)(iii)), securing payment of
all the Obligations of such Subsidiary or such parent, as the case may be, under
the Loan Documents and constituting Liens on all such personal properties and
Material Real Properties,
     (iv) within 30 days (or such longer period as the Administrative Agent may
determine in its sole discretion) after such formation or acquisition, cause
such Subsidiary and each direct and indirect parent of such Subsidiary (if it
has not already done so) to take whatever action (including the recording of
mortgages with respect to any Material Real Property and the filing of Uniform
Commercial Code financing statements) may be necessary or advisable in the
reasonable opinion of the Administrative Agent to vest in the Administrative
Agent (or in any representative of the Administrative Agent designated by it)
valid and subsisting Liens on the properties purported to be subject to the
deeds of trust, trust deeds, deeds to secure debt, mortgages, leasehold
mortgages and leasehold deeds of trust with respect to any Material Real
Property, Security Agreement Supplements, IP Security Agreement Supplements and
security and pledge agreements delivered pursuant to this Section 6.12,
enforceable against all third parties in accordance with their terms,
     (v) within 60 days (or such longer period as the Administrative Agent may
determine in its sole discretion) after such formation or acquisition, deliver
to the Administrative Agent, upon the request of the Administrative Agent in its
sole but reasonable discretion, a signed copy of a favorable opinion, addressed
to the Administrative Agent and the other Secured Parties, of counsel for the
Loan Parties reasonably acceptable to the Administrative Agent as to the matters
contained in clauses (i), (iii) and (iv) above, and as to such other matters as
the Administrative Agent may reasonably request, and
     (vi) as promptly as practicable after such formation or acquisition of a
Subsidiary that owns or leases Material Real Property, deliver, upon the
reasonable request of the Administrative Agent in its sole but reasonable
discretion, to the Administrative Agent with respect to any Material Real
Property owned or leased by such Subsidiary (A) with respect to any Terminals or
other Material Real Property (other than any Pipeline System and any real
property used solely in connection with any Pipeline System), documentation of
the type set forth in Section 4.01(a)(iv)(B), and (B) the existing and most
current title reports, surveys and engineering, soils and other reports, and
environmental assessment reports obtained by the Borrower or any Subsidiary in
connection with the formation or acquisition of that Subsidiary.
     (b) Upon the acquisition of any personal property (other than a CFC or a
Subsidiary that is held directly or indirectly by a CFC) or Material Real
Property by the Borrower or any

-81-



--------------------------------------------------------------------------------



 



Subsidiary, if such property, in the reasonable judgment of the Administrative
Agent, shall not already be subject to a perfected first priority security
interest in favor of the Administrative Agent for the benefit of the Secured
Parties, then the Borrower shall, at the Borrower’s expense:
     (i) within 30 days (or such longer period as the Administrative Agent may
determine in its sole discretion) after such acquisition, furnish to the
Administrative Agent a description of the property so acquired in detail
reasonably satisfactory to the Administrative Agent,
     (ii) within 30 days (or such longer period as the Administrative Agent may
determine in its sole discretion) after such acquisition, cause the applicable
Loan Party to duly execute and deliver to the Administrative Agent deeds of
trust, trust deeds, deeds to secure debt, mortgages, leasehold mortgages and
leasehold deeds of trust with respect to any such property that constitutes
Material Real Property, Security Agreement Supplements, IP Security Agreement
Supplements and other security and pledge agreements, as specified by and in
form and substance reasonably satisfactory to the Administrative Agent, securing
payment of all the Obligations of the applicable Loan Party under the Loan
Documents and constituting Liens on all such personal properties and Material
Real Properties,
     (iii) within 30 days (or such longer period as the Administrative Agent may
determine in its sole discretion) after such acquisition, cause the applicable
Loan Party to take whatever action (including the recording of mortgages, the
filing of Uniform Commercial Code financing statements, the giving of notices
and the endorsement of notices on title documents) may be necessary or advisable
in the reasonable opinion of the Administrative Agent to vest in the
Administrative Agent (or in any representative of the Administrative Agent
designated by it) valid and subsisting Liens on such personal property and
Material Real Property, enforceable against all third parties,
     (iv) within 60 days (or such longer period as the Administrative Agent may
determine in its sole discretion) after such acquisition, deliver to the
Administrative Agent, upon the reasonable request of the Administrative Agent in
its sole but reasonable discretion, a signed copy of a favorable opinion,
addressed to the Administrative Agent and the other Secured Parties, of counsel
for the Loan Parties reasonably acceptable to the Administrative Agent as to the
matters contained in clauses (ii) and (iii) above and as to such other matters
as the Administrative Agent may reasonably request, and
     (v) as promptly as practicable after such acquisition of Material Real
Property, deliver, upon the reasonable request of the Administrative Agent in
its sole but reasonable discretion, to the Administrative Agent with respect to
such Material Real Property (A) with respect to any Terminals or other Material
Real Property (other than any Pipeline System and any real property used solely
in connection with any Pipeline System), documentation of the type set forth in
Section 4.01(a)(iv)(B), and (B) the existing and most current title reports,
surveys and engineering, soils and other reports, and environmental assessment
reports obtained by the Borrower or any Subsidiary in connection with the
acquisition of that Material Real Property.

-82-



--------------------------------------------------------------------------------



 



     (c) Upon the formation or acquisition by the Borrower or any Subsidiary
after the Closing Date of any Subsidiary that is a CFC, the Borrower shall
notify the Administrative Agent thereof within 30 days after such acquisition or
formation and promptly (A) execute and deliver to the Administrative Agent such
Security Agreement Supplements or such other documents as the Administrative
Agent deems necessary or reasonably desirable and requests in order to grant to
the Administrative Agent a perfected first priority security interest (subject
only to applicable Permitted Liens) in the Equity Interests of such CFC
Subsidiary that is owned by the applicable Loan Party (provided that in no event
shall more than 66% of the total voting power of the total outstanding Equity
Interests of any such CFC Subsidiary be required to be so pledged), and (B)
deliver to the Administrative Agent the certificates (if any) representing such
Equity Interests, together with undated stock powers or share transfer forms, in
blank, executed and delivered by a duly authorized officer of the applicable
Loan Party, and take such other action as may be necessary or reasonably
requested by the Administrative Agent to perfect the Lien of the Administrative
Agent thereon, (C) take such other actions as necessary under applicable law
(including foreign law) or reasonably requested by the Administrative Agent to
ensure the granting, perfection, and priority of such security interest, and
(D) for any CFC Subsidiary that, together with its Subsidiaries, generates more
than $2,000,000 in consolidated net income (measured as of the quarter most
recently ended on an annualized basis) or that holds consolidated assets with an
aggregate fair market value greater than $2,000,000 upon such formation or
acquisition by the Borrower or any Subsidiary, deliver to the Administrative
Agent legal opinions relating to the matters described above, which opinions
shall be in form and substance, and from counsel, reasonably satisfactory to the
Administrative Agent, in each case within a reasonable time following the
applicable requests of the Administrative Agent and the receipt of any
applicable documents.
     6.13 Compliance with Environmental Laws.
     (a) Comply, and cause all lessees and other Persons operating or occupying
its properties to comply, in all material respects, with all applicable
Environmental Laws and Environmental Permits, and obtain and renew all
Environmental Permits necessary for its operations and properties.
     (b) To the extent required by Governmental Authority, conduct any
investigation, study, sampling and testing, and undertake any cleanup, removal,
remedial or other action necessary to remove and clean up Hazardous Materials
from any of its properties, in material compliance with the requirements of such
Governmental Authority; provided, however, that neither the Borrower nor any of
its Subsidiaries shall be required to undertake any such cleanup, removal,
remedial or other action to the extent that its obligation to do so is being
contested in good faith and by proper proceedings and appropriate reserves are
being maintained with respect to such circumstances in accordance with GAAP.
     6.14 Further Assurances.
     (a) Promptly upon request by the Administrative Agent or the Required
Lenders through the Administrative Agent, (a) correct any material defect or
error that may be discovered in any Loan Document or in the execution,
acknowledgment, filing or recordation thereof, and (b) do, execute, acknowledge,
deliver, record, re-record, file, re-file, register and re-register any

-83-



--------------------------------------------------------------------------------



 



and all such further acts, deeds, certificates, assurances and other instruments
as the Administrative Agent, or any Lender through the Administrative Agent, may
reasonably require from time to time in order to (i) carry out more effectively
the purposes of the Loan Documents, (ii) to the fullest extent permitted by
applicable law, subject any Loan Party’s or any of its Subsidiaries’ properties,
assets, rights or interests to the Liens now or hereafter intended to be covered
by any of the Collateral Documents, (iii) perfect and maintain the validity,
effectiveness and priority of any of the Collateral Documents and any of the
Liens intended to be created thereunder and (iv) assure, convey, grant, assign,
transfer, preserve, protect and confirm more effectively unto the Secured
Parties the rights granted or now or hereafter intended to be granted to the
Secured Parties under any Loan Document or under any other instrument executed
in connection with any Loan Document to which any Loan Party or any of its
Subsidiaries is or is to be a party, and cause each of its Subsidiaries to do
so.
     (b) Within 30 days after a request by the Administrative Agent or the
Required Lenders to cure any title defects or exceptions which are not Liens
permitted by Section 7.01 and which, individually or in the aggregate,
(i) materially interfere with the ordinary conduct of Business, (ii) materially
detract from the value or the use of the portion of the Pipeline Systems
affected thereby, or (iii) could reasonably have a Material Adverse Effect, cure
such title defects or exceptions or substitute such Collateral with acceptable
property of an equivalent value with no title defects or exceptions and deliver
to the Administrative Agent satisfactory title evidence in form and substance
acceptable to the Administrative Agent in its reasonable business judgment as to
the Borrower’s and its Subsidiaries’ title in such property and the
Administrative Agent’s Liens and security interests therein.
     6.15 Compliance with Terms of Leaseholds. Make all payments and otherwise
perform all obligations in respect of all leases of real property to which the
Borrower or any of its Subsidiaries is a party, keep such leases in full force
and effect and not allow such leases to lapse or be terminated or any rights to
renew such leases to be forfeited or cancelled, notify the Administrative Agent
of any default by any party with respect to such leases and cooperate with the
Administrative Agent in all respects to cure any such default, and cause each of
its Subsidiaries to do so, except, in any case, where the failure to do so,
either individually or in the aggregate, could not be reasonably expected to
have a Material Adverse Effect.
     6.16 Material Contracts. Perform and observe all the terms and provisions
of each Material Contract to be performed or observed by it, maintain each such
Material Contract in full force and effect, enforce each such Material Contract
in accordance with its terms, take all action to such end as may be from time to
time requested by the Administrative Agent and, upon the request of the
Administrative Agent, make to each other party to each such Material Contract
such demands and requests for information and reports or for action as any Loan
Party or any of its Subsidiaries is entitled to make under such Material
Contract, and cause each of its Subsidiaries to do so, except, in any case,
where the failure to do so, either individually or in the aggregate, could not
be reasonably likely to have a Material Adverse Effect.
     6.17 Utah FERC Jurisdictional Requirement. In the event that the FERC
orders or imposes any Utah FERC Jurisdictional Requirement against the Borrower
or any Subsidiary, the Borrower or such Subsidiary shall promptly comply in all
respects with all terms of such Utah FERC Jurisdictional Requirement within the
time period required thereby.

-84-



--------------------------------------------------------------------------------



 



     6.18 Post Closing Agreement. The Borrower and, to the extent applicable,
each of the other Loan Parties party thereto shall deliver to the Administrative
Agent on or before the applicable date set forth in the Post Closing Agreement
all items required by such Post Closing Agreement.
ARTICLE VII
NEGATIVE COVENANTS
So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation hereunder shall remain unpaid or unsatisfied, or any Letter of Credit
shall remain outstanding (other than those as to which arrangements satisfactory
to the Administrative Agent and the applicable L/C Issuer shall have been made
in accordance with Section 9.10), the Borrower shall not, nor shall the Borrower
permit any of its Subsidiaries to, directly or indirectly:
     7.01 Liens. Create, incur, assume or suffer to exist any Lien upon any of
its property, assets or revenues, whether now owned or hereafter acquired, or
assign any accounts or other right to receive income, other than the following:
     (a) Liens pursuant to any Loan Document;
     (b) Liens existing on the date hereof and listed on Schedule 7.01 and any
renewals or extensions thereof, provided that (i) the property covered thereby
is not changed, (ii) the amount secured or benefited thereby is not increased
except as contemplated by Section 7.02(d), (iii) the direct or any contingent
obligor with respect thereto is not changed, and (iv) any renewal or extension
of the obligations secured or benefited thereby is permitted by Section 7.02(d);
     (c) Liens for taxes not yet due or which are being contested in good faith
and by appropriate proceedings diligently conducted, if adequate reserves with
respect thereto are maintained on the books of the applicable Person in
accordance with GAAP;
     (d) carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s or
other like Liens arising in the ordinary course of business which are not
overdue for a period of more than 60 days or which are being contested in good
faith and by appropriate proceedings diligently conducted, if adequate reserves
with respect thereto are maintained on the books of the applicable Person;
     (e) pledges or deposits in the ordinary course of business in connection
with workers’ compensation, unemployment insurance and other social security
legislation, other than any Lien imposed by ERISA;
     (f) deposits to secure the performance of bids, trade contracts and leases
(other than leases constituting Indebtedness), statutory obligations, surety and
appeal bonds, performance bonds and other obligations of a like nature incurred
in the ordinary course of business;
     (g) Liens comprised of minor defects, irregularities, and deficiencies in
title to, and easements, rights-of-way, zoning restrictions and other similar
restrictions, charges or encumbrances, defects and irregularities in the
physical placement and location of pipelines within the areas covered by the
easements, leases, licenses and other rights in real property in

-85-



--------------------------------------------------------------------------------



 



favor of the Borrower or any of its Subsidiaries which, individually and in the
aggregate, do not materially interfere with the ordinary conduct of the Business
and do not materially detract from the use of the property which they affect,
and Permitted Encumbrances;
     (h) Liens securing judgments for the payment of money not constituting an
Event of Default under Section 8.01(h);
     (i) Liens securing Indebtedness permitted under Section 7.02(f); provided
that (i) such Liens do not at any time encumber any property other than the
property financed by such Indebtedness and (ii) the Indebtedness secured thereby
does not exceed the cost or fair market value, whichever is lower, of the
property being acquired on the date of acquisition;
     (j) Liens on property of a Person existing at the time such Person is
merged into or consolidated with the Borrower or any Subsidiary of the Borrower
or becomes a Subsidiary of the Borrower; provided that such Liens were not
created in contemplation of such merger, consolidation or Investment and do not
extend to any assets other than those of the Person merged into or consolidated
with the Borrower or such Subsidiary or acquired by the Borrower or such
Subsidiary, and the applicable Indebtedness secured by such Lien is permitted
under Section 7.02(g);
     (k) Liens arising solely by virtue of any statutory or common law provision
relating to banker’s liens, rights of set-off or similar rights and remedies, or
under general depositary agreements, and burdening only deposit accounts or
other funds maintained with a creditor depository institution;
     (l) any interest or title of a lessor under any lease entered into by the
Borrower or any Subsidiary in the ordinary course of its business covering only
the assets so leased; and
     (m) other Liens securing Indebtedness outstanding in an aggregate principal
amount not to exceed $10,000,000, provided that no such Lien shall extend to or
cover any Collateral.
     7.02 Indebtedness. Create, incur, assume or suffer to exist any
Indebtedness, except:
     (a) obligations (contingent or otherwise) existing or arising under any
Swap Contract, provided that (i) such obligations are (or were) entered into by
such Person in the ordinary course of business for the purpose of directly
mitigating risks associated with fluctuations in interest rates, foreign
exchange rates or commodity prices and (ii) such Swap Contract does not contain
any provision exonerating the non-defaulting party from its obligation to make
payments on outstanding transactions to the defaulting party;
     (b) Indebtedness of the Borrower owed to a Subsidiary, or of a Subsidiary
of the Borrower owed to the Borrower or a wholly-owned Subsidiary of the
Borrower, which Indebtedness shall (i) in the case of Indebtedness owed to a
Loan Party, be pledged under the Security Agreement, (ii) be on subordination
terms reasonably acceptable to the Administrative Agent and (iii) be otherwise
permitted under the provisions of Section 7.03;
     (c) Indebtedness under the Loan Documents;

-86-



--------------------------------------------------------------------------------



 



     (d) Indebtedness outstanding on the date hereof and listed on Schedule 7.02
and any refinancings, refundings, renewals or extensions thereof; provided that
the amount of such Indebtedness is not increased at the time of such
refinancing, refunding, renewal or extension except by an amount equal to a
reasonable premium or other reasonable amount paid, and fees and expenses
reasonably incurred, in connection with such refinancing and by an amount equal
to any existing commitments unutilized thereunder and the direct or any
contingent obligor with respect thereto is not changed, as a result of or in
connection with such refinancing, refunding, renewal or extension; and provided,
still further, that the terms relating to principal amount, amortization,
maturity, collateral (if any) and subordination (if any), and other material
terms taken as a whole, of any such refinancing, refunding, renewing or
extending Indebtedness, and of any agreement entered into and of any instrument
issued in connection therewith, are no less favorable in any material respect to
the Loan Parties or the Lenders than the terms of any agreement or instrument
governing the Indebtedness being refinanced, refunded, renewed or extended and
the interest rate applicable to any such refinancing, refunding, renewing or
extending Indebtedness does not exceed the then applicable market interest rate;
     (e) Guarantees of the Borrower or any Subsidiary in respect of Indebtedness
otherwise permitted hereunder of the Borrower or any Subsidiary Guarantor or the
Indebtedness incurred by joint ventures constituting Investments otherwise
permitted hereunder; provided that with respect to Guarantees of Indebtedness of
joint ventures, the aggregate amount of Indebtedness guaranteed pursuant to such
Guarantees shall not exceed $25,000,000;
     (f) Indebtedness in respect of Capitalized Leases, Synthetic Lease
Obligations and purchase money obligations for fixed or capital assets within
the limitations set forth in Section 7.01(i); provided, however, that the
aggregate amount of all such Indebtedness at any one time outstanding shall not
exceed $30,000,000;
     (g) Indebtedness of any Person that becomes a Subsidiary of the Borrower
after the date hereof in accordance with the terms of Section 7.03(g), which
Indebtedness is existing at the time such Person becomes a Subsidiary of the
Borrower (other than Indebtedness incurred solely in contemplation of such
Person’s becoming a Subsidiary of the Borrower);
     (h) unsecured Indebtedness issued by the Borrower or any of its
Subsidiaries; provided that (i) immediately prior to and after giving effect to
the issuance of such Indebtedness, there would be no Default under this
Agreement, (ii) such Indebtedness’ scheduled maturity is no earlier than twelve
(12) months after the Maturity Date, (iii) such Indebtedness does not require
any scheduled repayments, defeasance or redemption (or sinking fund therefor) of
any principal amount thereof prior to maturity, and (iv) the indenture or other
agreement governing such Indebtedness shall not contain (A) maintenance
financial covenants or (B) other terms and conditions that are materially more
restrictive on the Borrower or any of its Subsidiaries than then available
market terms and conditions for comparable issuers and issuances, and any
refinancings, refundings, renewals or extensions thereof; provided that the
terms of such refinancing, refunding, renewing, or extending Indebtedness
satisfy the requirements of Section 7.02(h);
     (i) Indebtedness in respect of insurance premium financing for insurance
being acquired by the Borrower or any Subsidiary under customary terms and
conditions; and

-87-



--------------------------------------------------------------------------------



 



     (j) other unsecured Indebtedness not otherwise permitted under this
Section 7.02, in an aggregate principal amount not to exceed $10,000,000 at any
time outstanding.
     7.03 Investments. Make or hold any Investments, except:
     (a) Investments held by the Borrower and its Subsidiaries in the form of
Cash Equivalents;
     (b) advances to officers, directors and employees of the Borrower and
Subsidiaries in an aggregate amount not to exceed $1,000,000 at any time
outstanding, for travel, entertainment, relocation and analogous ordinary
business purposes;
     (c) (i) Investments by the Borrower and its Subsidiaries in their
respective Subsidiaries outstanding on the date hereof, (ii) additional
Investments by the Borrower and its Subsidiaries in Loan Parties, and
(iii) additional Investments by Subsidiaries that are not Loan Parties in other
Subsidiaries that are not Loan Parties;
     (d) Investments consisting of extensions of credit in the nature of
accounts receivable or notes receivable arising from the grant of trade credit
in the ordinary course of business, and Investments received in satisfaction or
partial satisfaction thereof from financially troubled account debtors;
     (e) Guarantees permitted by Section 7.02;
     (f) Investments existing on the date hereof (other than those referred to
in Section 7.03(c)(i)) and set forth on Schedule 7.03;
     (g) Acquisitions (by purchase or merger) provided that (i) the Borrower or
a Subsidiary Guarantor is the acquiring or surviving entity; (ii) no Default or
Event of Default exists and the Acquisition could not reasonably be expected to
cause a Default or Event of Default; (iii) after giving effect to such
Acquisition on a pro forma basis, the Borrower and its Subsidiaries would have
been in compliance with all of the covenants contained in this Agreement,
including, without limitation, Sections 7.11(a) and 7.11(b) as of the end of the
most recent fiscal quarter; (iv) the requirements of Sections 6.12 and 7.07 are
satisfied and the target is not hostile; (v) if such Acquisition is of Equity
Interests, the issuer of such Equity Interests shall be an entity organized
under the laws of the United States; and (vi) the Administrative Agent shall
have received, at least five (5) Business Days prior to the date on which any
such Acquisition is to be consummated, a certificate of a Responsible Officer of
the Borrower, in form and substance reasonably satisfactory to the
Administrative Agent and the Required Lenders, certifying that all of the
requirements set forth in this Section 7.03(g) have been satisfied or will be
satisfied on or prior to the date on which such Acquisition is consummated;
     (h) Investments consisting of debt securities as partial consideration for
the Disposition of assets to the extent permitted by Section 7.05(f);
     (i) Investments by the Borrower and its Subsidiaries in joint ventures not
exceeding $25,000,000 in the aggregate; provided that any Equity Interests in
any such joint venture shall be pledged to the Administrative Agent for the
ratable benefit of the Secured Parties under the

-88-



--------------------------------------------------------------------------------



 



Security Agreement and the Administrative Agent shall have received such other
items in connection therewith as may be required by Section 6.12(b); and
     (j) so long as no Default has occurred and is continuing or would result
from such Investment, other Investments not exceeding $20,000,000 in the
aggregate in any fiscal year of the Borrower.
     7.04 Fundamental Changes. Merge, dissolve, liquidate, consolidate with or
into another Person, or Dispose of (whether in one transaction or in a series of
transactions) all or substantially all of its assets (whether now owned or
hereafter acquired) to or in favor of any Person, except that, so long as no
Event of Default exists or would result therefrom:
     (a) any of the Borrower’s Subsidiaries may merge with any of its other
Subsidiaries provided that if any of such Subsidiaries is a Subsidiary
Guarantor, a Subsidiary Guarantor shall be the surviving Person;
     (b) any Subsidiary Guarantor may Dispose of all or substantially all of its
assets (upon voluntary liquidation or otherwise) to the Borrower or to another
Subsidiary Guarantor;
     (c) any Subsidiary that is not a Loan Party may dispose of all or
substantially all its assets (including any Disposition that is in the nature of
a liquidation) to (i) another Subsidiary that is not a Loan Party or (ii) to the
Borrower or any Subsidiary that is a Loan Party; and
     (d) the Borrower or any Subsidiary Guarantor may merge or consolidate with
any Person in accordance with Section 7.03(g).
     7.05 Dispositions. Make any Disposition or enter into any agreement to make
any Disposition, except:
     (a) Dispositions of obsolete or worn out property, whether now owned or
hereafter acquired, in the ordinary course of business;
     (b) ordinary-course-of-business Dispositions of (i) inventory; (ii) Cash
Equivalents; (iii) overdue accounts receivable in connection with the compromise
or collection thereof (and not in connection with any financing transaction);
and (iv) leases, subleases, rights of way, easements, licenses, and sublicenses
that, individually and in the aggregate, do not materially interfere with the
ordinary conduct of the business of the Borrower or its Subsidiaries and do not
materially detract from the value or the use of the property which they affect;
     (c) Dispositions of equipment to the extent that (i) such property is
exchanged for credit against the purchase price of similar replacement property
or (ii) the proceeds of such Disposition are reasonably promptly applied to the
purchase price of such replacement property;
     (d) Dispositions of property by any Subsidiary to the Borrower or to a
wholly-owned Subsidiary; provided that if the transferor of such property is a
Subsidiary Guarantor, the transferee thereof must either be the Borrower or a
Subsidiary Guarantor;
     (e) Dispositions permitted by Section 7.04;

-89-



--------------------------------------------------------------------------------



 



     (f) Dispositions by the Borrower and its Subsidiaries not otherwise
permitted under this Section 7.05, subject to the following conditions:
     (i) that no Default exists at the time of such Disposition or would result
from such Disposition;
     (ii) that the aggregate book value of all property Disposed of in reliance
on this clause (f) in any fiscal year shall not exceed $20,000,000; and
     (iii) that at least 75% of the purchase price for such asset shall be paid
to the Borrower or such Subsidiary in cash;
     (g) Dispositions of property (i) resulting from the condemnation thereof or
(ii) that has suffered a casualty (constituting a total loss or constructive
total loss of such property), in each case upon or after receipt of the
condemnation proceeds or insurance proceeds of such condemnation or casualty, as
applicable, provided that the cash proceeds therefrom are applied in accordance
with Section 2.04(b)(ii); and
     (h) so long as no Default has occurred and is continuing, the grant of any
option or other right to purchase any asset in a transaction that would be
permitted under the provisions of Section 7.05(f),
provided, however, that any Disposition pursuant to Section 7.05(a), (b), (c),
(f), and (g) shall be for fair market value.
     7.06 Restricted Payments. Declare or make, directly or indirectly, any
Restricted Payment, or incur any obligation (contingent or otherwise) to do so,
except that:
     (a) each Subsidiary may make Restricted Payments to the Borrower, any
Subsidiaries that are Subsidiary Guarantors and any other Person that owns a
direct Equity Interest in such Subsidiary, ratably according to their respective
holdings of the type of Equity Interest in respect of which such Restricted
Payment is being made;
     (b) the Borrower and each Subsidiary may declare and make dividend payments
or other distributions payable solely in common or subordinated Equity Interests
of such Person and the Borrower may issue common Equity Interests upon the
conversion of subordinated Equity Interests;
     (c) the Borrower and each Subsidiary may purchase, redeem or otherwise
acquire its Equity Interests with the proceeds received from the substantially
concurrent issue of new common or subordinated Equity Interests;
     (d) the Borrower may make the Closing Date Distribution; and
     (e) so long as no Default has occurred and is continuing or would result
therefrom, the Borrower may make Restricted Payments with respect to any fiscal
quarter in an aggregate amount not to exceed Available Cash with respect to such
fiscal quarter, so long as (i) the

-90-



--------------------------------------------------------------------------------



 



Borrower and its Subsidiaries shall be in compliance (after giving pro forma
effect to the making of such Restricted Payment) with all of the covenants
contained in this Agreement, including, without limitation, Sections 7.11(a) and
7.11(b) and (ii) the Borrower shall not use more than $20,000,000 from the
proceeds of Revolving Credit Borrowings during any fiscal quarter to make
Distribution Payments.
     7.07 Change in Nature of Business. Engage in any material line of business
substantially different from those lines of business conducted by the Borrower
and its Subsidiaries on the date hereof or any business substantially related or
incidental thereto.
     7.08 Transactions with Affiliates. Enter into any transaction of any kind
with any Affiliate of the Borrower, whether or not in the ordinary course of
business, other than on fair and reasonable terms substantially as favorable to
the Borrower or such Subsidiary as would be obtainable by the Borrower or such
Subsidiary at the time in a comparable arm’s length transaction with a Person
other than an Affiliate; provided that the foregoing restriction shall not apply
to (i) transactions between or among the Loan Parties and (ii) transactions
pursuant to the Material Contracts as in effect on the date of this Agreement
or, if applicable, to the extent modified as permitted under this Agreement.
     7.09 Burdensome Agreements. Enter into or permit to exist any Contractual
Obligation (other than this Agreement or any other Loan Document) that
(a) limits the ability (i) of any Subsidiary to make Restricted Payments to the
Borrower or any Subsidiary Guarantor or to otherwise transfer property to or
invest in the Borrower or any Subsidiary Guarantor, except for any agreement in
effect (A) on the date hereof and set forth on Schedule 7.09 or (B) at the time
any Subsidiary becomes a Subsidiary of the Borrower, so long as such agreement
was not entered into solely in contemplation of such Person becoming a
Subsidiary of the Borrower, (ii) of any Subsidiary to Guarantee the Obligations
of the Borrower or (iii) of the Borrower or any Subsidiary to create, incur,
assume or suffer to exist Liens on property of such Person to secure the
Obligations; provided, however, that this clause (iii) shall not prohibit
(A) any negative pledge incurred or provided in favor of any holder of
Indebtedness permitted under Sections 7.02(f) or (g) solely to the extent any
such negative pledge relates to the property financed by or the subject of such
Indebtedness or (B) customary non-assignment provisions in purchase and sale or
exchange agreements or similar operational agreements, or provisions in
licenses, easements or leases, in each case entered into in the ordinary course
of business and consistent with past practices, which restrict the transfer,
assignment or encumbrance thereof; or (b) requires the grant of a Lien to secure
an obligation of such Person if a Lien is granted to secure the Obligations.
     7.10 Use of Proceeds. Use the proceeds of any Credit Extension, whether
directly or indirectly, and whether immediately, incidentally or ultimately, to
purchase or carry margin stock (within the meaning of Regulation U of the FRB)
or to extend credit to others for the purpose of purchasing or carrying margin
stock or to refund indebtedness originally incurred for such purpose.
     7.11 Financial Covenants. (a) Consolidated Interest Coverage Ratio. Permit
the Consolidated Interest Coverage Ratio as of the end of any fiscal quarter of
the Borrower to be less than 3.00 to 1.00.

-91-



--------------------------------------------------------------------------------



 



     (b) Consolidated Leverage Ratio. Permit the Consolidated Leverage Ratio at
any time during any period of four fiscal quarters of the Borrower to be greater
than (i) during a Specified Acquisition Period, 4.50 to 1.00, and (ii) at all
other times, 4.00 to 1.00.
     7.12 [Intentionally Omitted].
     7.13 Amendments of Organization Documents. Amend any of its Organization
Documents, unless such amendments, modifications, or supplements could not
reasonably be expected (i) to be materially adverse to the rights of the
Administrative Agent or the Lenders or (ii) to materially decrease the economic
benefit or other rights that any Loan Party would have otherwise received
pursuant to such agreements.
     7.14 Accounting Changes. Make any change in (a) accounting policies or
reporting practices, except to the extent consistent with GAAP, or (b) the
fiscal year-end of any Loan Party.
     7.15 Prepayments, Etc. of Indebtedness. Prepay, redeem, purchase, defease
or otherwise satisfy prior to the scheduled maturity thereof in any manner, or
make any payment in violation of any subordination terms of, any Indebtedness
incurred pursuant to Section 7.02(h), except for refinancings, refundings,
extensions or renewals of such Indebtedness to the extent such refinancing,
refunding, extension or renewal is permitted by Section 7.02(h).
     7.16 Amendment, Etc. of Material Contracts. Amend, modify, or supplement
any of the Material Contracts unless such amendments, modifications, or
supplements, individually or in the aggregate, could not reasonably be expected
(i) to be materially adverse to the rights of the Administrative Agent or the
Lenders or (ii) to materially decrease the economic benefit or other rights that
any Loan Party would have otherwise received pursuant to such agreements.
     7.17 Limitation on Speculative Hedging. (a) Enter into any Swap Contract
for speculative purposes, or (b) be party to or otherwise enter into any Swap
Contract which is entered into for reasons other than as a part of its normal
business operations as a risk management strategy and/or hedge against changes
resulting from market conditions related to the Borrower’s or its Subsidiaries’
operations.
ARTICLE VIII
EVENTS OF DEFAULT AND REMEDIES
     8.01 Events of Default. Any of the following shall constitute an Event of
Default:
     (a) Non-Payment. The Borrower or any other Loan Party fails to (i) pay when
and as required to be paid herein, any amount of principal of any Loan or any
L/C Obligation or deposit any funds as Cash Collateral in respect of L/C
Obligations, or (ii) pay within three days after the same becomes due, any
interest on any Loan or on any L/C Obligation, or any fee due hereunder, or
(iii) pay within five days after the same becomes due, any other amount payable
hereunder or under any other Loan Document; or
     (b) Specific Covenants. The Borrower or any Loan Party (i) fails to perform
or observe any term, covenant or agreement contained in any of Sections 6.01,
6.02, and 6.10 and

-92-



--------------------------------------------------------------------------------



 



such failure continues for 5 days after the earlier to occur of (A) receipt of
written notice thereof from Administrative Agent or Required Lenders to the
Borrower, or (B) a Responsible Officer otherwise has actual knowledge of any
such failure; or (ii) fails to perform or observe any term, covenant or
agreement contained in any of Sections 6.03, 6.05 (only with respect to the Loan
Parties), 6.07, 6.11, 6.12, 6.16, 6.18 or Article VII; or
     (c) Other Defaults. Any Loan Party fails to perform or observe any other
covenant or agreement (not specified in Sections 8.01(a) or (b) above) contained
in any Loan Document on its part to be performed or observed and such failure
continues for 30 days after the earlier to occur of (i) receipt of written
notice thereof from Administrative Agent or Required Lenders to the Borrower, or
(ii) a Responsible Officer otherwise has actual knowledge of any such failure;
or
     (d) Representations and Warranties. (i) Any representation, warranty,
certification or statement of fact made or deemed made by or on behalf of the
Borrower or any other Loan Party herein, in any other Loan Document, or in any
document delivered in connection herewith or therewith that does not have a
materiality or Material Adverse Effect qualification shall be incorrect or
misleading in any material respect when made or deemed made or (ii) any
representation, warranty, certification or statement of fact made or deemed made
by or on behalf of the Borrower or any other Loan Party herein, in any other
Loan Document, or in any document delivered in connection herewith or therewith
that has a materiality or Material Adverse Effect qualification shall be
incorrect or misleading in any respect when made or deemed made; or
     (e) Cross-Default. (i) Any Loan Party or any Subsidiary thereof (A) fails
to make any payment when due (whether by scheduled maturity, required
prepayment, acceleration, demand, or otherwise, but after giving effect to any
applicable grace or cure periods) in respect of any Indebtedness or Guarantee
(other than Indebtedness hereunder and Indebtedness under Swap Contracts) having
an aggregate principal amount (including undrawn committed or available amounts
and including amounts owing to all creditors under any combined or syndicated
credit arrangement) of more than the Threshold Amount, or (B) fails to observe
or perform any other agreement or condition relating to any such Indebtedness or
Guarantee or contained in any instrument or agreement evidencing, securing or
relating thereto, or any other event occurs, the effect of which default or
other event is to cause, or to permit the holder or holders of such Indebtedness
or the beneficiary or beneficiaries of such Guarantee (or a trustee or agent on
behalf of such holder or holders or beneficiary or beneficiaries) to cause, with
the giving of notice if required, such Indebtedness to be demanded or to become
due or to be repurchased, prepaid, defeased or redeemed (automatically or
otherwise), or an offer to repurchase, prepay, defease or redeem such
Indebtedness to be made, prior to its stated maturity, or such Guarantee to
become payable or cash collateral in respect thereof to be demanded; or
(ii) there occurs under any Swap Contract an Early Termination Date (as defined
in such Swap Contract) resulting from (A) any event of default under such Swap
Contract as to which a Loan Party or any Subsidiary thereof is the Defaulting
Party (as defined in such Swap Contract) or (B) any Termination Event (as so
defined) under such Swap Contract as to which a Loan Party or any Subsidiary
thereof is an Affected Party (as so defined) and, in either event, the Swap
Termination Value owed by such Loan Party or such Subsidiary as a result thereof
is greater than the Threshold Amount; or

-93-



--------------------------------------------------------------------------------



 



     (f) Insolvency Proceedings, Etc. Any Loan Party or any Subsidiary thereof
institutes or consents to the institution of any proceeding under any Debtor
Relief Law, or makes an assignment for the benefit of creditors; or applies for
or consents to the appointment of any receiver, trustee, custodian, conservator,
liquidator, rehabilitator or similar officer for it or for all or any material
part of its property; or any receiver, trustee, custodian, conservator,
liquidator, rehabilitator or similar officer is appointed without the
application or consent of such Person and the appointment continues undischarged
or unstayed for 60 calendar days; or any proceeding under any Debtor Relief Law
relating to any such Person or to all or any material part of its property is
instituted without the consent of such Person and continues undismissed or
unstayed for 60 calendar days, or an order for relief is entered in any such
proceeding; or
     (g) Inability to Pay Debts; Attachment. (i) Any Loan Party or any
Subsidiary thereof becomes unable or admits in writing its inability or fails
generally to pay its debts as they become due, or (ii) any writ or warrant of
attachment or execution or similar process is issued or levied against all or
any material part of the property of any such Person and is not released,
vacated or fully bonded within 30 days after its issue or levy; or
     (h) Judgments. There is entered against any Loan Party or any Subsidiary
thereof (i) one or more final judgments or orders for the payment of money in an
aggregate amount (as to all such judgments and orders) exceeding the Threshold
Amount (to the extent not covered by independent third-party insurance as to
which the insurer is rated at least “A” by A.M. Best Company, has been notified
of the potential claim and does not dispute coverage), or (ii) any one or more
non-monetary final judgments that have, or could reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect and, in either case,
(A) enforcement proceedings are commenced by any creditor upon such judgment or
order, or (B) there is a period of 10 consecutive days during which a stay of
enforcement of such judgment, by reason of a pending appeal or otherwise, is not
in effect; or
     (i) ERISA. (i) An ERISA Event occurs with respect to a Pension Plan or
Multiemployer Plan which has resulted or could reasonably be expected to result
in liability of the Borrower under Title IV of ERISA to the Pension Plan,
Multiemployer Plan or the PBGC in an aggregate amount in excess of the Threshold
Amount, or (ii) the Borrower or any ERISA Affiliate fails to pay when due, after
the expiration of any applicable grace period, any installment payment with
respect to its withdrawal liability under Section 4201 of ERISA under a
Multiemployer Plan in an aggregate amount in excess of the Threshold Amount; or
     (j) Invalidity of Loan Documents. Any provision of any Loan Document, at
any time after its execution and delivery and for any reason other than as
expressly permitted hereunder or thereunder or satisfaction in full of all the
Obligations, ceases to be in full force and effect; or any Loan Party or any
other Person contests in any manner the validity or enforceability of any
provision of any Loan Document; or any Loan Party denies that it has any or
further liability or obligation under any provision of any Loan Document, or
purports to revoke, terminate or rescind any provision of any Loan Document; or
     (k) Change of Control. There occurs any Change of Control; or

-94-



--------------------------------------------------------------------------------



 



     (l) Collateral Documents. Any Collateral Document after delivery thereof
pursuant to Sections 4.01 or 6.12 shall for any reason (other than pursuant to
the terms thereof) cease to create a valid and perfected first priority Lien
(subject to Liens permitted by Section 7.01) on the Collateral purported to be
covered thereby; or
     (m) Material Contracts. (i) Any default or event of default shall have
occurred under any of the Material Contracts which has not been cured within any
applicable grace period and which default or event of default could,
individually or in the aggregate with any other defaults or events of default
under the Material Contracts, reasonably be expected to have a Material Adverse
Effect, or (ii) any of the Material Contracts shall have terminated, which
termination, individually or in the aggregate with any other terminations of
Material Contracts, could reasonably be expected to have a Material Adverse
Effect.
     8.02 Remedies upon Event of Default. If any Event of Default occurs and is
continuing, the Administrative Agent shall, at the request of, or may, with the
consent of, the Required Lenders, take any or all of the following actions:
     (a) declare the commitment of each Lender to make Loans and any obligation
of the L/C Issuers to make L/C Credit Extensions to be terminated, whereupon
such commitments and obligation shall be terminated;
     (b) declare the unpaid principal amount of all outstanding Loans, all
interest accrued and unpaid thereon, and all other amounts owing or payable
hereunder or under any other Loan Document to be immediately due and payable,
without presentment, demand, protest or other notice of any kind, all of which
are hereby expressly waived by the Borrower;
     (c) require that the Borrower Cash Collateralize the L/C Obligations (in an
amount equal to the then Outstanding Amount thereof); and
     (d) exercise on behalf of itself, the Lenders and the L/C Issuers all
rights and remedies available to it, the Lenders and the L/C Issuers under the
Loan Documents;
provided, however, that upon the occurrence of an actual or deemed entry of an
order for relief with respect to the Borrower under the Bankruptcy Code of the
United States, the obligation of each Lender to make Loans and any obligation of
the L/C Issuers to make L/C Credit Extensions shall automatically terminate, the
unpaid principal amount of all outstanding Loans and all interest and other
amounts as aforesaid shall automatically become due and payable, and the
obligation of the Borrower to Cash Collateralize the L/C Obligations as
aforesaid shall automatically become effective, in each case without further act
of the Administrative Agent or any Lender.
     8.03 Application of Funds. After the exercise of remedies provided for in
Section 8.02 (or after the Loans have automatically become immediately due and
payable and the L/C Obligations have automatically been required to be Cash
Collateralized as set forth in the proviso to Section 8.02), any amounts
received on account of the Obligations shall, subject to the provisions of
Sections 2.14 and 2.15, be applied by the Administrative Agent in the following
order:

-95-



--------------------------------------------------------------------------------



 



     First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (including fees, charges and
disbursements of counsel to the Administrative Agent and amounts payable under
Article III) payable to the Administrative Agent in its capacity as such;
     Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal, interest and Letter of
Credit Fees) payable to the Lenders and the L/C Issuers (including fees, charges
and disbursements of counsel to the respective Lenders and the L/C Issuers
(including fees and time charges for attorneys who may be employees of any
Lender or any L/C Issuer) arising under the Loan Documents and amounts payable
under Article III, ratably among them in proportion to the respective amounts
described in this clause Second payable to them;
     Third, to payment of that portion of the Obligations constituting accrued
and unpaid Letter of Credit Fees and interest on the Loans, L/C Borrowings and
other Obligations arising under the Loan Documents, ratably among the Lenders
and the L/C Issuers in proportion to the respective amounts described in this
clause Third payable to them;
     Fourth, to payment of that portion of the Obligations constituting unpaid
principal of the Loans, L/C Borrowings and Obligations then owing under Secured
Hedge Agreements and Secured Cash Management Agreements, ratably among the
Lenders, the L/C Issuers, the Hedge Banks and the Cash Management Banks in
proportion to the respective amounts described in this clause Fourth held by
them;
     Fifth, to the Administrative Agent for the account of the L/C Issuers, to
Cash Collateralize that portion of L/C Obligations comprised of the aggregate
undrawn amount of Letters of Credit to the extent not otherwise Cash
Collateralized by the Borrower pursuant to Sections 2.03 and 2.14, ratably among
the L/C Issuers in proportion to the respective amounts described in this clause
Fifth held by them; and
     Last, the balance, if any, after all of the Obligations have been
indefeasibly paid in full, to the Borrower or as otherwise required by Law.
Subject to Sections 2.03(c) and 2.14, amounts used to Cash Collateralize the
aggregate undrawn amount of Letters of Credit pursuant to clause Fifth above
shall be applied to satisfy drawings under such Letters of Credit as they occur.
If any amount remains on deposit as Cash Collateral after all Letters of Credit
have either been fully drawn or expired, such remaining amount shall be applied
to the other Obligations, if any, in the order set forth above.
Notwithstanding the foregoing, Obligations arising under Secured Cash Management
Agreements and Secured Hedge Agreements shall be excluded from the application
described above if the Administrative Agent has not received written notice
thereof, together with such supporting documentation as the Administrative Agent
may request, from the applicable Cash Management Bank or Hedge Bank, as the case
may be. Each Cash Management Bank or Hedge Bank not a party to the Credit
Agreement that has given the notice contemplated by the preceding sentence
shall, by such notice, be deemed to have acknowledged and accepted the

-96-



--------------------------------------------------------------------------------



 



appointment of the Administrative Agent pursuant to the terms of Article IX
hereof for itself and its Affiliates as if a “Lender” party hereto.
ARTICLE IX
ADMINISTRATIVE AGENT
     9.01 Appointment and Authority. (a) Each of the Lenders and the L/C Issuers
hereby irrevocably appoints Bank of America to act on its behalf as the
Administrative Agent hereunder and under the other Loan Documents and authorizes
the Administrative Agent to take such actions on its behalf and to exercise such
powers as are delegated to the Administrative Agent by the terms hereof or
thereof, together with such actions and powers as are reasonably incidental
thereto. The provisions of this Article are solely for the benefit of the
Administrative Agent, the Lenders and the L/C Issuers, and the Borrower shall
not have rights as a third party beneficiary of any of such provisions.
     (b) The Administrative Agent shall also act as the “collateral agent” under
the Loan Documents, and each of the Lenders (including in its capacities as a
potential Hedge Bank and a potential Cash Management Bank) and the L/C Issuers
hereby irrevocably appoints and authorizes the Administrative Agent to act as
the agent of such Lender and such L/C Issuer for purposes of acquiring, holding
and enforcing any and all Liens on Collateral granted by any of the Loan Parties
to secure any of the Obligations, together with such powers and discretion as
are reasonably incidental thereto. In this connection, the Administrative Agent,
as “collateral agent” and any co-agents, sub-agents and attorneys-in-fact
appointed by the Administrative Agent pursuant to Section 9.05 for purposes of
holding or enforcing any Lien on the Collateral (or any portion thereof) granted
under the Collateral Documents, or for exercising any rights and remedies
thereunder at the direction of the Administrative Agent), shall be entitled to
the benefits of all provisions of this Article IX and Article X (including
Section 10.04(c), as though such co-agents, sub-agents and attorneys-in-fact
were the “collateral agent” under the Loan Documents) as if set forth in full
herein with respect thereto.
     9.02 Rights as a Lender. The Person serving as the Administrative Agent
hereunder shall have the same rights and powers in its capacity as a Lender as
any other Lender and may exercise the same as though it were not the
Administrative Agent and the term “Lender” or “Lenders” shall, unless otherwise
expressly indicated or unless the context otherwise requires, include the Person
serving as the Administrative Agent hereunder in its individual capacity. Such
Person and its Affiliates may accept deposits from, lend money to, act as the
financial advisor or in any other advisory capacity for and generally engage in
any kind of business with the Borrower or any Subsidiary or other Affiliate
thereof as if such Person were not the Administrative Agent hereunder and
without any duty to account therefor to the Lenders.
     9.03 Exculpatory Provisions. The Administrative Agent shall not have any
duties or obligations except those expressly set forth herein and in the other
Loan Documents. Without limiting the generality of the foregoing, the
Administrative Agent:
     (a) shall not be subject to any fiduciary or other implied duties,
regardless of whether a Default has occurred and is continuing;

-97-



--------------------------------------------------------------------------------



 



     (b) shall not have any duty to take any discretionary action or exercise
any discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Administrative Agent
is required to exercise as directed in writing by the Required Lenders (or such
other number or percentage of the Lenders as shall be expressly provided for
herein or in the other Loan Documents), provided that the Administrative Agent
shall not be required to take any action that, in its opinion or the opinion of
its counsel, may expose the Administrative Agent to liability or that is
contrary to any Loan Document or applicable law; and
     (c) shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to the Borrower or any of its Affiliates that
is communicated to or obtained by the Person serving as the Administrative Agent
or any of its Affiliates in any capacity.
     (d) The Administrative Agent shall not be liable for any action taken or
not taken by it (i) with the consent or at the request of the Required Lenders
(or such other number or percentage of the Lenders as shall be necessary, or as
the Administrative Agent shall believe in good faith shall be necessary, under
the circumstances as provided in Sections 10.01 and 8.02) or (ii) in the absence
of its own gross negligence or willful misconduct. The Administrative Agent
shall be deemed not to have knowledge of any Default unless and until notice
describing such Default is given to the Administrative Agent by the Borrower, a
Lender or the applicable L/C Issuer.
     (e) The Administrative Agent shall not be responsible for or have any duty
to ascertain or inquire into (i) any statement, warranty or representation made
in or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Loan
Document or any other agreement, instrument or document, or the creation,
perfection or priority of any Lien purported to be created by the Collateral
Documents, (v) the value or the sufficiency of any Collateral, or (v) the
satisfaction of any condition set forth in Article IV or elsewhere herein, other
than to confirm receipt of items expressly required to be delivered to the
Administrative Agent.
     9.04 Reliance by Administrative Agent. The Administrative Agent shall be
entitled to rely upon, and shall not incur any liability for relying upon, any
notice, request, certificate, consent, statement, instrument, document or other
writing (including any electronic message, Internet or intranet website posting
or other distribution) believed by it to be genuine and to have been signed,
sent or otherwise authenticated by the proper Person. The Administrative Agent
also may rely upon any statement made to it orally or by telephone and believed
by it to have been made by the proper Person, and shall not incur any liability
for relying thereon. In determining compliance with any condition hereunder to
the making of a Loan, or the issuance of a Letter of Credit, that by its terms
must be fulfilled to the satisfaction of a Lender or an L/C Issuer, the
Administrative Agent may presume that such condition is satisfactory to such
Lender or such L/C Issuer unless the Administrative Agent shall have received
notice to the contrary

-98-



--------------------------------------------------------------------------------



 



from such Lender or such L/C Issuer prior to the making of such Loan or the
issuance of such Letter of Credit. The Administrative Agent may consult with
legal counsel (who may be counsel for the Borrower), independent accountants and
other experts selected by it, and shall not be liable for any action taken or
not taken by it in accordance with the advice of any such counsel, accountants
or experts.
     9.05 Delegation of Duties. The Administrative Agent may perform any and all
of its duties and exercise its rights and powers hereunder or under any other
Loan Document by or through any one or more sub-agents appointed by the
Administrative Agent. The Administrative Agent and any such sub-agent may
perform any and all of its duties and exercise its rights and powers by or
through their respective Related Parties. The exculpatory provisions of this
Article shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent.
     9.06 Resignation of Administrative Agent. The Administrative Agent may at
any time give notice of its resignation to the Lenders, the L/C Issuers and the
Borrower. Upon receipt of any such notice of resignation, the Required Lenders
shall have the right, in consultation with the Borrower, to appoint a successor,
which shall be a bank with an office in the United States, or an Affiliate of
any such bank with an office in the United States. If no such successor shall
have been so appointed by the Required Lenders and shall have accepted such
appointment within 30 days after the retiring Administrative Agent gives notice
of its resignation, then the retiring Administrative Agent may on behalf of the
Lenders and the L/C Issuers, appoint a successor Administrative Agent meeting
the qualifications set forth above; provided that if the Administrative Agent
shall notify the Borrower and the Lenders that no qualifying Person has accepted
such appointment, then such resignation shall nonetheless become effective in
accordance with such notice and (a) the retiring Administrative Agent shall be
discharged from its duties and obligations hereunder and under the other Loan
Documents (except that in the case of any collateral security held by the
Administrative Agent on behalf of the Lenders or the L/C Issuers under any of
the Loan Documents, the retiring Administrative Agent shall continue to hold
such collateral security until such time as a successor Administrative Agent is
appointed) and (b) all payments, communications and determinations provided to
be made by, to or through the Administrative Agent shall instead be made by or
to each Lender and the applicable L/C Issuer directly, until such time as the
Required Lenders appoint a successor Administrative Agent as provided for above
in this Section. Upon the acceptance of a successor’s appointment as
Administrative Agent hereunder, such successor shall succeed to and become
vested with all of the rights, powers, privileges and duties of the retiring (or
retired) Administrative Agent, and the retiring Administrative Agent shall be
discharged from all of its duties and obligations hereunder or under the other
Loan Documents (if not already discharged therefrom as provided above in this
Section). The fees payable by the Borrower to a successor Administrative Agent
shall be the same as those payable to its predecessor unless otherwise agreed
between the Borrower and such successor. After the retiring Administrative
Agent’s resignation hereunder and under the other Loan Documents, the provisions
of this Article and Section 10.04 shall continue in effect for the benefit of
such retiring Administrative Agent, its sub-agents and their respective Related
Parties in respect of any actions taken or omitted to be taken by any of them
while the retiring Administrative Agent was acting as Administrative Agent.

-99-



--------------------------------------------------------------------------------



 



Any resignation by Bank of America as Administrative Agent pursuant to this
Section shall also constitute its resignation as L/C Issuer. Upon the acceptance
of a successor’s appointment as Administrative Agent hereunder, (i) such
successor shall succeed to and become vested with all of the rights, powers,
privileges and duties of the retiring L/C Issuer, (ii) the retiring L/C Issuer
shall be discharged from all of its duties and obligations hereunder or under
the other Loan Documents, and (iii) the successor L/C Issuer shall issue letters
of credit in substitution for the Letters of Credit, if any, outstanding at the
time of such succession or make other arrangements satisfactory to the retiring
L/C Issuer to effectively assume the obligations of the retiring L/C Issuer with
respect to such Letters of Credit.
     9.07 Non-Reliance on Administrative Agent and Other Lenders. Each Lender
and each L/C Issuer acknowledges that it has, independently and without reliance
upon the Administrative Agent or any other Lender or any of their Related
Parties and based on such documents and information as it has deemed
appropriate, made its own credit analysis and decision to enter into this
Agreement. Each Lender and each L/C Issuer also acknowledges that it will,
independently and without reliance upon the Administrative Agent or any other
Lender or any of their Related Parties and based on such documents and
information as it shall from time to time deem appropriate, continue to make its
own decisions in taking or not taking action under or based upon this Agreement,
any other Loan Document or any related agreement or any document furnished
hereunder or thereunder.
     9.08 No Other Duties, Etc. Anything herein to the contrary notwithstanding,
none of the Bookrunners or Arrangers listed on the cover page hereof shall have
any powers, duties or responsibilities under this Agreement or any of the other
Loan Documents, except in its capacity, as applicable, as the Administrative
Agent, a Lender or an L/C Issuer hereunder.
     9.09 Administrative Agent May File Proofs of Claim. In case of the pendency
of any proceeding under any Debtor Relief Law or any other judicial proceeding
relative to any Loan Party, the Administrative Agent (irrespective of whether
the principal of any Loan or L/C Obligation shall then be due and payable as
herein expressed or by declaration or otherwise and irrespective of whether the
Administrative Agent shall have made any demand on the Borrower) shall be
entitled and empowered, by intervention in such proceeding or otherwise:
     (a) to file and prove a claim for the whole amount of the principal and
interest owing and unpaid in respect of the Loans, L/C Obligations and all other
Obligations that are owing and unpaid and to file such other documents as may be
necessary or advisable in order to have the claims of the Lenders, the L/C
Issuers and the Administrative Agent (including any claim for the reasonable
compensation, expenses, disbursements and advances of the Lenders, the L/C
Issuers and the Administrative Agent and their respective agents and counsel and
all other amounts due the Lenders, the L/C Issuers and the Administrative Agent
under Sections 2.03(h) and (i), 2.08 and 10.04) allowed in such judicial
proceeding; and
     (b) to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same;
and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender and each L/C Issuer to make

-100-



--------------------------------------------------------------------------------



 



such payments to the Administrative Agent and, if the Administrative Agent shall
consent to the making of such payments directly to the Lenders and the L/C
Issuers, to pay to the Administrative Agent any amount due for the reasonable
compensation, expenses, disbursements and advances of the Administrative Agent
and its agents and counsel, and any other amounts due the Administrative Agent
under Sections 2.08 and 10.04.
Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender or any L/C
Issuer any plan of reorganization, arrangement, adjustment or composition
affecting the Obligations or the rights of any Lender or any L/C Issuer to
authorize the Administrative Agent to vote in respect of the claim of any Lender
or any L/C Issuer or in any such proceeding.
Notwithstanding anything to the contrary contained herein, the Administrative
Agent shall not be entitled or empowered to, and shall have no obligation to,
absent a written agreement between the applicable Cash Management Bank or Hedge
Bank and the Administrative Agent, take any of the actions described in this
Section 9.09 with respect to Obligations on account of any Secured Cash
Management Agreement or Secured Hedge Agreement; provided that the
Administrative Agent shall provide to the Cash Management Banks and the Hedge
Banks that have given notice in accordance with Section 8.03, a copy of any
proof of claim filed by the Administrative Agent pursuant to this Section 9.09.
     9.10 Collateral and Guaranty Matters. Each of the Lenders (including in its
capacities as a potential Cash Management Bank and a potential Hedge Bank) and
the L/C Issuers irrevocably authorize the Administrative Agent, at its option
and in its discretion,
     (a) to release any Lien on any property granted to or held by the
Administrative Agent under any Loan Document (i) upon termination of the
Aggregate Commitments and payment in full of all Obligations (other than
(A) contingent indemnification obligations and (B) obligations and liabilities
under Secured Cash Management Agreements and Secured Hedge Agreements as to
which arrangements satisfactory to the applicable Cash Management Bank or Hedge
Bank shall have been made) and the expiration or termination of all Letters of
Credit (other than Letters of Credit as to which other arrangements satisfactory
to the Administrative Agent and the applicable L/C Issuer shall have been made),
(ii) that is sold or to be sold as part of or in connection with any sale
permitted hereunder or under any other Loan Document, or (iii) if approved,
authorized or ratified in writing in accordance with Section 10.01;
     (b) to release any Subsidiary Guarantor from its obligations under the
Subsidiary Guaranty if such Person ceases to be a Subsidiary as a result of a
transaction permitted hereunder; and
     (c) to subordinate any Lien on any property granted to or held by the
Administrative Agent under any Loan Document to the holder of any Lien on such
property that is permitted by Section 7.01(i).
Upon request by the Administrative Agent at any time, the Required Lenders will
confirm in writing the Administrative Agent’s authority to release or
subordinate its interest in particular types or items of property, or to release
any Subsidiary Guarantor from its obligations under the

-101-



--------------------------------------------------------------------------------



 



Subsidiary Guaranty pursuant to this Section 9.10. In each case as specified in
this Section 9.10, the Administrative Agent will, at the Borrower’s expense,
execute and deliver to the applicable Loan Party such documents as such Loan
Party may reasonably request to evidence the release of such item of Collateral
from the assignment and security interest granted under the Collateral Documents
or to subordinate the Administrative Agent’s interest in such item, or to
release such Subsidiary Guarantor from its obligations under the Subsidiary
Guaranty, in each case in accordance with the terms of the Loan Documents and
this Section 9.10.
     9.11 Secured Cash Management Agreements and Secured Hedge Agreements. No
Cash Management Bank or Hedge Bank that obtains the benefits of Section 8.03,
the Subsidiary Guaranty or any Collateral by virtue of the provisions hereof or
of the Subsidiary Guaranty or any Collateral Document shall have any right to
notice of any action or to consent to, direct or object to any action hereunder
or under any other Loan Document or otherwise in respect of the Collateral
(including the release or impairment of any Collateral) other than in its
capacity as a Lender and, in such case, only to the extent expressly provided in
the Loan Documents. Notwithstanding any other provision of this Article IX to
the contrary, the Administrative Agent shall not be required to verify the
payment of, or that other satisfactory arrangements have been made with respect
to, Obligations arising under Secured Cash Management Agreements and Secured
Hedge Agreements unless the Administrative Agent has received written notice of
such Obligations, together with such supporting documentation as the
Administrative Agent may request, from the applicable Cash Management Bank or
Hedge Bank, as the case may be.
ARTICLE X
MISCELLANEOUS
     10.01 Amendments, Etc. No amendment or waiver of any provision of this
Agreement or any other Loan Document, and no consent to any departure by the
Borrower or any other Loan Party therefrom, shall be effective unless in writing
signed by the Required Lenders and the Borrower or the applicable Loan Party, as
the case may be, and acknowledged by the Administrative Agent, and each such
waiver or consent shall be effective only in the specific instance and for the
specific purpose for which given; provided, however, that no such amendment,
waiver or consent shall:
     (a) waive any condition set forth in Section 4.01 (other than
Section 4.01(b)(i) or (c)), or, in the case of the initial Credit Extension,
Section 4.02, without the written consent of each Lender;
     (b) extend or increase the Commitment of any Lender (or reinstate any
Commitment terminated pursuant to Section 8.02) without the written consent of
such Lender;
     (c) postpone any date fixed by this Agreement or any other Loan Document
for any payment (excluding mandatory prepayments) of principal, interest, fees
or other amounts due to any Lender without the written consent of such Lender;
     (d) reduce the principal of, or the rate of interest specified herein on,
any Loan or L/C Borrowing, or (subject to clause (iii) of the second proviso to
this Section 10.01) any fees or other amounts payable hereunder or under any
other Loan Document without the written consent

-102-



--------------------------------------------------------------------------------



 



of each Lender entitled to such amount; provided, however, that only the consent
of the Required Lenders shall be necessary (i) to amend the definition of
“Default Rate” or to waive any obligation of the Borrower to pay interest or
Letter of Credit Fees at the Default Rate or (ii) to amend any financial
covenant hereunder (or any defined term used therein) even if the effect of such
amendment would be to reduce the rate of interest on any Loan or L/C Borrowing
or to reduce any fee payable hereunder;
     (e) change Section 8.03 in a manner that would alter the pro rata sharing
of payments required thereby without the written consent of each Lender;
     (f) change any provision of this Section 10.01 or the definition of
“Required Lenders” or any other provision hereof specifying the number or
percentage of Lenders required to amend, waive or otherwise modify any rights
hereunder or make any determination or grant any consent hereunder without the
written consent of each Lender;
     (g) release all or substantially all of the Collateral in any transaction
or series of related transactions, without the written consent of each Lender;
or
     (h) release all or substantially all of the value of the Subsidiary
Guaranty, without the written consent of each Lender, except to the extent the
release of any Subsidiary from the Subsidiary Guaranty is permitted pursuant to
Section 9.10 (in which case such release may be made by the Administrative Agent
acting alone);
and provided, further, that (i) no amendment, waiver or consent shall, unless in
writing and signed by the applicable L/C Issuer in addition to the Lenders
required above, affect the rights or duties of such L/C Issuer under this
Agreement or any Issuer Document relating to any Letter of Credit issued or to
be issued by it; (ii) no amendment, waiver or consent shall, unless in writing
and signed by the Administrative Agent in addition to the Lenders required
above, affect the rights or duties of the Administrative Agent under this
Agreement or any other Loan Document; and (iii) the Fee Letter may be amended,
or rights or privileges thereunder waived, in a writing executed only by the
parties thereto. Notwithstanding anything to the contrary herein, no Defaulting
Lender shall have any right to approve or disapprove any amendment, waiver or
consent hereunder (and any amendment, waiver or consent which by its terms
requires the consent of all Lenders or each affected Lender may be effected with
the consent of the applicable Lenders other than Defaulting Lenders), except
that (x) the Commitment of any Defaulting Lender may not be increased or
extended or any amount owing to such Lender reduced (except in accordance with
Section 2.15) or the final maturity thereof extended, in each case, without the
consent of such Lender and (y) any waiver, amendment or modification requiring
the consent of all Lenders or each affected Lender that by its terms affects any
Defaulting Lender more adversely than other affected Lenders shall require the
consent of such Defaulting Lender.
If any Lender does not consent to a proposed amendment, waiver, consent or
release with respect to any Loan Document that requires the consent of each
Lender and that has been approved by the Required Lenders, the Borrower may
replace such non-consenting Lender in accordance with Section 10.13; provided
that such amendment, waiver, consent or release can be effected as a result of
the assignment contemplated by such Section (together with all other such
assignments required by the Borrower to be made pursuant to this paragraph).

-103-



--------------------------------------------------------------------------------



 



     10.02 Notices; Effectiveness; Electronic Communications. (a) Notices
Generally. Except in the case of notices and other communications expressly
permitted to be given by telephone (and except as provided in subsection
(b) below), all notices and other communications provided for herein shall be in
writing and shall be delivered by hand or overnight courier service, mailed by
certified or registered mail or sent by telecopier as follows, and all notices
and other communications expressly permitted hereunder to be given by telephone
shall be made to the applicable telephone number, as follows:
     (i) if to the Borrower, the Administrative Agent or an L/C Issuer, to the
address, telecopier number, electronic mail address or telephone number
specified for such Person on Schedule 10.02; and
     (ii) if to any other Lender, to the address, telecopier number, electronic
mail address or telephone number specified in its Administrative Questionnaire
(including, as appropriate, notices delivered solely to the Person designated by
a Lender on its Administrative Questionnaire then in effect for the delivery of
notices that may contain material non-public information relating to the
Borrower).
Notices and other communications sent by hand or overnight courier service, or
mailed by certified or registered mail, shall be deemed to have been given when
received; notices and other communications sent by telecopier shall be deemed to
have been given when sent (except that, if not given during normal business
hours for the recipient, shall be deemed to have been given at the opening of
business on the next business day for the recipient). Notices and other
communications delivered through electronic communications to the extent
provided in subsection (b) below shall be effective as provided in such
subsection (b).
     (b) Electronic Communications. Notices and other communications to the
Lenders and the L/C Issuers hereunder may be delivered or furnished by
electronic communication (including e-mail and Internet or intranet websites)
pursuant to procedures approved by the Administrative Agent, provided that the
foregoing shall not apply to notices to any Lender or any L/C Issuer pursuant to
Article II if such Lender or such L/C Issuer, as applicable, has notified the
Administrative Agent that it is incapable of receiving notices under such
Article by electronic communication. The Administrative Agent or the Borrower
may, in its discretion, agree to accept notices and other communications to it
hereunder by electronic communications pursuant to procedures approved by it,
provided that approval of such procedures may be limited to particular notices
or communications.
Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next business day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.

-104-



--------------------------------------------------------------------------------



 



     (c) The Platform. THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.” THE
AGENT PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF
THE MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND EXPRESSLY DISCLAIM LIABILITY
FOR ERRORS IN OR OMISSIONS FROM THE MATERIALS. NO WARRANTY OF ANY KIND, EXPRESS,
IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF MERCHANTABILITY, FITNESS FOR A
PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD PARTY RIGHTS OR FREEDOM FROM
VIRUSES OR OTHER CODE DEFECTS, IS MADE BY ANY AGENT PARTY IN CONNECTION WITH THE
MATERIALS OR THE PLATFORM. In no event shall the Administrative Agent or any of
its Related Parties (collectively, the “Agent Parties”) have any liability to
the Borrower, any Lender, any L/C Issuer or any other Person for losses, claims,
damages, liabilities or expenses of any kind (whether in tort, contract or
otherwise) arising out of the Borrower’s or the Administrative Agent’s
transmission of Materials through the Internet, except to the extent that such
losses, claims, damages, liabilities or expenses are determined by a court of
competent jurisdiction by a final and nonappealable judgment to have resulted
from the gross negligence or willful misconduct of such Agent Party; provided,
however, that in no event shall any Agent Party have any liability to the
Borrower, any Lender, any L/C Issuer or any other Person for indirect, special,
incidental, consequential or punitive damages (as opposed to direct or actual
damages).
     (d) Change of Address, Etc. Each of the Borrower, the Administrative Agent
and each L/C Issuer may change its address, telecopier or telephone number for
notices and other communications hereunder by notice to the other parties
hereto. Each other Lender may change its address, telecopier or telephone number
for notices and other communications hereunder by notice to the Borrower, the
Administrative Agent and each other L/C Issuer. In addition, each Lender agrees
to notify the Administrative Agent from time to time to ensure that the
Administrative Agent has on record (i) an effective address, contact name,
telephone number, telecopier number and electronic mail address to which notices
and other communications may be sent and (ii) accurate wire instructions for
such Lender. Furthermore, each Public Lender agrees to cause at least one
individual at or on behalf of such Public Lender to at all times have selected
the “Private Side Information” or similar designation on the content declaration
screen of the Platform in order to enable such Public Lender or its delegate, in
accordance with such Public Lender’s compliance procedures and applicable Law,
including United States Federal and state securities Laws, to make reference to
Materials that are not made available through the “Public Side Information”
portion of the Platform and that may contain material non-public information
with respect to the Borrower or its securities for purposes of United States
Federal or state securities laws.
     (e) Reliance by Administrative Agent, L/C Issuers and Lenders. The
Administrative Agent, the L/C Issuers and the Lenders shall be entitled to rely
and act upon any notices (including telephonic Revolving Credit Loan Notices)
purportedly given by or on behalf of the Borrower even if (i) such notices were
not made in a manner specified herein, were incomplete or were not preceded or
followed by any other form of notice specified herein, or (ii) the terms
thereof, as understood by the recipient, varied from any confirmation thereof.
The Borrower shall indemnify the Administrative Agent, each L/C Issuer, each
Lender and the Related Parties of each of them from all losses, costs, expenses
and liabilities resulting from the reliance by such Person on each notice
purportedly given by or on behalf of the Borrower. All telephonic notices

-105-



--------------------------------------------------------------------------------



 



to and other telephonic communications with the Administrative Agent may be
recorded by the Administrative Agent, and each of the parties hereto hereby
consents to such recording.
     10.03 No Waiver; Cumulative Remedies; Enforcement. No failure by any
Lender, any L/C Issuer or the Administrative Agent to exercise, and no delay by
any such Person in exercising, any right, remedy, power or privilege hereunder
or under any other Loan Document shall operate as a waiver thereof; nor shall
any single or partial exercise of any right, remedy, power or privilege
hereunder preclude any other or further exercise thereof or the exercise of any
other right, remedy, power or privilege. The rights, remedies, powers and
privileges herein provided, and provided under each other Loan Document, are
cumulative and not exclusive of any rights, remedies, powers and privileges
provided by law.
Notwithstanding anything to the contrary contained herein or in any other Loan
Document, the authority to enforce rights and remedies hereunder and under the
other Loan Documents against the Loan Parties or any of them shall be vested
exclusively in, and all actions and proceedings at law in connection with such
enforcement shall be instituted and maintained exclusively by, the
Administrative Agent in accordance with Section 8.02 for the benefit of all the
Lenders and the L/C Issuers; provided, however, that the foregoing shall not
prohibit (a) the Administrative Agent from exercising on its own behalf the
rights and remedies that inure to its benefit (solely in its capacity as
Administrative Agent) hereunder and under the other Loan Documents, (b) any L/C
Issuer from exercising the rights and remedies that inure to its benefit (solely
in its capacity as L/C Issuer) hereunder and under the other Loan Documents,
(c) any Lender from exercising setoff rights in accordance with Section 10.08
(subject to the terms of Section 2.12), or (d) any Lender from filing proofs of
claim or appearing and filing pleadings on its own behalf during the pendency of
a proceeding relative to any Loan Party under any Debtor Relief Law; and
provided, further, that if at any time there is no Person acting as
Administrative Agent hereunder and under the other Loan Documents, then (i) the
Required Lenders shall have the rights otherwise ascribed to the Administrative
Agent pursuant to Section 8.02 and (ii) in addition to the matters set forth in
clauses (b), (c) and (d) of the preceding proviso and subject to Section 2.12,
any Lender may, with the consent of the Required Lenders, enforce any rights and
remedies available to it and as authorized by the Required Lenders.
     10.04 Expenses; Indemnity; Damage Waiver. (a) Costs and Expenses. The
Borrower shall pay (i) all reasonable out-of-pocket expenses incurred by the
Administrative Agent and its Affiliates (including the reasonable fees, charges
and disbursements of counsel for the Administrative Agent), in connection with
the syndication of the credit facilities provided for herein, the preparation,
negotiation, execution, delivery and administration of this Agreement and the
other Loan Documents or any amendments, modifications or waivers of the
provisions hereof or thereof (whether or not the transactions contemplated
hereby or thereby shall be consummated), (ii) all reasonable out-of-pocket
expenses incurred by any L/C Issuer in connection with the issuance, amendment,
renewal or extension of any Letter of Credit or any demand for payment
thereunder and (iii) all out-of-pocket expenses incurred by the Administrative
Agent, any Lender or any L/C Issuer (including the fees, charges and
disbursements of any counsel for the Administrative Agent, any Lender or any L/C
Issuer), and shall pay all fees and time charges for attorneys who may be
employees of the Administrative Agent, any Lender or any L/C Issuer, in
connection with the enforcement or protection of its rights (A) in connection
with this Agreement and the other Loan Documents, including its rights

-106-



--------------------------------------------------------------------------------



 



under this Section, or (B) in connection with Loans made or Letters of Credit
issued hereunder, including all such out-of-pocket expenses incurred during any
workout, restructuring or negotiations in respect of such Loans or Letters of
Credit.
     (b) Indemnification by the Borrower. The Borrower shall indemnify the
Administrative Agent (and any sub-agent thereof), each Lender and each L/C
Issuer, and each Related Party of any of the foregoing Persons (each such Person
being called an “Indemnitee”) against, and hold each Indemnitee harmless from,
any and all losses, claims, damages, liabilities and related expenses (including
the fees, charges and disbursements of any counsel for any Indemnitee) incurred
by any Indemnitee or asserted against any Indemnitee by any third party or by
the Borrower or any other Loan Party arising out of, in connection with, or as a
result of (i) the execution or delivery of this Agreement, any other Loan
Document or any agreement or instrument contemplated hereby or thereby, the
performance by the parties hereto of their respective obligations hereunder or
thereunder or the consummation of the transactions contemplated hereby or
thereby, or, in the case of the Administrative Agent (and any sub-agent thereof)
and its Related Parties only, the administration of this Agreement and the other
Loan Documents, (ii) any Loan or Letter of Credit or the use or proposed use of
the proceeds therefrom (including any refusal by an L/C Issuer to honor a demand
for payment under a Letter of Credit if the documents presented in connection
with such demand do not strictly comply with the terms of such Letter of
Credit), (iii) any actual or alleged presence or release of Hazardous Materials
on or from any property owned or operated by the Borrower or any of its
Subsidiaries, or any Environmental Liability related in any way to the Borrower
or any of its Subsidiaries, or (iv) any actual or prospective claim, litigation,
investigation or proceeding relating to any of the foregoing, whether based on
contract, tort or any other theory, whether brought by a third party or by the
Borrower or any other Loan Party or any of the Borrower’s or such Loan Party’s
directors, shareholders or creditors, and regardless of whether any Indemnitee
is a party thereto, IN ALL CASES, WHETHER OR NOT CAUSED BY OR ARISING, IN WHOLE
OR IN PART, OUT OF THE COMPARATIVE, CONTRIBUTORY OR SOLE NEGLIGENCE OR THE
STRICT LIABILITY OF THE INDEMNITEE; provided that such indemnity shall not, as
to any Indemnitee, be available to the extent that such losses, claims, damages,
liabilities or related expenses (x) are determined by a court of competent
jurisdiction by final and nonappealable judgment to have resulted from the gross
negligence or willful misconduct of such Indemnitee or (y) result from a claim
brought by the Borrower or any other Loan Party against an Indemnitee for breach
in bad faith of such Indemnitee’s obligations hereunder or under any other Loan
Document, if the Borrower or such Loan Party has obtained a final and
nonappealable judgment in its favor on such claim as determined by a court of
competent jurisdiction.
     (c) Reimbursement by Lenders. To the extent that the Borrower for any
reason fails to indefeasibly pay any amount required under subsection (a) or
(b) of this Section to be paid by it to the Administrative Agent (or any
sub-agent thereof), any L/C Issuer or any Related Party of any of the foregoing,
each Lender severally agrees to pay to the Administrative Agent (or any such
sub-agent), such L/C Issuer or such Related Party, as the case may be, such
Lender’s Applicable Percentage (determined as of the time that the applicable
unreimbursed expense or indemnity payment is sought) of such unpaid amount,
provided that the unreimbursed expense or indemnified loss, claim, damage,
liability or related expense, as the case may be, was incurred by or asserted
against the Administrative Agent (or any such sub-agent) or such L/C Issuer in
its

-107-



--------------------------------------------------------------------------------



 



capacity as such, or against any Related Party of any of the foregoing acting
for the Administrative Agent (or any such sub-agent) or such L/C Issuer in
connection with such capacity. The obligations of the Lenders under this
subsection (c) are subject to the provisions of Section 2.11(d).
     (d) Waiver of Consequential Damages, Etc. To the fullest extent permitted
by applicable law, the Borrower shall not assert, and hereby waives, any claim
against any Indemnitee, on any theory of liability, for special, indirect,
consequential or punitive damages (as opposed to direct or actual damages)
arising out of, in connection with, or as a result of, this Agreement, any other
Loan Document or any agreement or instrument contemplated hereby, the
transactions contemplated hereby or thereby, any Loan or Letter of Credit or the
use of the proceeds thereof. No Indemnitee referred to in subsection (b) above
shall be liable for any damages arising from the use by unintended recipients of
any information or other materials distributed to such unintended recipients by
such Indemnitee through telecommunications, electronic or other information
transmission systems in connection with this Agreement or the other Loan
Documents or the transactions contemplated hereby or thereby other than for
direct or actual damages resulting from the gross negligence or willful
misconduct of such Indemnitee as determined by a final and nonappealable
judgment of a court of competent jurisdiction.
     (e) Payments. All amounts due under this Section shall be payable not later
than ten Business Days after demand therefor.
     (f) Survival. The agreements in this Section shall survive the resignation
of the Administrative Agent and the L/C Issuers, the replacement of any Lender,
the termination of the Aggregate Commitments and the repayment, satisfaction or
discharge of all the other Obligations.
     10.05 Payments Set Aside. To the extent that any payment by or on behalf of
the Borrower is made to the Administrative Agent, any L/C Issuer or any Lender,
or the Administrative Agent, any L/C Issuer or any Lender exercises its right of
setoff, and such payment or the proceeds of such setoff or any part thereof is
subsequently invalidated, declared to be fraudulent or preferential, set aside
or required (including pursuant to any settlement entered into by the
Administrative Agent, such L/C Issuer or such Lender in its discretion) to be
repaid to a trustee, receiver or any other party, in connection with any
proceeding under any Debtor Relief Law or otherwise, then (a) to the extent of
such recovery, the obligation or part thereof originally intended to be
satisfied shall be revived and continued in full force and effect as if such
payment had not been made or such setoff had not occurred, and (b) each Lender
and each L/C Issuer severally agrees to pay to the Administrative Agent upon
demand its applicable share (without duplication) of any amount so recovered
from or repaid by the Administrative Agent, plus interest thereon from the date
of such demand to the date such payment is made at a rate per annum equal to the
Federal Funds Rate from time to time in effect. The obligations of the Lenders
and the L/C Issuers under clause (b) of the preceding sentence shall survive the
payment in full of the Obligations and the termination of this Agreement.
     10.06 Successors and Assigns. (a) Successors and Assigns Generally. The
provisions of this Agreement shall be binding upon and inure to the benefit of
the parties hereto and their respective successors and assigns permitted hereby,
except that the Borrower may not assign or

-108-



--------------------------------------------------------------------------------



 



otherwise transfer any of its rights or obligations hereunder without the prior
written consent of the Administrative Agent and each Lender and no Lender may
assign or otherwise transfer any of its rights or obligations hereunder except
(i) to an assignee in accordance with the provisions of Section 10.06(b),
(ii) by way of participation in accordance with the provisions of
Section 10.06(d), or (iii) by way of pledge or assignment of a security interest
subject to the restrictions of Section 10.06(f) (and any other attempted
assignment or transfer by any party hereto shall be null and void). Nothing in
this Agreement, expressed or implied, shall be construed to confer upon any
Person (other than the parties hereto, their respective successors and assigns
permitted hereby, Participants to the extent provided in subsection (d) of this
Section and, to the extent expressly contemplated hereby, the Related Parties of
each of the Administrative Agent, the L/C Issuers and the Lenders) any legal or
equitable right, remedy or claim under or by reason of this Agreement.
     (b) Assignments by Lenders. Any Lender may at any time assign to one or
more assignees all or a portion of its rights and obligations under this
Agreement (including all or a portion of its Commitment(s) and the Loans
(including for purposes of this Section 10.06(b), participations in L/C
Obligations) at the time owing to it); provided that any such assignment shall
be subject to the following conditions:
          (i) Minimum Amounts.
     (A) in the case of an assignment of the entire remaining amount of the
assigning Lender’s Commitment and the Loans at the time owing to it or in the
case of an assignment to a Lender, an Affiliate of a Lender or an Approved Fund,
no minimum amount need be assigned; and
     (B) in any case not described in subsection (b)(i)(A) of this Section, the
aggregate amount of the Commitment (which for this purpose includes Loans
outstanding thereunder) or, if the Commitment is not then in effect, the
principal outstanding balance of the Loans of the assigning Lender subject to
each such assignment, determined as of the date the Assignment and Assumption
with respect to such assignment is delivered to the Administrative Agent or, if
“Trade Date” is specified in the Assignment and Assumption, as of the Trade
Date, shall not be less than $5,000,000, unless each of the Administrative Agent
and, so long as no Event of Default has occurred and is continuing, the Borrower
otherwise consents (each such consent not to be unreasonably withheld or
delayed); provided, however, that concurrent assignments to members of an
Assignee Group and concurrent assignments from members of an Assignee Group to a
single Eligible Assignee (or to an Eligible Assignee and members of its Assignee
Group) will be treated as a single assignment for purposes of determining
whether such minimum amount has been met.
     (ii) Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Loans or the Commitment
assigned.

-109-



--------------------------------------------------------------------------------



 



     (iii) Required Consents. No consent shall be required for any assignment
except to the extent required by subsection (b)(i)(B) of this Section and, in
addition:
     (A) the consent of the Borrower (such consent not to be unreasonably
withheld or delayed) shall be required unless (1) an Event of Default has
occurred and is continuing at the time of such assignment or (2) such assignment
is to a Lender, an Affiliate of a Lender or an Approved Fund provided that the
Borrower shall be deemed to have consented to any such assignment unless it
shall object thereto by written notice to the Administrative Agent within five
(5) Business Days after having received notice thereof;
     (B) the consent of the Administrative Agent (such consent not to be
unreasonably withheld or delayed) shall be required if such assignment is to a
Person that is not a Lender, an Affiliate of a Lender or an Approved Fund with
respect to a Lender; and
     (C) the consent of the L/C Issuers (such consent not to be unreasonably
withheld or delayed) shall be required for any assignment that increases the
obligation of the assignee to participate in exposure under one or more Letters
of Credit (whether or not then outstanding).
     (iv) Assignment and Assumption. The parties to each assignment shall
execute and deliver to the Administrative Agent an Assignment and Assumption,
together with a processing and recordation fee in the amount of $3,500;
provided, however, that the Administrative Agent may, in its sole discretion,
elect to waive such processing and recordation fee in the case of any
assignment. The assignee, if it is not a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire.
     (v) No Assignment to Certain Persons. No such assignment shall be made
(A) to the Borrower or any of the Borrower’s Affiliates or Subsidiaries, or
(B) to any Defaulting Lender or any of its Subsidiaries, or any Person who, upon
becoming a Lender hereunder, would constitute any of the foregoing Persons
described in this clause (B), or (C) to a natural person.
     (vi) Certain Additional Payments. In connection with any assignment of
rights and obligations of any Defaulting Lender hereunder, no such assignment
shall be effective unless and until, in addition to the other conditions thereto
set forth herein, the parties to the assignment shall make such additional
payments to the Administrative Agent in an aggregate amount sufficient, upon
distribution thereof as appropriate (which may be outright payment, purchases by
the assignee of participations or subparticipations, or other compensating
actions, including funding, with the consent of the Borrower and the
Administrative Agent, the applicable pro rata share of Loans previously
requested but not funded by the Defaulting Lender, to each of which the
applicable assignee and assignor hereby irrevocably consent), to (x) pay and
satisfy in full all payment liabilities then owed by such Defaulting Lender to
the Administrative Agent or any Lender hereunder (and interest accrued thereon)
and (y) acquire (and fund as appropriate) its full pro rata share of all Loans
and participations in Letters of Credit in

-110-



--------------------------------------------------------------------------------



 



accordance with its Applicable Percentage. Notwithstanding the foregoing, in the
event that any assignment of rights and obligations of any Defaulting Lender
hereunder shall become effective under applicable Law without compliance with
the provisions of this paragraph, then the assignee of such interest shall be
deemed to be a Defaulting Lender for all purposes of this Agreement until such
compliance occurs.
Subject to acceptance and recording thereof by the Administrative Agent pursuant
to subsection (c) of this Section, from and after the effective date specified
in each Assignment and Assumption, the assignee thereunder shall be a party to
this Agreement and, to the extent of the interest assigned by such Assignment
and Assumption, have the rights and obligations of a Lender under this
Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto) but shall continue
to be entitled to the benefits of Sections 3.01, 3.04, 3.05 and 10.04 with
respect to facts and circumstances occurring prior to the effective date of such
assignment. Upon request, the Borrower (at its expense) shall execute and
deliver a Note to the assignee Lender. Any assignment or transfer by a Lender of
rights or obligations under this Agreement that does not comply with this
subsection shall be treated for purposes of this Agreement as a sale by such
Lender of a participation in such rights and obligations in accordance with
Section 10.06(d). Any assignee under an Assignment and Assumption shall not be
so entitled to receive any greater payment under Sections 3.01 or 3.04 than the
applicable Lender would have been entitled to receive with respect to its rights
and obligations under this Agreement had such Assignment and Assumption not been
entered into, unless such Lender’s inability to receive a greater payment was on
account of its failure to comply with Section 3.01(e)(ii) of this Agreement and
the assignee complies with the requirements of such Section.
     (c) Register. The Administrative Agent, acting solely for this purpose as
an agent of the Borrower (and such agency being solely for tax purposes), shall
maintain at the Administrative Agent’s Office a copy of each Assignment and
Assumption delivered to it and a register for the recordation of the names and
addresses of the Lenders, and the Commitments of, and principal amounts of the
Loans and L/C Obligations owing to, each Lender pursuant to the terms hereof
from time to time (the “Register”). The entries in the Register shall be
conclusive, and the Borrower, the Administrative Agent and the Lenders may treat
each Person whose name is recorded in the Register pursuant to the terms hereof
as a Lender hereunder for all purposes of this Agreement, notwithstanding notice
to the contrary. In addition, the Administrative Agent shall maintain on the
Register information regarding the designation, and revocation of designation,
of any Lender as a Defaulting Lender. The Register shall be available for
inspection by the Borrower and any Lender, at any reasonable time and from time
to time upon reasonable prior notice.
     (d) Participations. Any Lender may at any time, without the consent of, or
notice to, the Borrower or the Administrative Agent, sell participations to any
Person (other than a natural person, a Defaulting Lender or the Borrower or any
of the Borrower’s Affiliates or Subsidiaries) (each, a “Participant”) in all or
a portion of such Lender’s rights and/or obligations under this Agreement
(including all or a portion of its Commitment and/or the Loans (including such
Lender’s participations in L/C Obligations) owing to it); provided that (i) such
Lender’s

-111-



--------------------------------------------------------------------------------



 



obligations under this Agreement shall remain unchanged, (ii) such Lender shall
remain solely responsible to the other parties hereto for the performance of
such obligations, (iii) such Lender, acting solely for this purpose as an agent
of the Borrower (and such agency being solely for tax purposes) shall maintain a
register on which it enters the name and address of each Participant and the
principal amounts (and stated interest) of each Participant’s interest in the
Commitments, and (iv) the Borrower, the Administrative Agent, the Lenders and
the L/C Issuers shall continue to deal solely and directly with such Lender in
connection with such Lender’s rights and obligations under this Agreement. Any
agreement or instrument pursuant to which a Lender sells such a participation
shall provide that such Lender shall retain the sole right to enforce this
Agreement and to approve any amendment, modification or waiver of any provision
of this Agreement; provided that such agreement or instrument may provide that
such Lender will not, without the consent of the Participant, agree to any
amendment, waiver or other modification described in the first proviso to
Section 10.01 that affects such Participant. Subject to subsection (e) of this
Section, the Borrower agrees that each Participant shall be entitled to the
benefits of Sections 3.01, 3.04 and 3.05 to the same extent as if it were a
Lender and had acquired its interest by assignment pursuant to Section 10.06(b).
To the extent permitted by law, each Participant also shall be entitled to the
benefits of Section 10.08 as though it were a Lender, provided such Participant
agrees to be subject to Section 2.12 as though it were a Lender.
     (e) Limitations upon Participant Rights. A Participant shall not be
entitled to receive any greater payment under Sections 3.01 or 3.04 than the
applicable Lender would have been entitled to receive with respect to the
participation sold to such Participant, unless the sale of the participation to
such Participant is made with the Borrower’s prior written consent. A
Participant that would be a Foreign Lender if it were a Lender shall not be
entitled to the benefits of Section 3.01 unless the Borrower is notified of the
participation sold to such Participant and such Participant agrees, for the
benefit of the Borrower, to comply with Section 3.01(e) as though it were a
Lender.
     (f) Certain Pledges. Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement (including
under its Note, if any) to secure obligations of such Lender, including any
pledge or assignment to secure obligations to a Federal Reserve Bank; provided
that no such pledge or assignment shall release such Lender from any of its
obligations hereunder or substitute any such pledgee or assignee for such Lender
as a party hereto.
     (g) Resignation as L/C Issuer after Assignment. Notwithstanding anything to
the contrary contained herein, if at any time Bank of America assigns all of its
Commitment and Revolving Credit Loans pursuant to Section 10.06(b), Bank of
America may, upon 30 days’ notice to the Borrower and the Lenders, resign as an
L/C Issuer. In the event of any such resignation as an L/C Issuer, the Borrower
shall be entitled to appoint from among the Lenders a successor L/C Issuer
hereunder; provided, however, that no failure by the Borrower to appoint any
such successor shall affect the resignation of Bank of America as L/C Issuer. If
Bank of America resigns as an L/C Issuer, it shall retain all the rights,
powers, privileges and duties of an L/C Issuer hereunder with respect to all
Letters of Credit outstanding as of the effective date of its resignation as an
L/C Issuer and all L/C Obligations with respect thereto (including the right to
require the Lenders to make Base Rate Loans or fund risk participations in
Unreimbursed Amounts pursuant to Section 2.03(c)). Upon the appointment of a
successor L/C Issuer, (a) such

-112-



--------------------------------------------------------------------------------



 



successor shall succeed to and become vested with all of the rights, powers,
privileges and duties of the retiring L/C Issuer and (b) the successor L/C
Issuer shall issue letters of credit in substitution for the Letters of Credit,
if any, issued by such retiring L/C Issuer and outstanding at the time of such
succession or make other arrangements satisfactory to such retiring L/C Issuer
to effectively assume the obligations of such retiring L/C Issuer with respect
to such Letters of Credit.
     10.07 Treatment of Certain Information; Confidentiality. Each of the
Administrative Agent, the Lenders and the L/C Issuers agrees to maintain the
confidentiality of the Information (as defined below), except that Information
may be disclosed (a) to its Affiliates and to its and its Affiliates’ respective
partners, directors, officers, employees, agents, trustees, advisors and
representatives (it being understood that the Persons to whom such disclosure is
made will be informed of the confidential nature of such Information and
instructed to keep such Information confidential), (b) to the extent requested
by any regulatory authority purporting to have jurisdiction over it (including
any self-regulatory authority, such as the National Association of Insurance
Commissioners), (c) to the extent required by applicable laws or regulations or
by any subpoena or similar legal process, (d) to any other party hereto, (e) in
connection with the exercise of any remedies hereunder or under any other Loan
Document or any action or proceeding relating to this Agreement or any other
Loan Document or the enforcement of rights hereunder or thereunder, (f) subject
to an agreement containing provisions substantially the same as those of this
Section, to (i) any assignee of or Participant in, or any prospective assignee
of or Participant in, any of its rights or obligations under this Agreement or
any Eligible Assignee invited to be a Lender pursuant to Section 2.13(c) or
(ii) any actual or prospective counterparty (or its advisors) to any swap or
derivative transaction relating to the Borrower and its obligations, (g) with
the consent of the Borrower or (h) to the extent such Information (i) becomes
publicly available other than as a result of a breach of this Section or
(ii) becomes available to the Administrative Agent, any Lender, any L/C Issuer
or any of their respective Affiliates on a nonconfidential basis from a source
other than the Borrower. For purposes of this Section, “Information” means all
information received from the Borrower or any Subsidiary relating to the
Borrower or any Subsidiary or any of their respective businesses, other than any
such information that is available to the Administrative Agent, any Lender or
any L/C Issuer on a nonconfidential basis prior to disclosure by the Borrower or
any Subsidiary, provided that, in the case of information received from the
Borrower or any Subsidiary after the date hereof, such information is clearly
identified at the time of delivery as confidential. Any Person required to
maintain the confidentiality of Information as provided in this Section shall be
considered to have complied with its obligation to do so if such Person has
exercised the same degree of care to maintain the confidentiality of such
Information as such Person would accord to its own confidential information.
Each of the Administrative Agent, the Lenders and the L/C Issuers acknowledges
that (a) the Information may include material non-public information concerning
the Borrower or a Subsidiary, as the case may be, (b) it has developed
compliance procedures regarding the use of material non-public information and
(c) it will handle such material non-public information in accordance with
applicable Law, including United States Federal and state securities Laws.
     10.08 Right of Setoff. If an Event of Default shall have occurred and be
continuing, each Lender, each L/C Issuer and each of their respective Affiliates
is hereby authorized at any

-113-



--------------------------------------------------------------------------------



 



time and from time to time, after obtaining the prior written consent of the
Administrative Agent, to the fullest extent permitted by applicable law, to set
off and apply any and all deposits (general or special, time or demand,
provisional or final, in whatever currency) at any time held and other
obligations (in whatever currency) at any time owing by such Lender, such L/C
Issuer or any such Affiliate to or for the credit or the account of the Borrower
against any and all of the obligations of the Borrower now or hereafter existing
under this Agreement or any other Loan Document to such Lender or such L/C
Issuer, irrespective of whether or not such Lender or such L/C Issuer shall have
made any demand under this Agreement or any other Loan Document and although
such obligations of the Borrower may be contingent or unmatured or are owed to a
branch or office of such Lender or such L/C Issuer different from the branch or
office holding such deposit or obligated on such indebtedness; provided, that in
the event that any Defaulting Lender shall exercise any such right of setoff,
(x) all amounts so set off shall be paid over immediately to the Administrative
Agent for further application in accordance with the provisions of Section 2.15
and, pending such payment, shall be segregated by such Defaulting Lender from
its other funds and deemed held in trust for the benefit of the Administrative
Agent and the Lenders, and (y) the Defaulting Lender shall provide promptly to
the Administrative Agent a statement describing in reasonable detail the
Obligations owing to such Defaulting Lender as to which it exercised such right
of setoff. The rights of each Lender, each L/C Issuer and their respective
Affiliates under this Section are in addition to other rights and remedies
(including other rights of setoff) that such Lender, such L/C Issuer or their
respective Affiliates may have. Each Lender and each L/C Issuer agrees to notify
the Borrower and the Administrative Agent promptly after any such setoff and
application, provided that the failure to give such notice shall not affect the
validity of such setoff and application.
     10.09 Interest Rate Limitation. Notwithstanding anything to the contrary
contained in any Loan Document, the interest paid or agreed to be paid under the
Loan Documents shall not exceed the maximum rate of non-usurious interest
permitted by applicable Law (the “Maximum Rate”). If the Administrative Agent or
any Lender shall receive interest in an amount that exceeds the Maximum Rate,
the excess interest shall be applied to the principal of the Loans or, if it
exceeds such unpaid principal, refunded to the Borrower. In determining whether
the interest contracted for, charged, or received by the Administrative Agent or
a Lender exceeds the Maximum Rate, such Person may, to the extent permitted by
applicable Law, (a) characterize any payment that is not principal as an
expense, fee, or premium rather than interest, (b) exclude voluntary prepayments
and the effects thereof, and (c) amortize, prorate, allocate, and spread in
equal or unequal parts the total amount of interest throughout the contemplated
term of the Obligations hereunder.
     10.10 Counterparts; Integration; Effectiveness. This Agreement may be
executed in counterparts (and by different parties hereto in different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. This Agreement and the other
Loan Documents constitute the entire contract among the parties relating to the
subject matter hereof and supersede any and all previous agreements and
understandings, oral or written, relating to the subject matter hereof. Except
as provided in Section 4.01, this Agreement shall become effective when it shall
have been executed by the Administrative Agent and when the Administrative Agent
shall have received counterparts hereof that, when taken together, bear the
signatures of each of the other parties hereto. Delivery of an executed
counterpart of a signature page of this Agreement by telecopy or other
electronic

-114-



--------------------------------------------------------------------------------



 



imaging means shall be effective as delivery of a manually executed counterpart
of this Agreement.
     10.11 Survival of Representations and Warranties. All representations and
warranties made hereunder and in any other Loan Document or other document
delivered pursuant hereto or thereto or in connection herewith or therewith
shall survive the execution and delivery hereof and thereof. Such
representations and warranties have been or will be relied upon by the
Administrative Agent and each Lender, regardless of any investigation made by
the Administrative Agent or any Lender or on their behalf and notwithstanding
that the Administrative Agent or any Lender may have had notice or knowledge of
any Default at the time of any Credit Extension, and shall continue in full
force and effect as long as any Loan or any other Obligation hereunder shall
remain unpaid or unsatisfied or any Letter of Credit shall remain outstanding.
     10.12 Severability. If any provision of this Agreement or the other Loan
Documents is held to be illegal, invalid or unenforceable, (a) the legality,
validity and enforceability of the remaining provisions of this Agreement and
the other Loan Documents shall not be affected or impaired thereby and (b) the
parties shall endeavor in good faith negotiations to replace the illegal,
invalid or unenforceable provisions with valid provisions the economic effect of
which comes as close as possible to that of the illegal, invalid or
unenforceable provisions. The invalidity of a provision in a particular
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction. Without limiting the foregoing provisions of this
Section 10.12, if and to the extent that the enforceability of any provisions in
this Agreement relating to Defaulting Lenders shall be limited by Debtor Relief
Laws, as determined in good faith by the Administrative Agent or an L/C Issuer,
as applicable, then such provisions shall be deemed to be in effect only to the
extent not so limited.
     10.13 Replacement of Lenders. If any Lender requests compensation under
Section 3.04, or if the Borrower is required to pay any additional amount to any
Lender or any Governmental Authority for the account of any Lender pursuant to
Section 3.01, or if any Lender is a Defaulting Lender or if any other
circumstance exists hereunder that gives the Borrower the right to replace a
Lender as a party hereto, then the Borrower may, at its sole expense and effort,
upon notice to such Lender and the Administrative Agent, require such Lender to
assign and delegate, without recourse (in accordance with and subject to the
restrictions contained in, and consents required by, Section 10.06), all of its
interests, rights and obligations under this Agreement and the related Loan
Documents to an assignee that shall assume such obligations (which assignee may
be another Lender, if a Lender accepts such assignment), provided that:
     (a) the Borrower shall have paid to the Administrative Agent the assignment
fee specified in Section 10.06(b);
     (b) such Lender shall have received payment of an amount equal to 100% of
the outstanding principal of its Loans and L/C Advances, accrued interest
thereon, accrued fees and all other amounts payable to it hereunder and under
the other Loan Documents (including any amounts under Section 3.05) from the
assignee (to the extent of such outstanding principal and accrued interest and
fees) or the Borrower (in the case of all other amounts);

-115-



--------------------------------------------------------------------------------



 



     (c) in the case of any such assignment resulting from a claim for
compensation under Section 3.04 or payments required to be made pursuant to
Section 3.01, such assignment will result in a reduction in such compensation or
payments thereafter; and
     (d) such assignment does not conflict with applicable Laws.
A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrower to require such assignment and delegation
cease to apply.
     10.14 Governing Law; Jurisdiction; Etc. (a) GOVERNING LAW. THIS AGREEMENT
SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF
NEW YORK.
     (b) SUBMISSION TO JURISDICTION. THE BORROWER IRREVOCABLY AND
UNCONDITIONALLY SUBMITS, FOR ITSELF AND ITS PROPERTY, TO THE NONEXCLUSIVE
JURISDICTION OF THE COURTS OF THE STATE OF NEW YORK SITTING IN NEW YORK CITY AND
OF THE UNITED STATES DISTRICT COURT OF THE SOUTHERN DISTRICT OF NEW YORK, AND
ANY APPELLATE COURT FROM ANY THEREOF, IN ANY ACTION OR PROCEEDING ARISING OUT OF
OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT, OR FOR RECOGNITION OR
ENFORCEMENT OF ANY JUDGMENT, AND EACH OF THE PARTIES HERETO IRREVOCABLY AND
UNCONDITIONALLY AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH ACTION OR
PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW YORK STATE COURT OR, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH FEDERAL COURT. EACH OF THE
PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION OR PROCEEDING
SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE
JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW. NOTHING IN THIS AGREEMENT OR IN
ANY OTHER LOAN DOCUMENT SHALL AFFECT ANY RIGHT THAT THE ADMINISTRATIVE AGENT,
ANY LENDER OR ANY L/C ISSUER MAY OTHERWISE HAVE TO BRING ANY ACTION OR
PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT AGAINST THE
BORROWER OR ITS PROPERTIES IN THE COURTS OF ANY JURISDICTION.
     (c) WAIVER OF VENUE. THE BORROWER IRREVOCABLY AND UNCONDITIONALLY WAIVES,
TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY OBJECTION THAT IT MAY NOW
OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION OR PROCEEDING ARISING OUT
OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT IN ANY COURT
REFERRED TO IN PARAGRAPH (B) OF THIS SECTION. EACH OF THE PARTIES HERETO HEREBY
IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, THE
DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION OR PROCEEDING
IN ANY SUCH COURT.
     (d) SERVICE OF PROCESS. EACH PARTY HERETO IRREVOCABLY CONSENTS TO SERVICE
OF PROCESS IN THE MANNER PROVIDED FOR NOTICES IN

-116-



--------------------------------------------------------------------------------



 



SECTION 10.02. NOTHING IN THIS AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY
HERETO TO SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY APPLICABLE LAW
     10.15 Waiver of Jury Trial. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO
THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL
BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE
BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG
OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.
     10.16 No Advisory or Fiduciary Responsibility. In connection with all
aspects of each transaction contemplated hereby (including in connection with
any amendment, waiver or other modification hereof or of any other Loan
Document), the Borrower acknowledges and agrees, and acknowledges its
Affiliates’ understanding, that: (i) (A) the arranging and other services
regarding this Agreement provided by the Administrative Agent and the Arranger,
are arm’s-length commercial transactions between the Borrower and its
Affiliates, on the one hand, and the Administrative Agent and the Arranger, on
the other hand, (B) the Borrower has consulted its own legal, accounting,
regulatory and tax advisors to the extent it has deemed appropriate, and (C) the
Borrower is capable of evaluating, and understands and accepts, the terms, risks
and conditions of the transactions contemplated hereby and by the other Loan
Documents; (ii) (A) the Administrative Agent and the Arranger, each is and has
been acting solely as a principal and, except as expressly agreed in writing by
the relevant parties, has not been, is not, and will not be acting as an
advisor, agent or fiduciary for the Borrower or any of its Affiliates, or any
other Person and (B) neither the Administrative Agent nor the Arranger has any
obligation to the Borrower or any of its Affiliates with respect to the
transactions contemplated hereby except those obligations expressly set forth
herein and in the other Loan Documents; and (iii) the Administrative Agent and
the Arranger and their respective Affiliates may be engaged in a broad range of
transactions that involve interests that differ from those of the Borrower and
its Affiliates, and neither the Administrative Agent nor the Arranger has any
obligation to disclose any of such interests to the Borrower or its Affiliates.
To the fullest extent permitted by law, the Borrower hereby waives and releases
any claims that it may have against the Administrative Agent and the Arranger
with respect to any breach or alleged breach of agency or fiduciary duty in
connection with any aspect of any transaction contemplated hereby.
     10.17 Electronic Execution of Assignments and Certain Other Documents. The
words “execution,” “signed,” “signature,” and words of like import in any
Assignment and Assumption or in any amendment or other modification hereof
(including waivers and consents) shall be deemed to include electronic
signatures or the keeping of records in electronic form,

-117-



--------------------------------------------------------------------------------



 



each of which shall be of the same legal effect, validity or enforceability as a
manually executed signature or the use of a paper-based recordkeeping system, as
the case may be, to the extent and as provided for in any applicable law,
including the Federal Electronic Signatures in Global and National Commerce Act,
the New York State Electronic Signatures and Records Act, or any other similar
state laws based on the Uniform Electronic Transactions Act.
     10.18 USA PATRIOT Act. Each Lender that is subject to the Act (as
hereinafter defined) and the Administrative Agent (for itself and not on behalf
of any Lender) hereby notifies the Borrower that pursuant to the requirements of
the USA Patriot Act (Title III of Pub. L. 107-56 (signed into law October 26,
2001)) (the “Act”), it is required to obtain, verify and record information that
identifies each Loan Party, which information includes the name and address of
each Loan Party and other information that will allow such Lender or the
Administrative Agent, as applicable, to identify each Loan Party in accordance
with the Act. The Borrower shall, promptly following a request by the
Administrative Agent or any Lender, provide all documentation and other
information that the Administrative Agent or such Lender requests in order to
comply with its ongoing obligations under applicable “know your customer” an
anti-money laundering rules and regulations, including the Act.
     10.19 ENTIRE AGREEMENT. THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS
REPRESENT THE FINAL AGREEMENT AMONG THE PARTIES AND MAY NOT BE CONTRADICTED BY
EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OF THE
PARTIES. THERE ARE NO UNWRITTEN ORAL AGREEMENTS AMONG THE PARTIES.

-118-



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.

            TESORO LOGISTICS LP
      By:   TESORO LOGISTICS GP, LLC, its general partner               By:  
/s/ G. Scott Spendlove         Name:   G. Scott Spendlove        Title:   Vice
President and Chief Financial Officer     

Signature Page to Credit Agreement





--------------------------------------------------------------------------------



 



            BANK OF AMERICA, N.A., as
Administrative Agent
      By:   /s/ Alan Tapley         Name:   Alan Tapley        Title:  
Assistant Vice President     

Signature Page to Credit Agreement





--------------------------------------------------------------------------------



 



            BANK OF AMERICA, N.A., as a Lender and L/C Issuer
      By:   /s/ Ronald E. McKaig         Name:   Ronald E. McKaig       
Title:   Managing Director     

Signature Page to Credit Agreement





--------------------------------------------------------------------------------



 



            WELLS FARGO BANK, NATIONAL ASSOCIATION
      By:   /s/ Shiloh Davila         Name:   Shiloh Davila        Title:  
Assistant Vice President     

Signature Page to Credit Agreement





--------------------------------------------------------------------------------



 



         

            CITIBANK, N.A.
      By:   /s/ Todd Mogil         Name:   Todd Mogil        Title:   Vice
President     

Signature Page to Credit Agreement





--------------------------------------------------------------------------------



 



         

            DEUTSCHE BANK TRUST COMPANY AMERICAS
      By:   /s/ Michael Getz         Name:   Michael Getz        Title:   Vice
President   

            By:   /s/ Enrique Landaeta         Name:   Enrique Landaeta      
Title:   Vice President     

Signature Page to Credit Agreement





--------------------------------------------------------------------------------



 



            ROYAL BANK OF CANADA
      By:   /s/ Jason S. York         Name:   Jason S. York        Title:  
Authorized Signatory     

Signature Page to Credit Agreement





--------------------------------------------------------------------------------



 



         

            CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH
      By:   /s/ Mikhail Faybusovich         Name:   Mikhail Faybusovich       
Title:   Director              By:   /s/ Rahul Parmar         Name:   Rahul
Parmar        Title:   Associate     

Signature Page to Credit Agreement





--------------------------------------------------------------------------------



 



            JPMORGAN CHASE BANK, N.A.
      By:   /s/ Thomas Okamoto         Name:   Thomas Okamoto        Title:  
Authorized Officer     

Signature Page to Credit Agreement





--------------------------------------------------------------------------------



 



            SUNTRUST BANK
      By:   /s/ Carmen Malizia         Name:   Carmen Malizia        Title:  
Vice President     

Signature Page to Credit Agreement





--------------------------------------------------------------------------------



 



            THE ROYAL BANK OF SCOTLAND PLC
      By:   /s/ Brian D. Williams         Name:   Brian D. Williams       
Title:   Vice President     

Signature Page to Credit Agreement





--------------------------------------------------------------------------------



 



            RAYMOND JAMES BANK, FSB
      By:   /s/ Garrett McKinnon         Name:   Garrett McKinnon       
Title:   Senior Vice President     

Signature Page to Credit Agreement





--------------------------------------------------------------------------------



 



            BARCLAYS BANK PLC
      By:   /s/ Michael J. Mozer         Name:   Michael J. Mozer       
Title:   Vice President     

Signature Page to Credit Agreement





--------------------------------------------------------------------------------



 



            AMEGY BANK, N.A.
      By:   /s/ Mark Serice         Name:   Mark Serice        Title:   Senior
Vice President     

Signature Page to Credit Agreement





--------------------------------------------------------------------------------



 



            REGIONS BANK
      By:   /s/ William W. Brown         Name:   William W. Brown       
Title:   Senior Vice President     

Signature Page to Credit Agreement





--------------------------------------------------------------------------------



 



SCHEDULE 2.01
COMMITMENTS
AND APPLICABLE PERCENTAGES

                  Lender   Commitment   Applicable Percentage
Bank of America, N.A.
  $ 15,000,000.00       10.000000000 %
Wells Fargo Bank, National Association
  $ 13,000,000.00       8.666666667 %
Citibank, N.A.
  $ 13,000,000.00       8.666666667 %
Deutsche Bank Trust Company Americas
  $ 13,000,000.00       8.666666667 %
Royal Bank of Canada
  $ 13,000,000.00       8.666666667 %
Credit Suisse AG, Cayman Islands Branch
  $ 13,000,000.00       8.666666667 %
JPMorgan Chase Bank, N.A.
  $ 13,000,000.00       8.666666667 %
SunTrust Bank
  $ 13,000,000.00       8.666666667 %
The Royal Bank of Scotland PLC
  $ 10,000,000.00       6.666666667 %
Raymond James Bank, FSB
  $ 10,000,000.00       6.666666667 %
Barclays Bank PLC
  $ 8,000,000.00       5.333333333 %
Amegy Bank, N.A.
  $ 8,000,000.00       5.333333333 %
Regions Bank
  $ 8,000,000.00       5.333333333 %
TOTAL
  $ 150,000,000.00       100.000000000 %

Schedule 2.01 to Credit Agreement

-1-



--------------------------------------------------------------------------------



 



SCHEDULE 4.01(a)(iv)
LEASED REAL PROPERTIES
     1. ANCHORAGE TERMINAL 1 (Anchorage, Alaska)
Terminal Sublease between Tesoro Alaska Company, as landlord, and Tesoro Alaska
Logistics LLC, as tenant
Said sublease affects the following real property:
A parcel of land located within Alaska Railroad Lease No. 4392 (recorded in Book
2267 on Page 547), Alaska Railroad Terminal Reserve, Section 7, Township 13
North, Range 3 West, Seward Meridian, Anchorage Recording District (A.R.D.),
Third Judicial District, State of Alaska, and more particularly described as
follows:
Commencing at the Northeast corner of Lot 11A, Port of Anchorage Subdivision,
Plat No. 70-309 A.R.D. marked with a 2” Aluminum Cap, being on the West Right of
Way (R.O.W.) line of Anchorage Port Road and the TRUE POINT OF BEGINNING; thence
S 07°19’49” W along said West R.O.W. line a distance of 512.65 feet; thence N
82°40’12” W a distance of 84.66 feet; thence S 58°13’21” W a distance of 74.22
feet; thence S 18°39’42” W a distance of 24.07 feet; thence S 12°49’23” W a
distance of 223.17 feet; thence N 89°09’28” W a distance of 20.88 feet; thence N
00°48’43” W a distance of 12.18 feet; thence N 88°41’26” W a distance of 130.57
feet to the West property line of Lot 10, Port of Anchorage Subdivision, Plat
No. 64-56 A.R.D; thence N 02°49’22” W along said West property line being
contiguous with the West Property line of said Lot 11A distance of 742.30 feet;
thence N 19°55’08” E along said West property line of Lot 11A a distance of
21.28 feet to the Northwest corner of said Lot 11A, being on the South property
line of Tract G, Port of Anchorage Subdivision, Plat No. 2004-10 A.R.D.; thence
N 89°57’53” E along the property line of said Lot 11A and said Tract G a
distance of 450.60 feet to the Northeast corner of said Lot 11A and the TRUE
POINT of BEGINNING.
Containing 258,960 Square Feet (5.945 Acres), more or Less
     2. ANCHORAGE TERMINAL 2 (Anchorage, Alaska)
Lease dated July 17, 1964 by and between the Municipality of Anchorage (as
successor-in-interest to City of Anchorage), as landlord, and Tesoro Alaska
Logistics LLC (as ultimate successor-in-interest to Texaco Inc.), as tenant, as
amended by amendments dated September 5, 1973, April 5, 1994, July 13, 2005 and
November 4, 2009
Said lease affects the following real property:
LOT 7B, PORT OF ANCHORAGE SUBDIVISION, according to the official plat thereof,
filed under Plat Number 71-32, Records of the Anchorage Recording District,
Third Judicial District, State of Alaska.
     3. MANDAN TRUCK RACK (Mandan, North Dakota)
Schedule 4.01(a)(iv) to Credit Agreement

-1-



--------------------------------------------------------------------------------



 



Lease by and between Tesoro Refining and Marketing Company, as landlord, and
Tesoro Logistics Operations LLC, as tenant
Said lease affects the following real property:
(a) Leasehold Interest:
ALL THAT PART OF THE NORTHWEST 1/4 OF SECTION 23, TOWNSHIP 139 NORTH, RANGE 81
WEST OF THE FIFTH PRINCIPAL MERIDIAN, MORTON COUNTY, NORTH DAKOTA DESCRIBED AS
FOLLOWS:
          BEGINNING AT A POINT THAT LIES NORTH 0 DEGREES 15 MINUTES 39 SECONDS
EAST ALONG THE WEST LINE OF SAID NORTHWEST 1/4 OF SECTION 23 A DISTANCE OF
1417.50 FEET AND NORTH 90 DEGREES 00 MINUTES 00 SECONDS EAST A DISTANCE OF
591.92 FEET FROM THE SOUTHWEST CORNER OF THE NORTHWEST 1/4 QUARTER OF SECTION
23; THENCE FROM SAID POINT OF BEGINNING NORTH 0 DEGREES 00 MINUTES 00 SECONDS
EAST A DISTANCE OF 334.71 FEET; THENCE NORTH 90 DEGREES 00 MINUTES 00 SECONDS
EAST A DISTANCE OF 312.05 FEET; THENCE SOUTH 0 DEGREES 00 MINUTES 00 SECONDS
WEST A DISTANCE OF 334.71 FEET; THENCE SOUTH 90 DEGREES 00 MINUTES 00 SECONDS
WEST A DISTANCE OF 312.05 FEET TO THE POINT OF BEGINNING.
          THE ABOVE DESCRIBED TRACT CONTAINS 2.40 ACRES, MORE OR LESS.
(b) Easement:
ALL THAT PART OF THE NORTHWEST 1/4 SECTION 23, TOWNSHIP 139 NORTH, RANGE 81 WEST
OF THE FIFTH PRINCIPAL MERIDIAN, MORTON COUNTY, NORTH DAKOTA DESCRIBED AS
FOLLOWS:
          BEGINNING AT A POINT THAT LIES NORTH 89 DEGREES 25 MINUTES 56 SECONDS
EAST ALONG THE SOUTH LINE OF SAID TRACT A DISTANCE OF 594.79 FEET FROM THE
SOUTHWEST CORNER OF THE NORTHWEST 1/4 QUARTER OF SECTION 23; THENCE NORTH 0
DEGREES 00 MINUTES 00 SECONDS EAST A DISTANCE OF 1250.08 FEET; THENCE NORTH 90
DEGREES 00 MINUTES 00 SECONDS WEST A DISTANCE OF 44.25 FEET; THENCE NORTH 0
DEGREES 00 MINUTES 00 SECONDS EAST A DISTANCE OF 394.32 FEET; THENCE NORTH 90
DEGREES 00 MINUTES 00 SECONDS EAST A DISTANCE OF 47.86 FEET; THENCE SOUTH 0
DEGREES 00 MINUTES 00 SECONDS WEST A DISTANCE OF 232.80 FEET; THENCE NORTH 90
DEGREES 00 MINUTES 00 SECONDS EAST A DISTANCE OF 58.19 FEET; THENCE SOUTH 0
DEGREES 00 MINUTES 00 SECONDS WEST A DISTANCE OF 1410.98 FEET TO THE SOUTH LINE
OF THE NORTHWEST 1/4; THENCE SOUTH 89 DEGREES 25 MINUTES 56 SECONDS WEST ALONG
SAID SOUTH LINE A DISTANCE OF 61.81 FEET TO THE POINT OF BEGINNING.
          THE ABOVE DESCRIBED TRACT CONTAINS 2.42 ACRES, MORE OR LESS.
(c) Easement:
Schedule 4.01(a)(iv) to Credit Agreement

-2-



--------------------------------------------------------------------------------



 



          ALL THAT PART OF THE NORTHWEST 1/4 OF SECTION 23, TOWNSHIP 139 NORTH,
RANGE 81 WEST OF THE FIFTH PRINCIPAL MERIDIAN, MORTON COUNTY, NORTH DAKOTA
DESCRIBED AS FOLLOWS:
          BEGINNING AT A POINT THAT LIES NORTH 0 DEGREES 15 MINUTES 39 SECONDS
EAST ALONG THE WEST LINE OF SAID NORTHWEST 1/4 OF SECTION 23 A DISTANCE OF
1668.77 FEET AND NORTH 90 DEGREES 00 MINUTES 00 SECONDS EAST A DISTANCE OF 85.72
FEET FROM THE SOUTHWEST CORNER OF THE NORTHWEST 1/4 QUARTER OF SECTION 23;
THENCE FROM SAID POINT OF BEGINNING NORTH 0 DEGREES 00 MINUTES 00 SECONDS EAST A
DISTANCE OF 133.57 FEET; THENCE NORTH 90 DEGREES 00 MINUTES 00 SECONDS EAST A
DISTANCE OF 277.32 FEET; THENCE NORTH 0 DEGREES 00 MINUTES 00 SECONDS EAST A
DISTANCE OF 22.68 FEET; THENCE NORTH 90 DEGREES 00 MINUTES 00 SECONDS EAST A
DISTANCE OF 307.54 FEET; THENCE NORTH 0 DEGREES 00 MINUTES 00 SECONDS EAST A
DISTANCE OF 75.07 FEET; THENCE NORTH 90 DEGREES 00 MINUTES 00 SECONDS EAST A
DISTANCE OF 182.51 FEET; THENCE SOUTH 0 DEGREES 00 MINUTES 00 SECONDS WEST A
DISTANCE OF 147.88 FEET; THENCE SOUTH 90 DEGREES 00 MINUTES 00 SECONDS WEST A
DISTANCE OF 262.32 FEET; THENCE SOUTH 0 DEGREES 00 MINUTES 00 SECONDS WEST A
DISTANCE OF 101.91 FEET; THENCE SOUTH 90 DEGREES 00 MINUTES 00 SECONDS WEST A
DISTANCE OF 227.73 FEET; THENCE NORTH 0 DEGREES 00 MINUTES 00 SECONDS EAST A
DISTANCE OF 18.46 FEET; THENCE SOUTH 90 DEGREES 00 MINUTES 00 SECONDS WEST A
DISTANCE OF 277.32 FEET TO THE POINT OF BEGINNING.
          THE ABOVE DESCRIBED TRACT CONTAINS 2.52 ACRES, MORE OR LESS.
     4. STOCKTON TERMINAL (Stockton, California)
Lease dated April 6, 2007 by and between the Stockton Port District, as
landlord, and Tesoro Logistics Operations LLC (successor-in-interest to Tesoro
Refining and Marketing Company), as tenant
Said lease affects the following real property in the City of Stockton, County
of San Joaquin, State of California, described as follows:
A tract of land situated in the County of San Joaquin, State of California, in
Section 8, T. 1 N. R. 6 E. M. D. B & M., and MORE particularly described as
follows, to wit:
Commencing at a steel axle at the northwest corner of the 75/476 acre tract
conveyed to Stockton Port District by deed recorded in Book of Official Records
of San Joaquin County, Volume 919, at page 409, said axle bearing South 0° 10’
East 149.7 feet from A U. S. E. D. Monument set in concrete at the northeast
corner of the 99 acre tract described in deed to the City of Stockton, Parcel
4-S recorded in Book of Official Records of San Joaquin County, Volume 251, at
page 138; thence along the dividing line between said 75.476 acre tract and said
99 acre tract, Parcel 4-S, South 0° 10’ East 99.60 feet to a point in the
northeasterly line of 60 foot County Road known aS Access Road to Rough and
Ready Island; thence along the northeasterly line of said
Schedule 4.01(a)(iv) to Credit Agreement

-3-



--------------------------------------------------------------------------------



 



County Road, South 40° 42’ East 696.86 feet; thence North 49° 18’ East 15.0 feet
to the most westerly corner and true point of beginning; Thence along a line
parallel to and 15.0 feet northeasterly from the northeasterly line of said 60
foot County Road, South 40° 42’ East 300.0 feet, thence North 49° 18’ East 500.0
feet; thence North 40° 42’ West 300.0 feet; thence South 49° 18’ West 500.0 feet
to the true point of beginning.
APN: 145-030-09 (a portion)
     5. VANCOUVER TERMINAL (Vancouver, Washington)
Lease Agreement dated October 22, 1996 by and between the Port of Vancouver,
USA, as landlord, and Tesoro Logistics Operations LLC (successor-in-interest to
Tesoro Refining and Marketing Company), as tenant, as amended by amendments
effective May 1, 1999, November 1, 2006 and April 12, 2011.
Said lease affects the following real property in the City of Vancouver, County
of Clark, State of Washington, described as follows:
Real property situated in the City of Vancouver, Clark County, Washington, being
a portion of the George Malick Donation Land Claim, lying in the Southwest
quarter of Section 21, Township 2 North, Range 1 East of the Willamette
Meridian, more particularly described as follows:
Beginning at a 2 inch diameter iron pipe marking the Northwest corner of the
Amos Short Donation Land Claim as shown in Book 39 of Surveys at Page 125,
records of said county; thence along the West line of said Short Donation Land
Claim South 02° 19’ 42” West 712.40 feet to the Southeast corner of the United
States of America tract as described in Declaration of Taking, recorded under
Auditor’s File No. F0981, deed records, Clark County, Washington; thence North
88° 25’ 03” West 607.20 feet along the South line of said USA tract to the
Northwest corner of the S.P.&S. Railway Company tract as conveyed by instrument
recorded under Auditor’s File No. G51049, deed records, Clark County,
Washington; thence continuing along the South line of said USA tract North 88°
25’ 03” West 308.92 feet to the TRUE POINT OF BEGINNING of the parcel to be
described; thence continuing along the South line of said USA tract North 88°
25’ 03” West 359.97 feet; thence South 10° 53’ 13” West 98.27 feet; thence North
87° 57’ 37” West 96.64 feet; thence South 02° 02’ 23” West 190.83 feet; thence
South 00° 30’ 14” West 170.26 feet; thence South 09° 36’ 40” East 30.24 feet;
thence South 52° 23’ 16” East 23.21 feet; thence South 11° 21’ 13” West 113.38
feet; thence South 87° 16’ 01” East 248.98 feet; thence North 02° 43’ 59” East
41.36 feet; thence South 87° 54’ 32” East 242.89 feet; thence North 04° 03’ 52”
East 183.39 feet; thence North 16° 11’ 21” East 118.66 feet; thence North 07°
06’ 59” East 171.30 feet; thence North 88° 23’ 11” West 82.16 feet; thence North
01° 52’ 20” East 109.53 feet to the TRUE POINT OF BEGINNING.
Containing 294,030 square feet or approximately 6.750 acres.
Schedule 4.01(a)(iv) to Credit Agreement

-4-



--------------------------------------------------------------------------------



 



SCHEDULE 5.06
LITIGATION
     None.
Schedule 5.06 to Credit Agreement

-1-



--------------------------------------------------------------------------------



 



SCHEDULE 5.09
ENVIRONMENTAL MATTERS
     None.
Schedule 5.09 to Credit Agreement

-1-



--------------------------------------------------------------------------------



 



SCHEDULE 5.11
CERTAIN TAX INFORMATION
     None.
Schedule 5.11 to Credit Agreement

-1-



--------------------------------------------------------------------------------



 



SCHEDULE 5.13
SUBSIDIARIES AND OTHER EQUITY INVESTMENTS; LOAN PARTIES

  (a)   Subsidiaries         Tesoro Logistics Operations LLC, wholly-owned by
Tesoro Logistics LP         Tesoro High Plains Pipeline Company LLC,
wholly-owned by Tesoro Logistics Operations LLC     (b)   Equity Investments of
Loan Parties

                                  Number & Type   Percentage         Certificate
  of Equity   of Equity Loan Party   Equity Interest   #   Interest   Interest
Tesoro Logistics LP
  Tesoro Logistics Operations LLC   N/A   Membership Interests     100 %
Tesoro Logistics Operations LLC
  Tesoro High Plains Pipeline Company LLC   N/A   Membership Interests     100 %

  (c)   Loan Parties

                          Chief Executive Office         Organizational  
Address         ID #   And     Jurisdiction   and   Mailing Address (if     of  
Federal Tax   different than CEO Full Legal Name   Organization   ID #  
Address)
Tesoro Logistics LP
  Delaware   4901711
27-4151603   19100 Ridgewood Parkway
San Antonio, TX 78259
Tesoro Logistics Operations LLC
  Delaware   4890313
27-4151836   19100 Ridgewood Parkway
San Antonio, TX 78259
Tesoro High Plains Pipeline Company LLC
  Delaware   3416709
27-4152862   19100 Ridgewood Parkway
San Antonio, TX 78259

Schedule 5.13 to Credit Agreement

-1-



--------------------------------------------------------------------------------



 



SCHEDULE 5.22(a)
FEDERAL REGULATION MATTERS
Request of Tesoro Refining and Marketing Company and Tesoro Logistics Operations
LLC for Jurisdictional Determination, or in the alternative, Temporary Waiver of
Tariff Filing and Reporting Requirements, Docket No. OR11-4-000. Notice of the
foregoing request was posted by the FERC on March 7, 2011 and the
protest/comment period ended March 22, 2011.
Schedule 5.22(a) to Credit Agreement

-1-



--------------------------------------------------------------------------------



 



SCHEDULE 6.12
SUBSIDIARY GUARANTORS
     Tesoro Logistics Operations LLC
     Tesoro High Plains Pipeline Company LLC
Schedule 6.12 to Credit Agreement

-1-



--------------------------------------------------------------------------------



 



SCHEDULE 7.01
EXISTING LIENS
That certain equipment lease by and between Tesoro High Plains Pipeline Company
LLC and North Central Rental & Leasing, LLC (Fargo, ND) for rental of:
Caterpillar 246C S/N: 0JAY03333 M008939. (DE SOS UCC-1 Filing #10297187, filed
1/26/11).
Schedule 7.01 to Credit Agreement

-1-



--------------------------------------------------------------------------------



 



SCHEDULE 7.02
EXISTING INDEBTEDNESS
     None.
Schedule 7.02 to Credit Agreement

-1-



--------------------------------------------------------------------------------



 



SCHEDULE 7.03
EXISTING INVESTMENTS
     All funds and Investments held under the follow accounts:

          Account Owner   Bank   Account Number
Tesoro Logistics LP
  Bank of America, N.A.   #004427149883
Tesoro Logistics LP
  Bank of America, N.A.   #3359484493

Schedule 7.03 to Credit Agreement

-1-



--------------------------------------------------------------------------------



 



SCHEDULE 7.09
BURDENSOME AGREEMENTS
     None.
Schedule 7.09 to Credit Agreement

-1-



--------------------------------------------------------------------------------



 



SCHEDULE 10.02
ADMINISTRATIVE AGENT’S OFFICE, CERTAIN ADDRESS FOR NOTICES
BORROWER:
Tesoro Logistics LP
19100 Ridgewood Parkway
San Antonio, Texas 78259
Attention: Brian Randecker
Telephone: 210-626-4757
Telecopier: (210) 745-4673
Electronic Mail: brian.e.randecker@tsocorp.com
Website Address: www.tsocorp.com
U.S. Taxpayer Identification Number: 27-4151603
ADMINISTRATIVE AGENT:
Administrative Agent’s Office
(for payments and Requests for Credit Extensions):
Bank of America, N.A.
901 Main Street
Mail Code: TX1-492-14-04
Dallas, Texas 75202-3714
Attention: Betty Coleman
Telephone: 214-209-0993
Telecopier: 214-290-9419
Electronic Mail: betty.coleman@baml.com
Account No.: 1292000883
Ref: Tesoro Logistics LP
ABA# 026-009-593
Other Notices as Administrative Agent:
Bank of America, N.A.
Agency Management
901 Main Street
Mail Code: TX1-492-14-11
Dallas, Texas 75202-3714
Attention: Alan Tapley
Telephone: 214-209-4125
Telecopier: 214-290-9507
Electronic Mail: alan.tapley@baml.com
Schedule 10.02 to Credit Agreement

-1-



--------------------------------------------------------------------------------



 



L/C ISSUER:
Bank of America, N.A.
Trade Operations
1 Fleet Way
Mail Code: PA6-580-02-30
Scranton, PA 18507
Attention: Mary J. Cooper
Telephone: 570-330-4235
Telecopier: 570-330-4186
Electronic Mail: mary.j.cooper@baml.com
SWING LINE LENDER:
Bank of America, N.A.
901 Main Street
Mail Code: TX1-492-14-04
Dallas, Texas 75202-3714
Attention: Betty Coleman
Telephone: 214-209-0993
Telecopier: 214-290-9419
Electronic Mail: betty.coleman@baml.com
Account No.: 1292000883
Ref: Tesoro Logistics LP
ABA# 026-009-593
Schedule 10.02 to Credit Agreement

-2-